Execution Version
CONTRIBUTION AGREEMENT
BY AND AMONG
WILLIAMS GAS PIPELINE COMPANY, LLC,
WILLIAMS ENERGY SERVICES, LLC,
WGP GULFSTREAM PIPELINE COMPANY, L.L.C.,
WILLIAMS PARTNERS GP LLC,
WILLIAMS PARTNERS L.P.
AND
WILLIAMS PARTNERS OPERATING LLC
AND, SOLELY WITH RESPECT TO SECTION 9.11,
THE WILLIAMS COMPANIES, INC.
January 15, 2010





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE 1 DEFINITIONS
    2  
1.1 Definitions
    2  
1.2 Construction
    11  
ARTICLE 2 CONVEYANCE AND CLOSING
    11  
2.1 Conveyance
    11  
2.2 Consideration
    12  
2.3 Closing and Closing Deliveries
    12  
2.4 True-Up of Expenses
    14  
2.5 Working Capital Adjustment
    14  
2.6 Net Accumulated Cash Flow Adjustment
    16  
ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF THE CONTRIBUTING PARTIES
    18  
3.1 Organization
    18  
3.2 Authority and Approval
    19  
3.3 No Conflict; Consents
    20  
3.4 Capitalization; Title to Membership and Limited Partner Interests
    21  
3.5 SEC Documents; Internal Controls
    23  
3.6 Financial Statements; Undisclosed Liabilities
    24  
3.7 Contributed Interests
    25  
3.8 Real Property; Rights of Way
    25  
3.9 Litigation; Laws and Regulations
    26  
3.10 No Adverse Changes
    26  
3.11 Taxes
    27  
3.12 Environmental Matters
    27  
3.13 Condition of Assets
    28  
3.14 Licenses; Permits
    28  
3.15 Contracts
    29  
3.16 Employees and Employee Benefits
    31  
3.17 Labor Matters
    33  
3.18 Transactions with Affiliates
    33  
3.19 Insurance
    33  
3.20 Intellectual Property Rights
    33  
3.21 Investment Company Act
    34  
3.22 Brokerage Arrangements
    34  
3.23 Liabilities Associated with Natural Gas Contracts
    34  
3.24 Books and Records
    34  
3.25 Investment Intent
    35  
3.26 Waivers and Disclaimers
    35  
ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP PARTIES
    36  
4.1 Organization and Existence
    36  
4.2 Authority and Approval
    37  
4.3 No Conflict; Consents
    37  
4.4 Brokerage Arrangements
    38  
4.5 Litigation
    38  

i



--------------------------------------------------------------------------------



 



Table of Contents
(Continued)

              Page
4.6 Valid Issuance; Listing
    39  
ARTICLE 5 ADDITIONAL AGREEMENTS, COVENANTS, RIGHTS AND OBLIGATIONS
    39  
5.1 Operation of the Transferred Assets and Transferred Businesses
    39  
5.2 Access
    42  
5.3 Cooperation; Further Assurances
    42  
5.4 New York Stock Exchange Approval
    43  
5.5 Termination of Working Capital Agreement
    43  
5.6 Continuation of Cash Management Program
    43  
5.7 Preparation of Transferred Businesses Financial Statements
    44  
5.8 Payment of Fee in Certain Circumstances
    44  
ARTICLE 6 CONDITIONS TO CLOSING
    44  
6.1 Conditions to the Obligation of the Partnership Parties
    44  
6.2 Conditions to the Obligation of the Contributing Parties
    46  
ARTICLE 7 TAX MATTERS
    48  
7.1 Liability for Taxes
    48  
7.2 Tax Returns
    50  
7.3 Tax Treatment of Indemnity Payments
    51  
7.4 Transfer Taxes
    51  
7.5 Survival
    51  
7.6 Conflict
    51  
ARTICLE 8 TERMINATION
    51  
8.1 Events of Termination
    51  
8.2 Effect of Termination
    52  
ARTICLE 9 INDEMNIFICATION UPON CLOSING
    53  
9.1 Indemnification of the Partnership Parties
    53  
9.2 Indemnification of the Contributing Parties
    53  
9.3 Tax Indemnification
    53  
9.4 Survival
    54  
9.5 Demands
    54  
9.6 Right to Contest and Defend
    55  
9.7 Cooperation
    55  
9.8 Right to Participate
    56  
9.9 Payment of Damages
    56  
9.10 Limitations on Indemnification
    56  
9.11 Limited Williams Guarantee
    57  
9.12 Sole Remedy
    57  
ARTICLE 10 MISCELLANEOUS
    57  
10.1 Expenses
    57  
10.2 Notices
    57  
10.3 Governing Law
    58  
10.4 Public Statements
    59  
10.5 Entire Agreement; Amendments and Waivers
    59  

ii



--------------------------------------------------------------------------------



 



Table of Contents
(Continued)

              Page
10.6 Conflicting Provisions
    59  
10.7 Binding Effect and Assignment
    59  
10.8 [Reserved]
    60  
10.9 Severability
    60  
10.10 Interpretation
    60  
10.11 Headings and Disclosure Schedules
    60  
10.12 Multiple Counterparts
    60  
10.13 Action by Partnership Parties
    60  

iii



--------------------------------------------------------------------------------



 



Exhibits

          Exhibit A   –  
Applicable Ownership Percentage
Exhibit B   –  
Expenses
Exhibit C   –  
Retained Assets and Liabilities
Exhibit D   –  
Working Capital Target Allocations
Exhibit E   –  
Percentage Allocations
Exhibit F   –  
Form of Conveyance, Contribution and Assumption Agreement
Exhibit G   –  
Form of Limited Call Right Forbearance Agreement
Exhibit H   –  
Form of Omnibus Agreement
Exhibit I   –  
Form of Amendment to the Partnership Agreement
Exhibit J   –  
Form of Administrative Services Agreement for Employees at Transcontinental Gas
Pipe Line Company, LLC
Exhibit K   –  
Form of Secondment Agreement among Williams, the Partnership and the General
Partner

Disclosure Schedules
Prepared by the Contributing Parties:
Disclosure Schedule 2.3(c)
Disclosure Schedule 3.3
Disclosure Schedule 3.4(a)
Disclosure Schedule 3.4(b)
Disclosure Schedule 3.6(a)
Disclosure Schedule 3.6(b)
Disclosure Schedule 3.8(c)
Disclosure Schedule 3.9
Disclosure Schedule 3.10
Disclosure Schedule 3.14
Disclosure Schedule 3.15
Disclosure Schedule 3.16(a)
Disclosure Schedule 3.18
Disclosure Schedule 3.19
Disclosure Schedule 3.22
Disclosure Schedule 5.1(b)
Prepared by the Partnership Parties:
Disclosure Schedule 4.4

iv



--------------------------------------------------------------------------------



 



CONTRIBUTION AGREEMENT
This Contribution Agreement (this “Agreement”) is made and entered into as of
January 15, 2010, by and among Williams Gas Pipeline Company, LLC, a Delaware
limited liability company (“WGP”), Williams Energy Services, LLC, a Delaware
limited liability company (“WES”), WGP Gulfstream Pipeline Company, L.L.C., a
Delaware limited liability company (“WGPGPC”), Williams Partners GP LLC, a
Delaware limited liability company and the general partner of the Partnership
(the “General Partner” and together with WGP, WES and WGPGPC, the “Contributing
Parties”), Williams Partners L.P., a Delaware limited partnership (the
“Partnership”), and Williams Partners Operating LLC, a Delaware limited
liability company (the “Operating Company,” and together with the Partnership,
the “Partnership Parties”), and solely with respect to Section 9.11, The
Williams Companies, Inc., a Delaware corporation (“Williams”).
W I T N E S S E T H:
WHEREAS, prior to the Closing Date, various of the Contributing Parties will be
the sole members and owners of all the membership interests in:
Marsh Resources, LLC;
Transcontinental Gas Pipe Line Company, LLC;
WGP Development, LLC;
WGPC Holdings LLC;
Williams Field Services Group, LLC;
Williams Pacific Connector Gas Operator, LLC;
Williams Pipeline GP LLC; and
Williams Pipeline Services LLC;
each of which is a Delaware limited liability company and all of which are
collectively referred to as the “Wholly Owned Entities.”
WHEREAS, prior to the Closing Date, various of the Contributing Parties will be
a member or partner of the following entities and owner of the following
membership or limited partner interests:

  •   a 50.0% membership interest in Gulfstream Natural Gas System, L.L.C.
(“Gulfstream”);     •   a 29.98% or less membership interest in Pacific
Connector Gas Pipeline, LLC; and     •   a 29.98% or less limited partner
interest in Pacific Connector Gas Pipeline, LP;

each of which is a Delaware entity and all of which are collectively referred to
as the “Partially Owned Entities.”
WHEREAS, the Contributing Parties desire to contribute all of their membership
interests and limited partner interest in the Wholly Owned Entities, Pacific
Connector Gas Pipeline, LLC and Pacific Connector Gas Pipeline, LP and a 24.5%
membership interest in Gulfstream

1



--------------------------------------------------------------------------------



 



(collectively, the “Contributed Interests”) to the Partnership pursuant to the
terms of this Agreement and the CCA Agreement in return for the payment and
issuance of the Aggregate Consideration, and the Partnership desires to receive
all of such Contributed Interests in exchange for the payment and issuance of
the Aggregate Consideration in accordance with the terms of this Agreement and
the CCA Agreement.
WHEREAS, promptly following the entry into this Agreement, the Partnership will
publicly announce its intention to (i) make the WMZ Offer and (ii) increase the
amount of the quarterly distribution paid in respect of the Partnership
Interests (as defined in the Partnership Agreement) after the Closing as a
result of the Transaction.
WHEREAS, promptly following the entry into this Agreement, Williams will
publicly announce its intention to commence the Williams Debt Tender.
WHEREAS, the Conflicts Committee has previously (i) received an opinion of
Tudor, Pickering, Holt & Co. Securities, Inc., the financial advisor to the
Conflicts Committee, that the consideration to be paid pursuant to the
Transaction is fair to the Partnership from a financial point of view and
(ii) found the Transaction to be fair and reasonable to the Partnership and
recommended that the board of directors of the General Partner (the “Board of
Directors”) approve the Transaction.
A G R E E M E N T:
NOW, THEREFORE, in consideration of the premises and the respective
representations, warranties, covenants, agreements and conditions contained
herein, the parties hereto agree as follows:
ARTICLE 1
DEFINITIONS
1.1 Definitions.
The respective terms defined in this Section 1.1 shall, when used in this
Agreement, have the respective meanings specified herein, with each such
definition equally applicable to both singular and plural forms of the terms so
defined:
“2009 Transferred Businesses Financial Statements” shall have the meaning
ascribed to such term in Section 5.7.
“Accounting Firm” shall have the meaning ascribed to such term in
Section 2.5(b).
“Actual Expenses” shall have the meaning ascribed to such term in
Section 2.4(a).
“Additional General Partner Units” shall have the meaning ascribed to such term
in Section 2.2(a)(iii).

2



--------------------------------------------------------------------------------



 



“Additional GP Interest” means the dollar amount equal to (a) 2/98ths of the
product of the Issue Price times the aggregate number of Class C Units issued in
the Private Equity Placement, minus (b) the GP Closing Quarter Distribution
Reduction Amount.
“Adjustment Period” has the meaning ascribed to such term in Section 2.6(a)(i).
“Affiliate” when used with respect to a Person, means any other Person that
directly or indirectly controls, is controlled by or is under common control
with such first Person; provided, however, that (i) with respect to the
Contributing Parties, the term “Affiliate” shall exclude each of the Partnership
Parties, (ii) with respect to the Partnership Parties, the term “Affiliate”
shall exclude each of the Contributing Parties and (iii) the Contributed
Entities shall be deemed to be “Affiliates” (x) prior to the Closing, of the
Contributing Parties and (y) on and after the Closing, of the Partnership
Parties. No Person shall be deemed an Affiliate of any Person solely by reason
of the exercise or existence of rights, interests or remedies under this
Agreement.
“Aggregate Consideration” shall have the meaning ascribed to such term in
Section 2.2(a).
“Agreement” has the meaning ascribed to such term in the preamble.
“Amended Partnership Agreement” shall have the meaning ascribed to such term in
Section 2.2(b).
“Ancillary Agreements” means each of the CCA Agreement, the Services Agreements,
the Omnibus Agreement and the Limited Call Right Forbearance Agreement.
“Applicable Law” has the meaning ascribed to such term in Section 3.3(a).
“Applicable Ownership Percentage” means, with respect to Taxes imposed on,
incurred by or attributable to, or Damages suffered by, incurred by or
attributable to, (i) an entity listed on Exhibit A, (ii) the Transferred Assets
attributable to such entity or (iii) the portion of the Transferred Businesses
associated with such entity, the percentage listed next to such entity’s name.
“Associated Employees” has the meaning ascribed to such term in Section 3.16(a).
“Board of Directors” has the meaning ascribed to such term in the recitals.
“Cash Consideration” shall have the meaning ascribed to such term in
Section 2.2(a)(i).
“CCA Agreement” means the Conveyance, Contribution and Assumption Agreement
substantially in the form of Exhibit F hereto.
“Ceiling Amount” shall have the meaning ascribed to such term in
Section 9.10(a).
“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act.

3



--------------------------------------------------------------------------------



 



“Class C Closing Quarter Distribution Reduction Amount” means the amount equal
to (a) the aggregate amount that would be distributable by the Partnership with
respect to the Class C Units issued in the Private Equity Placement for the
calendar quarter in which the Closing Date occurs if the Closing Date had
occurred on the first day of such calendar quarter, minus (b) the aggregate
amount actually distributable by the Partnership with respect to the Class C
Units issued in the Private Equity Placement for the calendar quarter in which
the Closing Date occurs.
“Class C Units” means the Class C units representing limited partner interests
in the Partnership.
“Closing” shall have the meaning ascribed to such term in Section 2.3(a).
“Closing Date” shall have the meaning ascribed to such term in Section 2.3(a).
“Closing Documents” means the Contributing Parties Closing Documents and the
Partnership Parties Closing Documents.
“Code” means the Internal Revenue Code of 1986, as amended.
“Common Units” means the common units representing limited partner interests in
the Partnership.
“Conflicts Committee” means the conflicts committee of the Board of Directors.
“Contributed Companies” means the Wholly Owned Entities and the Partially Owned
Entities and, if the context so requires, their respective predecessors.
“Contributed Entities” means the Contributed Companies and the Contributed
Subsidiaries.
“Contributed Interests” has the meaning ascribed to such term in the recitals.
“Contributed Subsidiaries” means the direct or indirect subsidiaries of the
Contributed Companies set out next to such Contributed Companies’ names on
Disclosure Schedule 3.4(b) and, if the context so requires, their respective
predecessors.
“Contributing Indemnified Parties” shall have the meaning ascribed to such term
in Section 9.2.
“Contributing Parties” has the meaning ascribed to such term in the preamble.
“Contributing Parties Aggregated Group” has the meaning ascribed to such term in
Section 3.16(d).
“Contributing Parties Closing Certificates” shall have the meaning ascribed to
such term in Section 6.1(a).
“Contributing Parties Closing Documents” means the Ancillary Agreements as
executed by the Contributing Parties and their Affiliates, as applicable, and
the Contributing Parties Closing Certificates.

4



--------------------------------------------------------------------------------



 



“control” and its derivatives, mean the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.
“Damages” means liabilities and obligations, including all losses, deficiencies,
costs, expenses, fines, interest, expenditures, claims, suits, proceedings,
judgments, damages, and reasonable attorneys’ fees and reasonable expenses of
investigating, defending and prosecuting litigation; provided, however, that
with respect to any liabilities or obligations suffered or incurred by, or
attributable to, a Contributed Entity, the Partnership Indemnified Parties shall
only be deemed to have suffered or incurred liabilities or obligations to the
extent of the product of the Applicable Ownership Percentage and the total
amount of such liabilities and obligations suffered or incurred by, or
attributable to, such Contributed Entity.
“Deductible Amount” shall have the meaning ascribed to such term in
Section 9.10(a).
“Delaware LLC Act” means the Delaware Limited Liability Company Act, as amended.
“Delaware LP Act” means the Delaware Revised Uniform Limited Partnership Act, as
amended.
“Environmental Laws” means, without limitation, the following laws, in effect as
of the Closing Date, as amended: (i) the Resource Conservation and Recovery Act;
(ii) the Clean Air Act; (iii) CERCLA; (iv) the Federal Water Pollution Control
Act; (v) the Safe Drinking Water Act; (vi) the Toxic Substances Control Act;
(vii) the Emergency Planning and Community Right-to Know Act; (viii) the
National Environmental Policy Act; (ix) the Pollution Prevention Act of 1990;
(x) the Oil Pollution Act of 1990; (xi) the Hazardous Materials Transportation
Act; (xii) the Occupational Safety and Health Act; and (xiii) all laws,
statutes, rules, regulations, orders, judgments, decrees promulgated or issued
with respect to the foregoing Environmental Laws by Governmental Authorities
with jurisdiction in the premises and any other federal, state or local
statutes, laws, ordinances, rules, regulations, orders, codes, decisions,
injunctions or decrees that regulate or otherwise pertain to the protection of
human health, safety or the environment, including but not limited to the
management, control, discharge, emission, treatment, containment, handling,
removal, use, generation, permitting, migration, storage, release,
transportation, disposal, remediation, manufacture, processing or distribution
of Hazardous Materials that are or may present a threat to human health or the
environment.
“Equity Consideration” shall mean the Class C Units and the Additional General
Partner Units to be issued pursuant to Section 2.2.
“ERISA” has the meaning ascribed to such term in Section 3.16(b).
“Estimated Expenses” has the meaning ascribed to such term in Section 2.3(b).
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Expenses” means all expenses listed on Exhibit B hereto.
“Financial Statements” has the meaning ascribed to such term in Section 3.6(a).

5



--------------------------------------------------------------------------------



 



“GAAP” means generally accepted accounting principles in the United States of
America.
“General Partner” has the meaning ascribed to such term in the preamble.
“General Partner Units” shall have the meaning ascribed to such term in the
Partnership Agreement.
“GP Closing Quarter Distribution Reduction Amount” means the amount equal to
(a) the aggregate amount that would be distributable by the Partnership with
respect to the Additional General Partner Units for the calendar quarter in
which the Closing Date occurs if the Closing Date had occurred on the first day
of such calendar quarter, minus (b) the aggregate amount actually distributable
by the Partnership with respect to the Additional General Partner Units for the
calendar quarter in which the Closing Date occurs.
“Governmental Authority” means any federal, state, municipal or other
government, governmental court, department, commission, board, bureau, agency or
instrumentality.
“Gulfstream” has the meaning ascribed to such term in the recitals.
“Hazardous Materials” means any substance, whether solid, liquid, or gaseous:
(i) which is listed, defined, or regulated as a “hazardous material,” “hazardous
waste,” “solid waste,” “hazardous substance,” “toxic substance,” “pollutant,” or
“contaminant,” or words of similar meaning or import found in any applicable
Environmental Law; or (ii) which is or contains asbestos, polychlorinated
biphenyls, radon, urea formaldehyde foam insulation, explosives, or radioactive
materials; or (iii) any petroleum, petroleum hydrocarbons, petroleum substances,
petroleum or petrochemical products, natural gas, crude oil and any components,
fractions, or derivatives thereof, any oil or gas exploration or production
waste, and any natural gas, synthetic gas and any mixtures thereof; or
(iv) radioactive material, waste and pollutants, radiation, radionuclides and
their progeny, or nuclear waste including used nuclear fuel; or (v) which causes
or poses a threat to cause contamination or nuisance on any properties, or any
adjacent property or a hazard to the environment or to the health or safety of
persons on or about any properties.
“HSR Act” shall have the meaning ascribed to such term in Section 3.3(b).
“Indemnity Claim” shall have the meaning ascribed to such term in Section 9.5.
“Intellectual Property” means all intellectual or industrial property and rights
therein, however denominated, throughout the world, whether or not registered,
including all patent applications, patents, trademarks, service marks, trade
styles or dress, mask works, copyrights (including copyrights in computer
programs, software, computer code, documentation, drawings, specifications and
data), works of authorship, moral rights of authorship, rights in designs, trade
secrets, technology, inventions, invention disclosures, discoveries,
improvements, know-how, proprietary rights, formulae, processes, methods,
technical and business information, and confidential and proprietary
information, and all other intellectual and industrial property rights, whether
or not subject to statutory registration or protection and, with respect to each
of the foregoing, all registrations and applications for registration, renewals,
extensions, continuations,

6



--------------------------------------------------------------------------------



 



reexaminations, reissues, divisionals, improvements, modifications, derivative
works, goodwill, and common law rights, and causes of action relating to any of
the foregoing.
“Issue Price” means the volume weighted average closing price of a Common Unit
on the NYSE for the 10-day trading period ending on the third (3rd) business day
prior to the Closing Date.
“Knowledge”, as used in this Agreement with respect to a party hereof, means the
actual knowledge of that party’s designated personnel, after reasonable inquiry.
The designated personnel for the Contributing Parties are Alan Armstrong, Don
Chappel, Mac Hummel, Robert Cronk, Craig Rainey, Tom Sell, Rory Miller, Randy
Newcomer, Phil Wright, Rick Rodekohr, Randy Conklin, Frank Ferazzi, Rodney
Sailor, Ted Timmermans, Allison Bridges and Randy Barnard. The designated
personnel for the Partnership Parties are Alan Armstrong, Don Chappel, Mac
Hummel, Rory Miller, Randy Newcomer, Robert Cronk, John Porter, Craig Rainey and
Tom Sell.
“Lien” means any mortgage, deed of trust, lien, security interest, pledge,
conditional sales contract, charge or encumbrance.
“Limited Call Right Forbearance Agreement” means the Limited Call Right
Forbearance Agreement substantially in the form of Exhibit G hereto.
“Material Contract” has the meaning ascribed to such term in Section 3.15(a).
“Minimum Claim Amount” shall have the meaning ascribed to such term in
Section 9.10(a).
“Net Accumulated Cash Flow” has the meaning ascribed to such term in
Section 2.6(a)(ii).
“Net Accumulated Cash Flow Statement” has the meaning ascribed to such term in
Section 2.6(a).
“New Credit Facility” means the $1.5 billion underwritten Credit Agreement to be
entered into by the Partnership on or prior to the Closing and any successor
facility thereto.
“NGL” means natural gas liquids.
“Notice” shall have the meaning ascribed to such term in Section 10.2.
“NWP” means Northwest Pipeline GP, a Delaware general partnership.
“NYSE” means the New York Stock Exchange.
“Omnibus Agreement” means the Omnibus Agreement substantially in the form of
Exhibit H hereto.
“Operating Company” has the meaning ascribed to such term in the preamble.
“Partially Owned Entities” has the meaning ascribed to such term in the
recitals.

7



--------------------------------------------------------------------------------



 



“Partially Owned Subsidiary” means a subsidiary of a Contributed Company that is
not wholly owned by such Contributed Company.
“Partnership” has the meaning ascribed to such term in the preamble.
“Partnership Agreement” means the Amended and Restated Agreement of Limited
Partnership of the Partnership, dated August 23, 2005, as amended from time to
time.
“Partnership Agreement Amendment” means Amendment No. 6 to the Partnership
Agreement substantially in the form of Exhibit I hereto.
“Partnership Financing Transactions” means one or more of the following
financing transactions that closes on or prior to the Closing Date: the
Rule 144A Offering and designated borrowings, if any, by the Partnership under
the New Credit Facility.
“Partnership Indemnified Parties” shall have the meaning ascribed to such term
in Section 9.1.
“Partnership Material Adverse Effect” means a material adverse effect on or
material adverse change in the ability of either Partnership Party to perform
its obligations under this Agreement or the Ancillary Agreements or to
consummate the transactions contemplated by this Agreement or the Ancillary
Agreements.
“Partnership Parties” shall have the meaning ascribed to such term in the
preamble.
“Partnership Parties Closing Certificates” shall have the meaning ascribed to
such term in Section 6.2(a).
“Partnership Parties Closing Documents” means the Ancillary Agreements as
executed by the Partnership Parties and the Partnership Parties Closing
Certificates.
“Permits” shall have the meaning ascribed to such term in Section 3.14.
“Permitted Liens” means all: (i) mechanics’, materialmen’s, carriers’,
workmen’s, repairmen’s, vendors’, operators’ or other like Liens, if any, that
do not materially detract from the value of or materially interfere with the use
of any of the Transferred Assets subject thereto; (ii) Liens arising under
original purchase price conditional sales contracts and equipment leases with
third parties entered into in the ordinary course of business; (iii) title
defects or Liens (other than those constituting Liens for the payment of
indebtedness), if any, that, individually or in the aggregate, do not or would
not impair in any material respect the use or occupancy of the Transferred
Assets, taken as a whole; (iv) Liens for Taxes that are not due and payable or
that may thereafter be paid without penalty; and (v) Liens supporting surety
bonds, performance bonds and similar obligations issued in connection with the
Transferred Business.
“Person” means an individual or entity, including any partnership, corporation,
association, trust, limited liability company, joint venture, unincorporated
organization or other entity or Governmental Authority.
“Plans” has the meaning ascribed to such term in Section 3.16(b).

8



--------------------------------------------------------------------------------



 



“Private Equity Placement” means the issuance of 203,000,000 Class C Units by
the Partnership to one or more of the Contributing Parties as part of the
Aggregate Consideration pursuant to Section 2.2(a).
“Retained Assets and Liabilities” means the assets and liabilities described on
Exhibit C.
“Rights-of-Way” has the meaning ascribed to such term in Section 3.8(b).
“Rule 144A Offering” means the Partnership’s private placement of an aggregate
of up to $3.5 billion in principal amount of debt securities to initial
purchasers who may resell them pursuant to Rule 144A under the Securities Act,
the net proceeds of which are to be used to provide all or a portion of the Cash
Consideration.
“Sarbanes-Oxley Act” shall have the meaning ascribed to such term in
Section 3.5(c).
“SEC” means the Securities and Exchange Commission.
“SEC Reports” has the meaning ascribed to such term in Section 3.5(a).
“Securities Act” means the Securities Act of 1933, as amended.
“Services Agreements” means (i) the agreement to be entered into as of the
Closing Date between Williams and/or one or more of its Affiliates, on the one
hand, and Transco, on the other hand, relating to the services to be provided by
employees of Williams and/or its Affiliates and the amount payable by Transco to
Williams and/or its Affiliates for such services, substantially in the form
attached as Exhibit J hereto, (ii) the secondment agreement to be entered into
as of the Closing Date between Williams and/or one or more of its Affiliates, on
the one hand, and the Partnership and the General Partner, on the other hand,
substantially in the form attached as Exhibit K hereto and (iii) the
Administrative Services Agreement, dated as of October 1, 2007, between
Northwest Pipeline Services LLC and NWP.
“Tax” means all taxes, however denominated, including any interest, penalties or
other additions to tax that may become payable in respect thereof, imposed by
any Governmental Authority, which taxes shall include, without limiting the
generality of the foregoing, all income or profits taxes (including, but not
limited to, federal income taxes and state income taxes), gross receipts taxes,
net proceeds taxes, alternative or add-on minimum taxes, sales taxes, use taxes,
real property gains or transfer taxes, ad valorem taxes, property taxes,
value-added taxes, franchise taxes, production taxes, severance taxes, windfall
profit taxes, withholding taxes, payroll taxes, employment taxes, excise taxes
and other obligations of the same or similar nature to any of the foregoing.
“Tax Items” shall have the meaning ascribed to such term in Section 7.2(a).
“Tax Losses” shall have the meaning ascribed to such term in Section 7.1(a).
“Tax Return” means all reports, estimates, declarations of estimated Tax,
information statements and returns relating to, or required to be filed in
connection with, any Taxes,

9



--------------------------------------------------------------------------------



 



including information returns or reports with respect to backup withholding and
other payments to third parties.
“Taxing Authority” means, with respect to any Tax, the Governmental Authority
that imposes such Tax, and the agency (if any) charged with the collection of
such Tax for such entity or subdivision, including any governmental or
quasi-governmental entity or agency that imposes, or is charged with collecting,
social security or similar charges or premiums.
“Title IV Plan” shall have the meaning ascribed to such term in Section 3.16(e).
“Transaction” means the contribution of the Contributed Interests in exchange
for the Aggregate Consideration and the initial making by the Partnership of the
WMZ Offer.
“Transco” means Transcontinental Gas Pipe Line Company, LLC, a Delaware limited
liability company.
“Transfer Taxes” shall have the meaning ascribed to such term in Section 7.4.
“Transferred Assets” means the assets owned on the Closing Date by the
Contributed Entities, taken as a whole.
“Transferred Businesses” means the businesses conducted or operated as of the
Closing Date by the Contributed Entities using any of the Transferred Assets,
taken as a whole, including the associated liabilities.
“Transferred Businesses Material Adverse Effect” means a material adverse effect
on or material adverse change in (i) the business, assets, liabilities,
properties, financial condition or results of operations of Transferred
Businesses, other than any effect or change (x) in the natural gas gathering,
processing, treating, transportation and storage industries generally and NGL
marketing industry generally (including any change in the prices of natural gas,
natural gas liquids or other hydrocarbon products, industry margins or any
regulatory changes or changes in Applicable Law) or (y) in United States or
global economic conditions or financial markets in general; provided, that in
the case of clauses (x) and (y) the impact on the Transferred Businesses is not
materially disproportionate to the impact on similarly situated parties, or
(ii) the ability of any of Williams and the Contributing Parties to perform
their obligations under this Agreement or the Ancillary Agreements or to
consummate the transactions contemplated by this Agreement or the Ancillary
Agreements.
“Wholly Owned Entities” has the meaning ascribed to such term in the recitals.
“Williams” has the meaning ascribed to such term in the preamble.
“Williams Debt Tender” means the tender offer by Williams for not less than
$3.0 billion in aggregate principal amount of the following debt securities of
Williams commenced on or shortly after the date of this Agreement: 8.75% Senior
Notes due 2020, 7.7% Debentures due 2027, 7.125% Notes due 2011, 8.125% Notes
due 2012, 7.625% Notes due 2019, 7.875% Notes due 2021, 7.50% Debentures due
2031, 7.75% Notes due 2031 and 8.75% Notes due 2032.

10



--------------------------------------------------------------------------------



 



“Williams Tax Group” means the affiliated group of corporations within the
meaning of Section 1504 of the Code which files a consolidated federal income
Tax Return and as to which Williams is the common parent, and, in the case of
any combined or unitary Tax Return, the group of corporations filing such Tax
Return that includes the Wholly Owned Entities.
“WMZ” means Williams Pipeline Partners L.P., a Delaware limited partnership.
“WMZ Assets” has the meaning ascribed to such term in Section 3.7.
“WMZ Offer” means an exchange offer by the Partnership to acquire any and all
common units of WMZ held by the public unitholders of WMZ at a fixed exchange
ratio of 0.7584 Common Units for each such common unit of WMZ.
“WMZ Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of WMZ, dated January 24, 2008, as amended from time to
time.
“Working Capital Amount” shall have the meaning ascribed to such term in
Section 2.5(a).
“Working Capital Effective Time” shall have the meaning ascribed to such term in
Section 2.5(a).
“Working Capital Statement” shall have the meaning ascribed to such term in
Section 2.5(a).
“Working Capital Target” means an amount determined utilizing the general ledger
accounts indentified on, and calculated in accordance with, Exhibit D, which for
a closing in February 2010 would be $233,874,000, which for a closing in
March 2010 would be $212,025,000 and which for a closing in April 2010 would be
$224,885,000.
1.2 Construction.
In constructing this Agreement: (a) the word “includes” and its derivatives
means “includes, without limitation” and corresponding derivative expressions;
(b) the currency amounts referred to herein, unless otherwise specified, are in
United States dollars; (c) whenever this Agreement refers to a number of days,
such number shall refer to calendar days unless business days are specified;
(d) unless otherwise specified, all references in this Agreement to “Article,”
“Section,” “Disclosure Schedule,” “Exhibit,” “preamble” or “recitals” shall be
references to an Article, Section, Disclosure Schedule, Exhibit, preamble or
recitals hereto; and (e) whenever the context requires, the words used in this
Agreement shall include the masculine, feminine and neuter and singular and the
plural.
ARTICLE 2
CONVEYANCE AND CLOSING
2.1 Conveyance.
Upon the terms and subject to the conditions set forth in this Agreement and in
the CCA Agreement, on the Closing Date, the Contributing Parties shall sell,
grant, contribute, transfer, assign, and convey the Contributed Interests to the
Partnership, the Partnership shall acquire the

11



--------------------------------------------------------------------------------



 



Contributed Interests from the Contributing Parties and the Partnership shall
further grant, contribute, transfer, assign and convey the Contributed Interests
to the Operating Company.
2.2 Consideration.

  (a)   The aggregate consideration to be transferred by the Partnership to the
Contributing Parties for the Contributed Interests on the Closing Date (the
“Aggregate Consideration”) shall consist of:

  (i)   cash in an amount equal to $3.5 billion minus the Estimated Expenses
(the “Cash Consideration”);     (ii)   203,000,000 Class C Units issued in the
Private Equity Placement; and     (iii)   (A) the increase in the capital
account of the General Partner by an amount equal to the Additional GP Interest
and (B) the issuance of a number of General Partner Units to the General Partner
equal to 2/98ths of the aggregate number of Class C Units issued by the
Partnership in the Private Equity Placement (the “Additional General Partner
Units”) in consideration for a contribution to the Partnership on behalf of the
General Partner of the applicable portion of the Contributed Interests.

  (b)   The Cash Consideration shall be paid by the Partnership at the Closing
to the Contributing Parties in accordance with the percentages set forth on
Exhibit E by separate wire or interbank transfer of immediately available funds
to the account(s) specified at least two (2) business days prior to the Closing
by the applicable Contributing Party. The Class C Units issued in the Private
Equity Placement shall be issued subject to the rights, preferences and
privileges set forth in the Partnership Agreement, as amended by the Partnership
Agreement Amendment (the “Amended Partnership Agreement”), the Delaware Revised
Uniform Limited Partnership Act and federal and state securities laws.     (c)  
The initial capital account attributable to the Class C Units issued in the
Private Equity Placement shall be an amount equal to (i) the product of
203,000,000 and the Issue Price, minus (ii) the Class C Closing Quarter
Distribution Reduction Amount.

2.3 Closing and Closing Deliveries.

  (a)   The closing (the “Closing”) of the contribution of the Contributed
Interests pursuant to this Agreement and the CCA Agreement will be held at the
offices of Gibson, Dunn & Crutcher LLP, 200 Park Avenue, New York, New York on
or before the third business day following satisfaction or waiver of the
conditions to closing set forth in Article 6, commencing at 10:00 a.m., New York
time, or such other place, date and time as may be

12



--------------------------------------------------------------------------------



 



      mutually agreed upon by the parties hereto. The “Closing Date,” as
referred to herein, shall mean the date of the Closing.     (b)   At least one
(1) business day prior to the Closing Date, the Partnership Parties, acting
through the Conflicts Committee, shall deliver to the Contributing Parties a
statement setting forth a good faith estimate as of the Closing Date of each
component of the Expenses (the aggregate amount of such estimates, the
“Estimated Expenses”).     (c)   At the Closing, the Contributing Parties shall
deliver, or cause to be delivered, to the Partnership Parties the following:

  (i)   A counterpart of each Ancillary Agreement, duly executed by Williams and
the Contributing Parties, as applicable;     (ii)   A counterpart of the
Partnership Agreement Amendment, duly executed by the General Partner;     (iii)
  One or more instruction letters in respect of the Contributed Interests
directing the applicable Contributed Company to transfer such Contributed
Interests to the Partnership on the books of such Contributed Company;     (iv)
  A long-form certificate of good standing of recent date of each of the
Contributing Parties and the Contributed Entities;     (v)   Foreign
qualification certificates of recent date of each of the Contributed Entities
for each of the jurisdictions listed opposite its name in Disclosure
Schedule 2.3(c); and     (vi)   Such other certificates, instruments of
conveyance and documents as may be reasonably requested by the Partnership
Parties at least two (2) business days prior to the Closing Date to carry out
the intent and purposes of this Agreement.

  (d)   At the Closing, the Partnership Parties shall deliver, or cause to be
delivered, to the Contributing Parties the following, or shall take the
following actions:

  (i)   A counterpart of each Ancillary Agreement, duly executed by each
Partnership Party, as applicable;     (ii)   The Cash Consideration as provided
in Section 2.2(b);     (iii)   Certificates representing an aggregate of
203,000,000 Class C Units issued in the Private Equity Placement in the names
and in accordance with the percentages set forth on Exhibit E, and

13



--------------------------------------------------------------------------------



 



      bearing the appropriate restricted legends required by the Partnership
Agreement and Applicable Law;     (iv)   Certificates representing the
Additional General Partner Units;     (v)   The capital account of the General
Partner shall be increased by the amount of the Additional GP Interest; and    
(vi)   Such other certificates, instruments of conveyance and documents as may
be reasonably requested by the Contributing Parties at least two (2) business
days prior to the Closing Date to carry out the intent and purposes of this
Agreement.

2.4 True-Up of Expenses.

  (a)   No later than the earlier of (i) thirty (30) days after the completion
of the WMZ Offer and (ii) ninety (90) days after the Closing Date, the
Partnership, acting through the Conflicts Committee, shall prepare and deliver,
or cause to be prepared and delivered, to the Contributing Parties a statement
of the final amount of Expenses as of the Closing Date (the “Actual Expenses”).
    (b)   If the Actual Expenses are less than the Estimated Expenses, then the
Cash Consideration shall be adjusted appropriately and the Partnership shall pay
to the Contributing Parties in accordance with the percentages set forth on
Exhibit E, by separate wire or interbank transfer of immediately available funds
to an account specified in writing by the applicable Contributing Party, an
amount in cash equal to the amount of Estimated Expenses minus the amount of
Actual Expenses within five (5) business days from the date on which the
statement referred to in Section 2.4(a) is delivered. If the Estimated Expenses
are less than the Actual Expenses, then the Cash Consideration shall be adjusted
appropriately and the Contributing Parties shall pay to the Partnership in
accordance with the percentages set forth on Exhibit E, by wire or interbank
transfer of immediately available funds to an account specified in writing by
the Partnership, an amount in cash equal to the amount of Actual Expenses minus
the amount of Estimated Expenses within five (5) business days from the date on
which the statement referred to in Section 2.4(a) is delivered.

2.5 Working Capital Adjustment.

  (a)   Within sixty (60) days after the Closing Date, the Contributing Parties
shall prepare and deliver, or cause to be prepared and delivered, to the
Partnership a statement of the Working Capital Amount as of the Working Capital
Effective Time (the “Working Capital Statement”). For purposes of this
Agreement, the “Working Capital Effective Time” means 12:01 a.m., Tulsa,
Oklahoma time, on the first day of the calendar month in which the Closing Date
occurs. For purposes of this Agreement,

14



--------------------------------------------------------------------------------



 



      the “Working Capital Amount” means an amount calculated in accordance with
the Working Capital Target calculation attached hereto as Exhibit D, with
respect to, in the aggregate, all of the Contributed Companies and the
Contributed Subsidiaries that are consolidated for financial reporting purposes.
The Working Capital Statement shall be prepared in accordance with the same
accounting principles and methodology as the Financial Statements.     (b)  
Within sixty (60) days following receipt by the Partnership of the Working
Capital Statement, the Partnership, on behalf of itself and the Operating
Company and acting through the Conflicts Committee, shall deliver written notice
to the Contributing Parties of any dispute it has with respect to the
preparation or content of the Working Capital Statement. In the event the
Partnership does not notify the Contributing Parties of a dispute with respect
to the Working Capital Statement within such sixty (60)-day period, such Working
Capital Statement will be final, conclusive and binding on the parties hereto.
In the event of such notification of a dispute, the Partnership, on behalf of
itself and the Operating Company and acting through the Conflicts Committee, and
the Contributing Parties shall negotiate in good faith to resolve such dispute.
If the Contributing Parties and the Partnership, on behalf of itself and the
Operating Company and acting through the Conflicts Committee, notwithstanding
such good faith effort, fail to resolve such dispute within thirty (30) days
after the Partnership advises the Contributing Parties of its objections, then
the Contributing Parties and the Partnership, on behalf of itself and the
Operating Company and acting through the Conflicts Committee, jointly shall
engage the firm of KPMG LLC, or such other public accounting firm to which the
parties hereto may agree (the “Accounting Firm”), to resolve such dispute. The
Contributing Parties, on the one hand, and the Partnership (on behalf of itself
and the Operating Company and acting through the Conflicts Committee), on the
other hand, shall furnish or cause to be furnished to the Accounting Firm such
work papers and other documents and information relating to the disputed issues
as they may deem necessary or appropriate or as the Accounting Firm may request
and that are available to that party or its agents. Following the Accounting
Firm’s final determination of the Working Capital Amount as of the Working
Capital Effective Time, the Accounting Firm shall, within two (2) business days
from the date of such final determination, deliver a written notice to the
Contributing Parties and the Partnership specifying the Working Capital Amount
as of the Working Capital Effective Time. All determinations made by the
Accounting Firm shall be final, conclusive and binding on the parties hereto.
The Contributing Parties, on the one hand, and the Partnership, on the other
hand, shall share equally the fees and expenses of the Accounting Firm.     (c)
  For purposes of complying with the terms set forth in this Section 2.5, the
Partnership Parties and the Contributed Entities, on the one hand, and the

15



--------------------------------------------------------------------------------



 



      Contributing Parties, on the other hand, shall cooperate with and make
available to the other parties hereto and their representatives all information,
records, data and working papers, and will permit access to their facilities and
personnel, as may be reasonably required in connection with the preparation and
review of the Working Capital Statement and the resolution of any disputes
thereunder.     (d)   If the Working Capital Amount as of the Working Capital
Effective Time (as finally determined pursuant to Section 2.5(b)) is less than
the Working Capital Target, then the Cash Consideration shall be adjusted
appropriately and the Contributing Parties shall pay to the Partnership in
accordance with the percentages set forth on Exhibit E, by wire or interbank
transfer of immediately available funds to an account specified in writing by
the Partnership, an amount in cash equal to the Working Capital Target minus the
Working Capital Amount, within five (5) business days from the date on which the
Working Capital Amount is finally determined pursuant to Section 2.5(b). If the
Working Capital Target is less than the Working Capital Amount as of the Working
Capital Effective Time (as finally determined pursuant to Section 2.5(b)), then
the Cash Consideration shall be adjusted appropriately and the Partnership shall
pay to the Contributing Parties in accordance with the percentages set forth on
Exhibit E, by separate wire or interbank transfer of immediately available funds
to an account specified in writing by the applicable Contributing Party, an
amount in cash equal to the Working Capital Amount minus the Working Capital
Target, within five (5) business days from the date on which the Working Capital
Amount is finally determined pursuant to Section 2.5(b).

2.6 Net Accumulated Cash Flow Adjustment.

  (a)   Within sixty (60) days after the Closing Date, the Contributing Parties
shall prepare and deliver, or cause to be prepared and delivered, to the
Partnership a statement of its calculation, in reasonable detail, of the Net
Accumulated Cash Flow (the “Net Accumulated Cash Flow Statement”). For purposes
of this Agreement:

  (i)   the “Adjustment Period” means the period of time from the Working
Capital Effective Time until 11:59 p.m., Tulsa, Oklahoma time, on the last day
of the calendar month in which the Closing Date occurs;     (ii)   “Net
Accumulated Cash Flow” means, for the Adjustment Period, an amount (whether
positive or negative) equal to the sum of:

  (A)   with respect to the Wholly Owned Entities and the direct or indirect
wholly owned subsidiaries thereof (including for

16



--------------------------------------------------------------------------------



 



      these purposes NWP), on a combined basis, an amount (whether positive or
negative) equal to:

  (1)   the sum of (a) revenues in such period and (b) any other items resulting
in cash inflows in such period, but excluding from clauses (a) and (b) the
inflow amounts specifically addressed in Section 2.6(a)(ii)(B) below or
resulting from the transactions described in Section 6.2(i); minus     (2)   the
sum of (a) all costs and operating expenses in such period, including, but not
limited to, all selling, general and administrative expenses (including any
allocation of general and administrative costs and expenses by Williams in
accordance with past practice) and cash interest payments, but excluding
non-cash expenses such as depreciation, amortization or accretion, (b) all
capital expenditures incurred in such period and (c) any other items resulting
in cash outflows in such period, but excluding from clauses (a), (b) and (c) the
outflow amounts specifically addressed in Section 2.6(a)(ii)(B) below or
resulting from the transactions described in Section 6.2(i); and

  (B)   with respect to the Partially Owned Entities and the Partially Owned
Subsidiaries (excluding for these purposes NWP), on a combined basis, an amount
(whether positive or negative) equal to:

  (1)   distributions in such period by the Partially Owned Entities and the
Partially Owned Subsidiaries to a Contributing Party or a directly or indirectly
owned subsidiary thereof; minus     (2)   capital contributions in such period
to a Partially Owned Entity or Partially Owned Subsidiary from a Contributing
Party or a directly or indirectly owned subsidiary thereof.

  (b)   Within sixty (60) days following receipt by the Partnership of the Net
Accumulated Cash Flow Statement, the Partnership, on behalf of itself and the
Operating Company and acting through the Conflicts Committee, shall deliver
written notice to the Contributing Parties of any dispute it has with respect to
the preparation or content of the Net Accumulated Cash Flow Statement. In the
event the Partnership does not notify the Contributing Parties of a dispute with
respect to the Net Accumulated Cash Flow

17



--------------------------------------------------------------------------------



 



      Statement within such sixty (60)-day period, such Net Accumulated Cash
Flow Statement will be final, conclusive and binding on the parties hereto. In
the event of such notification of a dispute, the Partnership, on behalf of
itself and the Operating Company and acting through the Conflicts Committee, and
the Contributing Parties shall follow the resolution procedures set forth in
Section 2.5(b).     (c)   If the Net Accumulated Cash Flow is a positive amount
(as finally determined pursuant to Section 2.6(b)), then the Cash Consideration
shall be adjusted downward by such amount and the Contributing Parties shall pay
to the Partnership in accordance with the percentages set forth on Exhibit E, by
wire or interbank transfer of immediately available funds to an account
specified in writing by the Partnership, an amount in cash equal to the Net
Accumulated Cash Flow, within five (5) business days from the date on which the
Net Accumulated Cash Flow is finally determined pursuant to Section 2.6(b). If
the Net Accumulated Cash Flow is a negative amount (as finally determined
pursuant to Section 2.6(b)), then the Cash Consideration shall be adjusted
upward by the absolute value of such amount and the Partnership shall pay to the
Contributing Parties in accordance with the percentages set forth on Exhibit E,
by separate wire or interbank transfer of immediately available funds to an
account specified in writing by the applicable Contributing Party, an amount in
cash equal to the absolute value of the Net Accumulated Cash Flow, within five
(5) business days from the date on which the Net Accumulated Cash Flow is
finally determined pursuant to Section 2.6(b).

ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF THE CONTRIBUTING PARTIES
The Contributing Parties hereby represent and warrant to the Partnership Parties
as follows:
3.1 Organization.

  (a)   Each of the Contributing Parties is a limited liability company duly
formed, validly existing and in good standing under the laws of the State of
Delaware and has all requisite limited liability company power and authority to
own, operate and lease its properties and assets and to carry on its business as
now conducted.     (b)   Each of the Contributed Companies and WMZ is a limited
liability company or limited partnership duly formed, validly existing and in
good standing under the laws of the State of Delaware and has all requisite
limited liability company or limited partnership power and authority to own,
operate and lease its properties and assets and to carry on its business as now
conducted. Each of the Contributed Subsidiaries is a corporation, limited
partnership, general partnership or limited liability company duly organized or
formed, as applicable, validly existing and in good standing

18



--------------------------------------------------------------------------------



 



      under the laws of its respective jurisdiction of organization or formation
and has all requisite corporate, limited partnership, general partnership or
limited liability company power and authority to own, operate and lease its
properties and assets and to carry on its business as now conducted. Each
Contributed Entity is duly licensed or qualified to do business and is in good
standing in the states in which the character of the properties and assets owned
or held by it or the nature of the business conducted by it requires it to be so
licensed or qualified, except where the failure to be so qualified or in good
standing would not, individually or in the aggregate, reasonably be expected to
have a Transferred Businesses Material Adverse Effect. The Contributing Parties
have made available to the Partnership Parties true and complete copies of the
charter documents, bylaws, certificates of formation, limited liability company
agreements, limited partnership agreements or equivalent governing instruments
of each Contributed Entity in effect as of the date of this Agreement.

3.2 Authority and Approval.

  (a)   Each of the Contributing Parties has full limited liability company
power and authority to execute and deliver this Agreement, to consummate the
transactions contemplated hereby and to perform all of the terms and conditions
hereof to be performed by it. The execution and delivery by the Contributing
Parties of this Agreement, the consummation of the transactions contemplated
hereby and the performance of all of the terms and conditions hereof to be
performed by the Contributing Parties have been duly authorized and approved by
all requisite limited liability company action on the part of each of the
Contributing Parties. This Agreement has been duly executed and delivered by
each of the Contributing Parties and constitutes the valid and legally binding
obligation of each of them, enforceable against each of the Contributing Parties
in accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or other similar laws affecting the enforcement of creditors’ rights
and remedies generally and by general principles of equity (whether applied in a
proceeding at law or in equity).     (b)   Each of the Contributing Parties has
full limited liability company power and authority to execute and deliver each
Ancillary Agreement to which it will be a party, to consummate the transactions
contemplated thereby and to perform all of the terms and conditions thereof to
be performed by it. The execution and delivery by each of the Contributing
Parties of each of the Ancillary Agreements to which it will be a party, the
consummation of the transactions contemplated thereby and the performance of all
of the terms and conditions thereof to be performed by it have been duly
authorized and approved by all requisite limited liability company action on the
part of each Contributing Party. When executed and delivered by each of the
parties party thereto, each Ancillary Agreement will constitute

19



--------------------------------------------------------------------------------



 



      a valid and legally binding obligation of each of Williams and the
Contributing Parties, as applicable, that is a party thereto enforceable against
Williams and each such Contributing Party in accordance with its terms, except
as such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar laws
affecting the enforcement of creditors’ rights and remedies generally and by
general principles of equity (whether applied in a proceeding at law or in
equity).

3.3 No Conflict; Consents.
Except as set forth on Disclosure Schedule 3.3:

  (a)   the execution, delivery and performance of this Agreement by each of the
Contributing Parties does not, and the execution, delivery and performance of
each of the Ancillary Agreements by each of Williams and the Contributing
Parties party thereto will not, and the fulfillment and compliance with the
terms and conditions hereof and thereof and the consummation of the transactions
contemplated hereby and thereby will not, (i) violate, conflict with any of,
result in any breach of, or require the consent of any Person under, the terms,
conditions or provisions of the charter documents, bylaws, certificates of
formation, limited liability company agreements, limited partnership agreements
or equivalent governing instruments of any Contributing Party, Williams or any
Contributed Entity, (ii) violate any provision of any law or administrative rule
or regulation or any judicial, administrative or arbitration order, award,
judgment, writ, injunction or decree applicable to any of the Contributing
Parties, Williams, the Contributed Entities, the Transferred Assets or the
Transferred Businesses (“Applicable Law”); (iii) conflict with, result in a
breach of, constitute a default under (whether with notice or the lapse of time
or both), or accelerate or permit the acceleration of the performance required
by, or require any consent, authorization or approval under, or result in the
suspension, termination or cancellation of, or in a right of suspension,
termination or cancellation of, (a) any indenture, mortgage, agreement,
contract, commitment, license, concession, permit, lease, joint venture or other
instrument to which any of the Contributing Parties or the Contributed Entities
is a party or by which it or any of the Transferred Assets are bound or (b) any
indenture, mortgage, agreement, contract, commitment, license, concession,
permit, lease, joint venture or other instrument to which Williams is a party or
by which it is bound; or (iv) result in the creation of any Lien (other than
Permitted Liens) on any of the Transferred Assets under any such indenture,
mortgage, agreement, contract, commitment, license, concession, permit, lease,
joint venture or other instrument, except in the case of clauses (ii), (iii) and
(iv) for those items which, individually or in the aggregate, would not
reasonably be expected to have a Transferred Businesses Material Adverse Effect;
and

20



--------------------------------------------------------------------------------



 



  (b)   no consent, approval, license, permit, order or authorization of any
Governmental Authority or other Person is required to be obtained or made by any
of the Contributing Parties, Williams or the Contributed Entities with respect
to the Transferred Assets or the Transferred Businesses in connection with the
execution, delivery, and performance of this Agreement and the Ancillary
Agreements or the consummation of the transactions contemplated hereby or
thereby, except (i) as have been waived or obtained or with respect to which the
time for asserting such right has expired, (ii) for those which individually or
in the aggregate would not reasonably be expected to have a Transferred
Businesses Material Adverse Effect (including such consents, approvals,
licenses, permits, orders or authorizations that are not customarily obtained
prior to the Closing and are reasonably expected to be obtained in the ordinary
course of business following the Closing), or (iii) pursuant to the applicable
requirements of the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended (the “HSR Act”).

3.4 Capitalization; Title to Membership and Limited Partner Interests.

  (a)   The Contributing Parties will on the Closing Date own, beneficially and
of record, all of the Contributed Interests free and clear of all Liens in the
percentages set out next to such Contributing Parties’ names on Disclosure
Schedule 3.4(a) and will convey good and marketable title to the Contributed
Interests to the Partnership. The Contributed Interests are not subject to any
agreements or understandings with respect to the voting or transfer of any of
the Contributed Interests (except the contribution of the Contributed Interests
contemplated by this Agreement and restrictions under applicable federal and
state securities laws). The Contributed Interests have been duly authorized and
are validly issued, fully paid (to the extent required under the limited
liability company agreement or limited partnership agreement of the applicable
Contributed Company) and nonassessable (except as such nonassessability may be
affected by Sections 18-303, 18-607 and 18-804 of the Delaware LLC Act or by
Sections 17-303, 17-607 and 17-804 of the Delaware LP Act). On the Closing Date,
the applicable Contributing Parties will be the sole members of the Wholly Owned
Entities, WGP will be a member of Pacific Connector Gas Pipeline, LLC and a
partner of Pacific Connector Gas Pipeline, LP and WGPGPC will be a member of
Gulfstream.     (b)   The Contributed Companies, directly or indirectly through
another Contributed Subsidiary, will on the Closing Date own, of record and
beneficially, the outstanding equity interests of each Contributed Subsidiary
free and clear of any Liens as set out next to such Contributed Subsidiaries’
names on Disclosure Schedule 3.4(b). These equity interests are not subject to
any agreements or understandings with respect to the voting or transfer of such
equity interests (other than restrictions under applicable federal and state
securities laws). All the outstanding equity

21



--------------------------------------------------------------------------------



 



      interests of each Contributed Subsidiary have been duly authorized and are
validly issued, fully paid (in the case of a limited partnership or limited
liability company, to the extent required by the limited liability company
agreement or partnership agreement of the applicable Contributed Subsidiary) and
nonassessable (except as provided under the Delaware LLC Act or the Delaware LP
Act). The Contributed Subsidiaries will on the Closing Date be the only
corporations, limited partnerships, general partnerships, limited liability
companies and other Persons in which the Contributed Companies own, directly or
indirectly, an equity interest.     (c)   There are no outstanding
subscriptions, options, warrants, preemptive rights, preferential purchase
rights, rights of first refusal or any similar rights issued or granted by, or
binding upon, any of the Contributing Parties or Contributed Entities to
purchase or otherwise acquire or to sell or otherwise dispose of the Contributed
Interests or the equity interests of the Contributed Subsidiaries, except as
contemplated by this Agreement or the CCA Agreement or as set forth in the
governing instruments of Gulfstream.     (d)   As of the date hereof, the
outstanding capitalization of WMZ consists of 22,607,430 Common Units,
10,957,900 Subordinated Units, 684,869 General Partner Units and the Incentive
Distribution Rights (all such capitalized terms having the meanings set forth in
the WMZ Partnership Agreement). All of such Common Units, Subordinated Units and
Incentive Distribution Rights and the limited partner interests represented
thereby have been duly authorized and validly issued in accordance with the WMZ
Partnership Agreement, and are fully paid (to the extent required under the WMZ
Partnership Agreement) and nonassessable (except as such nonassessability may be
affected by Sections 17-303, 17-607 and 17-804 of the Delaware LP Act). The
General Partner Units of WMZ have been duly authorized and validly issued in
accordance with the WMZ Partnership Agreement. Williams Pipeline GP LLC owns
4,700,668 Common Units of WMZ, all 10,957,900 Subordinated Units of WMZ, all
684,869 General Partner Units of WMZ and all the Incentive Distribution Rights
of WMZ, free and clear of all Liens. There are no outstanding subscriptions,
options, warrants, preemptive rights, preferential purchase rights, rights of
first refusal or any similar rights issued or granted by, or binding upon, WMZ
to purchase or otherwise acquire or to sell or otherwise dispose of any equity
interests in WMZ, except as set forth in the SEC Reports of WMZ.     (e)   WMZ
indirectly owns a 35% general partnership interest in NWP, free and clear of all
Liens.

22



--------------------------------------------------------------------------------



 



3.5 SEC Documents; Internal Controls.

  (a)   Since January 1, 2007, all reports, including but not limited to the
Annual Reports on Form 10-K, the Quarterly Reports on Form 10-Q and the Current
Reports on Form 8-K, forms, schedules, statements and other documents required
to be filed or furnished by Williams, NWP, Transco and WMZ, respectively, with
or to the SEC, as applicable, pursuant to the Exchange Act have been or will be
timely filed or furnished (the “SEC Reports”). The SEC Reports (i) complied or
will comply in all material respects with the requirements of Applicable Law
(including the Exchange Act and the rules and regulations promulgated
thereunder), and (ii) as of its filing date did not or will not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading, except
for any statements in any SEC Report that may have been modified by an amendment
to such report or a subsequent report filed with the SEC prior to the date
hereof; provided, that with respect to the SEC Reports filed or to be filed by
Williams, such representation in clause (ii) applies only to the Transferred
Businesses and the Transferred Assets.     (b)   Other than NWP and Transco, no
Contributing Party or Contributed Entity is required to file reports, forms or
other documents with the SEC pursuant to the Exchange Act. There are no
outstanding comments from, or unresolved issues raised by, the staff of the SEC
with respect to the SEC Reports. No enforcement action has been initiated
against Williams, NWP, Transco or WMZ relating to disclosures contained or
omitted from any SEC Report.     (c)   Each of Williams, NWP, Transco and WMZ
has established and maintains disclosure controls and procedures and internal
control over financial reporting (as such terms are defined in paragraphs
(e) and (f), respectively, of Rule 13a-15 under the Exchange Act) as required by
Rule 13a-15 under the Exchange Act and the applicable listing standards of the
NYSE. Such disclosure controls and procedures are reasonably designed to ensure
that all material information required to be disclosed by each of Williams, NWP,
Transco and WMZ in the reports that it files under the Exchange Act are
recorded, processed, summarized and reported within the time periods specified
in the rules and forms of the SEC, and that all such material information is
accumulated and communicated to its management as appropriate to allow timely
decisions regarding required disclosure and to make the certifications required
pursuant to Sections 302 and 906 of the Sarbanes-Oxley Act of 2002 and the rules
and regulations promulgated thereunder (the “Sarbanes-Oxley Act”).     (d)  
Since January 1, 2007, the principal executive officer and principal financial
officer of each of Williams, NWP, Transco and WMZ have made

23



--------------------------------------------------------------------------------



 



      all certifications (without qualification or exceptions to the matters
certified, except as to knowledge) required by the Sarbanes-Oxley Act, and the
statements contained in any such certifications are complete and correct, and
none of such entities or its officers have received notice from any governmental
authority questioning or challenging the accuracy, completeness, form or manner
of filing or submission of such certification. As of the date hereof, none of
such entities has any Knowledge of any material weaknesses in the design or
operation of such internal controls over financial reporting or has any reason
to believe that its auditors and its principal executive officer and principal
financial officer will not be able to give the certifications and attestations
required pursuant to the rules and regulations adopted pursuant to Section 404
of the Sarbanes-Oxley Act in connection with the filing of its Annual Report on
Form 10-K for the fiscal year ended December 31, 2009.

3.6 Financial Statements; Undisclosed Liabilities.

  (a)   Disclosure Schedule 3.6(a) sets forth a true and complete copy of the
audited statements of income (loss), comprehensive income (loss) and members’
equity, and statements of cash flow for the fiscal years ended December 31, 2007
and 2008 and balance sheets as of December 31, 2007 and 2008 for the Transferred
Businesses, including the notes thereto, and similar unaudited financial
statements for the Transferred Businesses as of September 30, 2009 and for the
nine months ended September 30, 2009 (collectively, with such audited
statements, the “Financial Statements”). The Financial Statements (including the
notes thereto) have been prepared in accordance with GAAP applied on a
consistent basis throughout the periods covered thereby (except as may be
indicated in the notes thereto) and present fairly in all material respects the
financial condition of the Transferred Businesses as of such dates and the
results of operations of the Transferred Businesses for such periods, except as
otherwise noted therein and subject, in the case of the unaudited financial
statements, to normal and recurring adjustments and the absence of certain notes
that are included in an annual filing. Except as set forth on Disclosure
Schedule 3.6(a), there are no off-balance sheet arrangements that have or are
reasonably likely to have a Transferred Businesses Material Adverse Effect.    
(b)   There are no liabilities or obligations of the Contributed Entities or the
Transferred Businesses (whether known or unknown and whether accrued, absolute,
contingent or otherwise) and there are no facts or circumstances that would
reasonably be expected to result in any such liabilities or obligations, whether
arising in the context of federal, state or local judicial, regulatory,
administrative or permitting agency proceedings, other than (i) liabilities or
obligations reflected or reserved against in the Financial Statements,
(ii) current liabilities incurred in the ordinary course of business since
September 30, 2009, (iii) liabilities or obligations set

24



--------------------------------------------------------------------------------



 



      forth on Disclosure Schedule 3.6(b) and (iv) liabilities or obligations
(whether known or unknown and whether accrued, absolute, contingent or
otherwise) that would not, individually or in the aggregate, reasonably be
expected to have a Transferred Businesses Material Adverse Effect.

3.7 Contributed Interests.
The Contributed Interests constitute all of Williams’ directly or indirectly
owned interests in natural gas gathering, processing, treating, transportation
and storage businesses and NGL marketing business, other than the Retained
Assets and Liabilities and those interests currently held by WMZ (the “WMZ
Assets”) or the Partnership Parties. The assets necessary to conduct the
Transferred Businesses as such businesses are conducted on the date of this
Agreement will be included in the Transferred Assets or provided through the
Services Agreements.
3.8 Real Property; Rights of Way.

  (a)   Each of the Contributed Entities has good and marketable title to all
real property and good title to all tangible personal property owned by the
Contributed Entities and which is sufficient for the operation of their
respective businesses as presently conducted, free and clear of all Liens except
Permitted Liens, except as would not reasonably be expected to have a
Transferred Business Material Adverse Effect.     (b)   Each of the Contributed
Entities has such consents, easements, rights-of-way, permits and licenses from
each Person (collectively, “Rights-of-Way”) as are sufficient to conduct its
business in the manner described, and subject to the limitations contained, in
any SEC Report filed on or prior to the date hereof, except for
(i) qualifications, reservations and encumbrances as may be set forth in any SEC
Report filed on or prior to the date of this Agreement and (ii) such
Rights-of-Way the absence of which have not had, and would not reasonably be
expected to have, individually or in the aggregate, a Transferred Businesses
Material Adverse Effect. Each of the Contributed Entities has fulfilled and
performed all its material obligations with respect to such Rights-of-Way and no
event has occurred that allows, or after notice or lapse of time would allow,
revocation or termination thereof or would result in any impairment of the
rights of the holder of any such Rights-of-Way, except for such revocations,
terminations and impairments that have not had, and would not reasonably be
expected to have, individually or in the aggregate, a Transferred Businesses
Material Adverse Effect; and none of such Rights-of-Way contains any restriction
that is materially burdensome to the Contributed Entities, taken as a whole.    
(c)   Except as set forth on Disclosure Schedule 3.8(c), (i) (A) there are no
pending proceedings or actions to modify the zoning classification of, or to
condemn or take by power of eminent domain, all or any of the Transferred Assets
and (B) none of the Contributing Parties have

25



--------------------------------------------------------------------------------



 



      Knowledge of any such threatened proceeding or action, which (in either
case), if pursued, would reasonably be expected to have a Transferred Businesses
Material Adverse Effect, (ii) to the extent located in jurisdictions subject to
zoning, the Transferred Assets which are real property (owned or leased) are
properly zoned for the existence, occupancy and use of all of the improvements
located on the owned and leased real property and on the rights-of-way and
easements held by any of the Wholly Owned Entities or the Partially Owned
Entities, except as would not reasonably be expected to have a Transferred
Business Material Adverse Effect, and (iii) none of such improvements are
subject to any conditional use permits or “permitted non-conforming use” or
“permitted non-conforming structure” classifications or similar permits or
classifications, except as would not, either currently or in the case of a
rebuilding of or additional construction of improvements, reasonably be expected
to have a Transferred Business Material Adverse Effect.

3.9 Litigation; Laws and Regulations.
Except as set forth on Disclosure Schedule 3.9 and, with respect to any
Partially Owned Entity or Partially Owned Subsidiary, to the Knowledge of the
Contributing Parties:

  (a)   There are no (i) civil, criminal or administrative actions, suits,
claims, hearings, arbitrations, investigations or proceedings pending or, to the
Contributing Parties’ Knowledge, threatened against or affecting the Contributed
Entities, the Transferred Assets, the Transferred Businesses or any of the
operations of the Contributing Parties related thereto or (ii) judgments,
orders, decrees or injunctions of any Governmental Authority, whether at law or
in equity, against or affecting the Contributed Entities, the Transferred
Assets, the Transferred Businesses or any of the operations of the Contributing
Parties related thereto, except in each case, for those items that would not,
individually or in the aggregate, reasonably be expected to have a Transferred
Businesses Material Adverse Effect.     (b)   None of the Contributing Parties
or the Contributed Entities is in violation of or in default under its charter
documents, bylaws or equivalent governing documents or any Applicable Law,
except as would not, individually or in the aggregate, reasonably be expected to
have a Transferred Businesses Material Adverse Effect.

3.10 No Adverse Changes.
Except as set forth on Disclosure Schedule 3.10 or described in the Financial
Statements (including the notes thereto), since September 30, 2009 and, with
respect to any Partially Owned Entity or Partially Owned Subsidiary, to the
Knowledge of the Contributing Parties:

  (a)   there has not been a Transferred Businesses Material Adverse Effect;

26



--------------------------------------------------------------------------------



 



  (b)   the Transferred Businesses and the Transferred Assets have been operated
and maintained consistent with the standard set forth in Section 5.1(a);     (c)
  there has not been any material damage, destruction or loss to any material
portion of the Transferred Assets, whether or not covered by insurance;     (d)
  there has been no delay in, or postponement of, the payment of any liabilities
related to the Contributed Entities, the Transferred Businesses or the
Transferred Assets, individually or in the aggregate, in excess of $50,000,000;
    (e)   none of the items described in Section 5.1(b), but excluding the items
described in Section 5.1(b)(xiv), has occurred; and     (f)   there is no
contract, commitment or agreement to do any of the foregoing.

3.11 Taxes.
Except as would not reasonably be expected to have a Transferred Businesses
Material Adverse Effect and, with respect to any Partially Owned Entity or
Partially Owned Subsidiary, to the Knowledge of the Contributing Parties,
(i) all Tax Returns required to be filed by or with respect to the Contributed
Entities, the Transferred Businesses or the Transferred Assets have been filed
on a timely basis (taking into account all extensions of due dates); (ii) all
Taxes owed by the Contributed Entities or the Contributing Parties or any of
their Affiliates with respect to the Transferred Assets or the Transferred
Businesses, which are or have become due, have been timely paid in full;
(iii) there are no Liens on any of the Transferred Assets that arose in
connection with any failure (or alleged failure) to pay any Tax on any of the
Transferred Assets or the Transferred Businesses, other than Liens for Taxes not
yet due and payable or the amount or validity of which is being contested in
good faith by appropriate proceedings for which an adequate reserve has been
established therefor; and (iv) there is no pending action, proceeding or
investigation for assessment or collection of Taxes and no Tax assessment,
deficiency or adjustment has been asserted or proposed with respect to the
Contributed Entities, the Transferred Businesses or the Transferred Assets.
3.12 Environmental Matters.
Except as disclosed in Disclosure Schedule 3.14, or as would not reasonably be
expected, individually or in the aggregate, to have a Transferred Businesses
Material Adverse Effect: (a) the Contributed Entities, the Transferred
Businesses, the Transferred Assets and the Contributing Parties’ operations
relating thereto are in compliance with applicable Environmental Laws; (b) no
circumstances exist with respect to the Contributed Entities, the Transferred
Businesses, the Transferred Assets or the Contributing Parties’ operations
relating thereto that give rise to an obligation by any Contributing Party,
Williams or any Contributed Entity to investigate, remediate, monitor or
otherwise address the presence, on-site or offsite, of Hazardous Materials under
any applicable Environmental Laws; (c) the Contributed Entities, the Transferred
Assets, the Transferred Businesses and the Contributing Parties’ operations
related thereto are not subject to any pending or, to the Knowledge of the
Contributing Parties, threatened, claim, action, suit, investigation, inquiry or
proceeding under any Environmental

27



--------------------------------------------------------------------------------



 



Law (including designation as a potentially responsible party under CERCLA or
any similar local or state law); (d) all notices, permits, permit exemptions,
licenses or similar authorizations, if any, required to be obtained or filed by
the Contributed Entities, with respect to the Transferred Assets or the
Transferred Businesses, by any Contributing Party under any Environmental Law in
connection with the Transferred Businesses, the Transferred Assets or the
Contributing Parties’ operations relating thereto have been duly obtained or
filed and are valid and currently in effect and will be legally usable by, and
in the process of ownership transfer to, the Contributed Entities at the time of
the Closing or have been waived; (e) there has been no release of any Hazardous
Material into the environment by the Contributed Entities, the Transferred
Assets, or the Contributing Parties’ operations relating thereto, except in
compliance with applicable Environmental Law; and (f) there has been no exposure
of any person or property to any Hazardous Material in connection with the
operation of the Transferred Assets or the Contributing Parties’ operations
relating thereto.
3.13 Condition of Assets.
The Transferred Assets have been maintained and repaired in the same manner as
would a prudent operator of such assets, and are adequate for the purposes for
which they are currently used. The Transferred Assets are adequate to conduct
the Transferred Businesses substantially in accordance with past practice.
3.14 Licenses; Permits.

  (a)   As of the date of this Agreement, except as set forth in Disclosure
Schedule 3.14, the Contributed Entities have all licenses, permits and
authorizations issued or granted or waived by Governmental Authorities that are
necessary for the conduct of the Transferred Businesses as now being conducted
(collectively, “Permits”), except in each case for such items which the failure
to obtain or have waived would not result in a Transferred Businesses Material
Adverse Effect.     (b)   All Permits are validly held by the Contributed
Entities and are in full force and effect, except as would not reasonably be
expected to have a Transferred Businesses Material Adverse Effect.     (c)   The
Contributed Entities have complied with all terms and conditions of the Permits,
except as would not reasonably be expected to have a Transferred Businesses
Material Adverse Effect.     (d)   The Permits (including such Permits that are
not customarily obtained prior to the Closing and are reasonably expected to be
obtained in the ordinary course of business following the Closing), a list of
which has been provided to the Partnership Parties, will not be subject to
suspension, modification, revocation or non-renewal as a result of the execution
and delivery of this Agreement and the Ancillary Agreements or the consummation
of the transactions contemplated hereby or thereby, except,

28



--------------------------------------------------------------------------------



 



      in each case, as would not, individually or in the aggregate, reasonably
be expected to have a Transferred Businesses Material Adverse Effect.     (e)  
No proceeding is pending or, to the Contributing Parties’ Knowledge, threatened
with respect to any alleged failure by the Contributed Entities to have any
material Permit necessary for the operation of any Transferred Asset or the
conduct of the Transferred Businesses or to be in compliance therewith.

3.15 Contracts.

  (a)   Disclosure Schedule 3.15 contains a true and complete listing and, with
respect to any Partially Owned Entity or Partially Owned Subsidiary, a true and
complete listing to the Knowledge of the Contributing Parties, of the following
contracts and other agreements with respect to the Transferred Assets or the
Transferred Businesses, to which (i) any Contributing Party or (ii) any of the
Contributed Entities is, or immediately after the Closing will be, a party (each
such contract or agreement being referred to herein as a “Material Contract”):

  (i)   any natural gas gathering, processing, treating, transportation,
storage, purchase or other agreement or NGL marketing purchase or other
agreement (or group of related agreements with the same Person) that involves
annual revenues or payments in excess of $100,000,000;     (ii)   any agreement
(or group of related agreements with the same Person) for the lease of personal
property to or from any Person providing for lease payments in excess of
$100,000,000 per annum;     (iii)   any agreement (or group of related
agreements with the same Person) for the purchase or sale of raw materials,
commodities, supplies, products, or other personal property, or for the
furnishing or receipt of services, the performance of which is reasonably
expected to involve annual consideration in excess of $100,000,000;     (iv)  
any agreement concerning a partnership, joint venture, investment or other
arrangement (A) involving a sharing of profits or losses relating to all or any
portion of the business of any Contributed Entity, or (B) requiring any
Contributed Entity to invest funds in or make loans to, or purchase any
securities of, another Person, venture or other business enterprise, in each
case, that could reasonably be expected to be in excess of $100,000,000;     (v)
  any agreement (or group of related agreements with the same Person) with
respect to the creation, incurrence, assumption, or

29



--------------------------------------------------------------------------------



 



      guaranteeing of any indebtedness for borrowed money, or any capitalized
lease obligation;     (vi)   any agreement that prohibits or otherwise
materially limits the ability of such Contributing Party (to the extent
applicable to the Transferred Businesses) or Contributed Entity to compete in
any material respect in any line of business or with any Person or in any
material geographic area during any period of time after the Closing;     (vii)
  any agreement with any Contributing Party (to the extent applicable to the
Transferred Businesses) or Contributed Entity that individually involves annual
revenues or payments in excess of $100,000,000;     (viii)   any collective
bargaining agreement;     (ix)   any lease under which any Contributed Entity is
the lessor or lessee of real property that provides for an annual base rental to
or from such Contributed Entity of more than $100,000,000;     (x)   any
easement agreement, right-of-way agreement, license or permit involving an
annual payment of more than $100,000,000;     (xi)   any agreement that governs
the use or development of Intellectual Property (other than off-the-shelf
software license agreements);     (xii)   any agreement under which the
consequences of a default or termination would reasonably be expected to have a
Transferred Businesses Material Adverse Effect; or     (xiii)   any other
agreement (or group of related agreements with the same Person) not enumerated
in this Section 3.15, the performance of which by any party thereto involves
consideration in excess of $100,000,000.

  (b)   The Contributing Parties have made available to the Partnership Parties
a correct and complete copy of each written agreement listed in Disclosure
Schedule 3.15.     (c)   With respect to each relevant Contributed Entity and,
with respect to any Partially Owned Entity or Partially Owned Subsidiary, to the
Knowledge of the Contributing Parties: (A) each Material Contract is legal,
valid and binding on and enforceable against such Contributed Entity, and in
full force and effect; (B) each Material Contract will continue to be legal,
valid and binding on and enforceable against such Contributed Entity, and in
full force and effect on identical terms following the consummation of the
transactions contemplated by this Agreement; (C) such Contributed Entity

30



--------------------------------------------------------------------------------



 



      that is a party to each Material Contract is not in breach or default, and
no event has occurred which with notice or lapse of time would constitute a
breach or default by any such party, or permit termination, modification, or
acceleration, under the Material Contract; and (D) to the Contributing Parties’
Knowledge, no other party to any Material Contract is in breach or default, and
no event has occurred which with notice or lapse of time would constitute a
breach or default by such other party, or permit termination, modification or
acceleration under any Material Contract other than in accordance with its terms
nor has any other party repudiated any provision of the Material Contract.

3.16 Employees and Employee Benefits.

  (a)   None of the employees of the Contributing Parties or their Affiliates
who provide exclusive or shared services to the Transferred Assets or the
Transferred Businesses (collectively, the “Associated Employees”) are covered by
a collective bargaining agreement. Except as would not result in any liability
to the Partnership Parties or the Contributed Entities or as set forth on
Disclosure Schedule 3.16(a), there are no facts or circumstances that have
resulted or would reasonably be expected to result in a claim on behalf of an
individual or a class in excess of $3,750,000 for unlawful discrimination,
unpaid overtime or any other violation of state or federal laws relating to
employment of the Associated Employees.     (b)   As of the Closing Date, except
with respect to the Services Agreements, none of the Contributed Entities will
sponsor, maintain or contribute to, or have any legal or equitable obligation to
establish, any compensation or benefit plan, agreement, program or policy
(whether written or oral, formal or informal) for the benefit of any present or
former directors, officers, employees, agents, consultants or other similar
representatives, including, but not limited to, any “employee benefit plan” as
defined in section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”) (the foregoing are hereinafter collectively referred to as
“Plans”).     (c)   Except as would not result in any liability to the
Partnership Parties or the Contributed Entities, (i) each Plan in which
Associated Employees participate and that is intended to be qualified under
Section 401(a) of the Code is and has been so qualified in form, and (ii) each
Plan in which Associated Employees participate is and has been operated and
maintained in material compliance with its terms and the provisions of all
Applicable Laws, rules and regulations, including, without limitation, ERISA and
the Code.     (d)   With respect to any Plan that a Contributing Party (or any
entity treated as a single employer with a Contributing Party for purposes of
Section 414 of the Code or Section 4001(a)(14) of ERISA (the “Contributing
Parties

31



--------------------------------------------------------------------------------



 



      Aggregated Group”)) has maintained within the last six years or has had
any obligation to contribute to within the past six years, (i) except for an
event described in Section 4043(c)(3) of ERISA and except for an event that
would not impose any liability on the Partnership Parties or the Contributed
Entities, there has been no “reportable event,” as that term is defined in
Section 4043 of ERISA, for which the 30-day reporting requirement has not been
waived, and the transactions contemplated by this Agreement will not result in
such a “reportable event” for which a waiver does not apply, (ii) none of the
Contributed Entities, the Contributing Parties or any member of the Contributing
Parties Aggregated Group has incurred any direct or indirect liability under
Title IV of ERISA other than liability for premiums to the Pension Benefit
Guaranty Corporation that have been timely paid and other than any liabilities
for which the Contributed Entities have no direct or indirect responsibility or
obligation and (iii) there does not exist any accumulated funding deficiency
within the meaning of Section 412 of the Code or Section 302 of ERISA, whether
or not waived that, in either case, would give rise to a Lien on any of the
Transferred Assets or that would reasonably be expected to result in a
Transferred Businesses Material Adverse Effect. None of the Contributed
Entities, the Contributing Parties or any member of the Contributing Parties
Aggregated Group contributes to, or has an obligation to contribute to, and has
not within six years prior to the Closing Date contributed to, or had an
obligation to contribute to, a “multiemployer plan” within the meaning of
Section 3(37) of ERISA (x) that is, or is reasonably expected to be in
“critical” or “endangered” status as defined in Section 432 of the Code or
Section 305 of ERISA, or (y) in respect of which a Contributed Entity,
Contributing Party or any member of the Contributing Parties Aggregated Group
has or may reasonably be expected to incur any withdrawal liability (as defined
in Section 4201 of ERISA).     (e)   The present value of the aggregate benefit
liabilities under each of the Plans subject to Title IV of ERISA (other than
multiemployer plans) (the “Title IV Plans”), determined as of the end of such
Title IV Plan’s most recently ended plan year on the basis of the actuarial
assumptions specified for funding purposes in such Title IV Plan’s most recent
actuarial valuation report, did not exceed the aggregate current value of the
assets of such Title IV Plan allocable to such benefit liabilities. The term
“benefit liabilities” has the meaning specified in section 4001 of ERISA and the
terms “current value” and “present value” have the meaning specified in section
3 of ERISA.     (f)   Except as would not result in any liability to a
Contributed Entity (other than with respect to liability of a Contributed Entity
arising from it being a party to a Services Agreement), the execution and
delivery of this Agreement and the consummation of the transactions contemplated
by this Agreement will not (either alone or upon the occurrence of any
subsequent

32



--------------------------------------------------------------------------------



 



      employment-related event) result in any payment becoming due, result in
the acceleration of the time of payment or vesting of any such benefits, result
in the incurrence or acceleration of any other obligation related to the Plans
or to any employee or former employee of the Contributing Parties or any of
their Affiliates.     (g)   All costs and liabilities associated with Associated
Employees and any former employees who have provided services with respect to
the Transferred Assets have been allocated in good faith amongst the
Contributing Parties and their Affiliates and the Contributed Entities.

3.17 Labor Matters.
There is no labor strike, or other material dispute, slowdown or stoppage
pending or, to the Knowledge of the Contributing Parties, threatened against any
Contributing Party, Contributed Entity or Williams with respect to any employee
that will be providing services in connection with the Transferred Businesses
and the Transferred Assets.
3.18 Transactions with Affiliates.
Except as otherwise contemplated in this Agreement or as set forth on Disclosure
Schedule 3.18, none of the Contributed Entities is party to, and immediately
after Closing will not be party to, any agreement, contract or arrangement
between such Contributed Entity, on the one hand, and any of its Affiliates, on
the other hand, other than (a) those entered into in the ordinary course of
business relating to the provision of natural gas gathering, processing,
treating, transportation and storage services and NGL marketing services or for
the purchase of power, the purchase or sale of natural gas for fuel or system
requirements or the purchase or sale of liquid products, in each case, on
commercially reasonable terms and (b) those entered into for purposes of hedging
future anticipated purchases or sales of commodities as authorized under the
Williams Midstream Commodity Transaction Policy.
3.19 Insurance.
Except as set forth in Disclosure Schedule 3.19, the Transferred Assets are
covered by, and immediately after the Closing will be, insured under, insurance
policies underwritten by reputable insurers that include coverages and related
limits and deductibles that are customary in the natural gas gathering,
processing, treating, transportation and storage industries and NGL marketing
industry and consistent with past practice. All such insurance policies are, and
after Closing will continue, in full force and effect and all premiums due and
payable on such policies have been paid. No notice of cancellation of, or
indication of an intention not to renew, any such insurance policy has been
received by any Contributing Party other than in the ordinary course of
business.
3.20 Intellectual Property Rights.
Each Contributed Entity owns or has the right to use all Intellectual Property
necessary for or used in the conduct of its business as currently conducted by
the Transferred Businesses, and their products and services do not infringe
upon, misappropriate or otherwise violate any

33



--------------------------------------------------------------------------------



 



Intellectual Property of any third party. All Intellectual Property owned by any
Contributed Entity is free and clear of all Liens (other than Permitted Liens).
Neither the execution or delivery of this Agreement, nor the consummation of the
transactions contemplated hereby will, with or without notice or lapse of time,
result in, or give any other Person the right or option to cause or declare, a
breach or termination of, or cancellation or reduction in rights of any
Contributed Entity under any contract providing for the license of any
Intellectual Property to such Contributed Entity, except for any such
terminations, cancellations or reductions that, individually or in the
aggregate, would not have a Transferred Businesses Material Adverse Effect.
There is no Intellectual Property-related action, suit, proceeding, hearing,
investigation, notice or complaint pending or threatened, by any third party
before any court or tribunal (including, without limitation, the United States
Patent and Trademark Office or equivalent authority anywhere in the world)
relating to the Transferred Businesses, the Transferred Assets or the
Contributed Entities’ operations relating thereto, nor has any claim or demand
been made by any third party that alleges any infringement, misappropriation, or
violation of any Intellectual Property of any third party, or unfair competition
or trade practices by any of the Contributed Entities. Except as would not
result in a Transferred Businesses Material Adverse Effect, the Contributed
Operating Entities have taken reasonable measures to protect the confidentiality
of all material trade secrets.
3.21 Investment Company Act.
None of the Contributing Parties, Williams nor the Contributed Entities is, nor
immediately after the Closing will be, subject to regulation under the
Investment Company Act of 1940, as amended.
3.22 Brokerage Arrangements.
None of the Contributing Parties or Williams has entered (directly or
indirectly) into any agreement with any Person that would obligate the
Contributing Parties or Williams to pay any commission, brokerage or “finder’s
fee” or other similar fee in connection with this Agreement, the CCA Agreement
or the transactions contemplated hereby or thereby, except as set forth on
Disclosure Schedule 3.22.
3.23 Liabilities Associated with Natural Gas Contracts.
There has been no misallocation, calculation error, measurement problem or
similar event relating to the performance by the Contributed Entities under any
natural gas gathering, processing, treating, transportation or storage contract
or NGL marketing contract that would give rise to a correcting adjustment under
any such contract that would reasonably be expected to result in a liability to
the Partnership Parties in excess of $37,500,000.
3.24 Books and Records.
Accurate copies of the respective books of account, minute books, stock or other
equity record books of each Contributing Party and each Contributed Entity have
been made available for inspection to the Partnership Parties.

34



--------------------------------------------------------------------------------



 



3.25 Investment Intent.
The Contributing Parties have substantial experience in analyzing and investing
in entities like the Partnership and are capable of evaluating the merits and
risks of their investment in the Partnership. The Contributing Parties are
acquiring the Equity Consideration solely for the purpose of investment and not
with a view to, or for offer or sale in connection with, any distribution
thereof in violation of the Securities Act or state securities laws. The
Contributing Parties acknowledge that the Equity Consideration will not be
registered under the Securities Act or any applicable state securities law, and
that such Equity Consideration may not be transferred or sold except pursuant to
the registration provisions of the Securities Act or pursuant to an applicable
exemption therefrom and pursuant to state securities laws and regulations as
applicable. The Contributing Parties acknowledge that each certificate
representing the Equity Consideration shall bear a legend in substantially the
following form:
THE HOLDER OF THIS SECURITY ACKNOWLEDGES FOR THE BENEFIT OF WILLIAMS PARTNERS
L.P. THAT THIS SECURITY MAY NOT BE SOLD, OFFERED, RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED IF SUCH TRANSFER WOULD (A) VIOLATE THE THEN APPLICABLE FEDERAL OR
STATE SECURITIES LAWS OR RULES AND REGULATIONS OF THE SECURITIES AND EXCHANGE
COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER GOVERNMENTAL AUTHORITY
WITH JURISDICTION OVER SUCH TRANSFER, (B) TERMINATE THE EXISTENCE OR
QUALIFICATION OF WILLIAMS PARTNERS L.P. UNDER THE LAWS OF THE STATE OF DELAWARE,
OR (C) CAUSE WILLIAMS PARTNERS L.P. TO BE TREATED AS AN ASSOCIATION TAXABLE AS A
CORPORATION OR OTHERWISE TO BE TAXED AS AN ENTITY FOR FEDERAL INCOME TAX
PURPOSES (TO THE EXTENT NOT ALREADY SO TREATED OR TAXED). WILLIAMS PARTNERS GP
LLC, THE GENERAL PARTNER OF WILLIAMS PARTNERS L.P., MAY IMPOSE ADDITIONAL
RESTRICTIONS ON THE TRANSFER OF THIS SECURITY IF IT RECEIVES AN OPINION OF
COUNSEL THAT SUCH RESTRICTIONS ARE NECESSARY TO AVOID A SIGNIFICANT RISK OF
WILLIAMS PARTNERS L.P. BECOMING TAXABLE AS A CORPORATION OR OTHERWISE BECOMING
TAXABLE AS AN ENTITY FOR FEDERAL INCOME TAX PURPOSES. THE RESTRICTIONS SET FORTH
ABOVE SHALL NOT PRECLUDE THE SETTLEMENT OF ANY TRANSACTIONS INVOLVING THIS
SECURITY ENTERED INTO THROUGH THE FACILITIES OF ANY NATIONAL SECURITIES EXCHANGE
ON WHICH THIS SECURITY IS LISTED OR ADMITTED TO TRADING.
3.26 Waivers and Disclaimers.
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT AND THE
CONTRIBUTING PARTIES CLOSING DOCUMENTS, EXCEPT FOR THE EXPRESS REPRESENTATIONS
AND WARRANTIES AND OTHER COVENANTS AND AGREEMENTS MADE BY THE CONTRIBUTING
PARTIES IN THIS AGREEMENT, THE CONTRIBUTING PARTIES HAVE NOT MADE, DO NOT MAKE,
AND SPECIFICALLY NEGATE AND DISCLAIM ANY REPRESENTATIONS, WARRANTIES, PROMISES,
COVENANTS, AGREEMENTS OR GUARANTIES OF ANY KIND OR CHARACTER WHATSOEVER, WHETHER
EXPRESS, IMPLIED OR

35



--------------------------------------------------------------------------------



 



STATUTORY, ORAL OR WRITTEN, PAST OR PRESENT REGARDING (A) THE VALUE, NATURE,
QUALITY OR CONDITION OF THE TRANSFERRED ASSETS INCLUDING, WITHOUT LIMITATION,
THE WATER, SOIL, GEOLOGY OR ENVIRONMENTAL CONDITION OF THE TRANSFERRED ASSETS
GENERALLY, INCLUDING THE PRESENCE OR LACK OF HAZARDOUS SUBSTANCES OR OTHER
MATTERS ON THE TRANSFERRED ASSETS, (B) THE INCOME TO BE DERIVED FROM THE
TRANSFERRED ASSETS, (C) THE SUITABILITY OF THE TRANSFERRED ASSETS FOR ANY AND
ALL ACTIVITIES AND USES THAT MAY BE CONDUCTED THEREON, (D) THE COMPLIANCE OF OR
BY THE TRANSFERRED ASSETS OR THEIR OPERATION WITH ANY LAWS (INCLUDING WITHOUT
LIMITATION ANY ZONING, ENVIRONMENTAL PROTECTION, POLLUTION OR LAND USE LAWS,
RULES, REGULATIONS, ORDERS OR REQUIREMENTS), OR (E) THE HABITABILITY,
MERCHANTABILITY, MARKETABILITY, PROFITABILITY OR FITNESS FOR A PARTICULAR
PURPOSE OF THE TRANSFERRED ASSETS. EXCEPT TO THE EXTENT PROVIDED IN THIS
AGREEMENT OR IN THE CONTRIBUTING PARTIES CLOSING DOCUMENTS, NEITHER THE
CONTRIBUTING PARTIES NOR ANY OF THEIR AFFILIATES SHALL BE LIABLE OR BOUND IN ANY
MANNER BY ANY VERBAL OR WRITTEN STATEMENTS, REPRESENTATIONS OR INFORMATION
PERTAINING TO THE CONTRIBUTING PARTIES, THE TRANSFERRED BUSINESSES OR THE
TRANSFERRED ASSETS FURNISHED BY ANY AGENT, EMPLOYEE, SERVANT OR THIRD PARTY. THE
PROVISIONS OF THIS SECTION 3.26 HAVE BEEN NEGOTIATED BY THE PARTIES AFTER DUE
CONSIDERATION AND ARE INTENDED TO BE A COMPLETE EXCLUSION AND NEGATION OF ANY
REPRESENTATIONS OR WARRANTIES, WHETHER EXPRESS, IMPLIED OR STATUTORY, WITH
RESPECT TO THE CONTRIBUTING PARTIES, THE CONTRIBUTED ENTITIES, THE TRANSFERRED
BUSINESSES OR THE TRANSFERRED ASSETS THAT MAY ARISE PURSUANT TO ANY LAW NOW OR
HEREAFTER IN EFFECT, OR OTHERWISE, EXCEPT AS SET FORTH IN THIS AGREEMENT.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP PARTIES
The Partnership Parties hereby represent and warrant to the Contributing Parties
as follows:
4.1 Organization and Existence.
The Partnership is a limited partnership duly formed, validly existing and in
good standing under the laws of the State of Delaware and has all requisite
limited partnership power and authority to own, operate and lease its properties
and assets and to carry on its business as now conducted. The Operating Company
is a limited liability company duly formed, validly existing and in good
standing under the laws of the State of Delaware and has all requisite limited
liability company power and authority to own, operate and lease its properties
and assets and to carry on its business as now conducted.

36



--------------------------------------------------------------------------------



 



4.2 Authority and Approval.

  (a)   Each of the Partnership Parties has full limited partnership or limited
liability company power and authority, as applicable, to execute and deliver
this Agreement, to consummate the transactions contemplated hereby and to
perform all of the terms and conditions hereof to be performed by it. The
execution and delivery of this Agreement, the consummation of the transactions
contemplated hereby and the performance of all of the terms and conditions
hereof to be performed by the Partnership Parties have been duly authorized and
approved by all requisite limited partnership action or limited liability
company action, as applicable, of each of the Partnership Parties. This
Agreement has been duly executed and delivered by each of the Partnership
Parties and constitutes the valid and legally binding obligation of each of
them, enforceable against each of them in accordance with its terms, except as
such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar laws
affecting the enforcement of creditors’ rights and remedies generally and by
general principles of equity (whether applied in a proceeding at law or in
equity).     (b)   Each of the Partnership Parties has full limited partnership
or limited liability company power and authority, as applicable, to execute and
deliver each Ancillary Agreement to which it is a party or signatory, to
consummate the transactions contemplated thereby and to perform all of the terms
and conditions thereof to be performed by it. The execution and delivery by each
of the Partnership Parties of each of the Ancillary Agreements to which it will
be a party, the consummation of the transactions contemplated thereby and the
performance of all of the terms and conditions thereof to be performed by it
have been duly authorized and approved by all requisite limited partnership
action or limited liability company action, as applicable, of each of the
Partnership Parties. When executed and delivered by each of the parties party
thereto, each Ancillary Agreement will constitute a valid and legally binding
obligation of each of the Partnership Parties that is a party thereto,
enforceable against each such Partnership Party in accordance with its terms,
except as such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar laws
affecting the enforcement of creditors’ rights and remedies generally and by
general principles of equity (whether applied in a proceeding at law or in
equity).

4.3 No Conflict; Consents.

  (a)   The execution, delivery and performance of this Agreement by the
Partnership Parties does not, and the execution, delivery and performance by
each of the Partnership Parties of each of the Ancillary Agreements by

37



--------------------------------------------------------------------------------



 



      the Partnership Parties party thereto will not, and the fulfillment and
compliance with the terms and conditions hereof and the consummation of the
transactions contemplated hereby and thereby will not, (i) violate, conflict
with any of, result in any breach of, or require the consent of any Person
under, the terms, conditions or provisions of the certificates of formation,
limited liability company agreements, limited partnership agreements or
equivalent governing instruments of any Partnership Party; (ii) violate any
provision of any law or administrative rule or regulation or any judicial,
administrative or arbitration order, award, judgment, writ, injunction or decree
applicable to any of such Partnership Parties or any property or asset of such
Partnership Parties; (iii) conflict with, result in a breach of, constitute a
default under (whether with notice or the lapse of time or both), or accelerate
or permit the acceleration of the performance required by, or require any
consent, authorization or approval under, any indenture, mortgage, agreement,
contract, commitment, license, concession, permit, lease, joint venture or other
instrument to which any of such Partnership Parties is a party or by which
either of them is bound or to which any of their property is subject, except in
the case of clauses (ii) or (iii), for those items which individually or in the
aggregate would not reasonably be expected to have a Partnership Material
Adverse Effect; and     (b)   no consent, approval, license, permit, order or
authorization of any Governmental Authority or other Person is required to be
obtained or made by or with respect to the Partnership Parties in connection
with the execution, delivery, and performance of this Agreement and the
Ancillary Agreements or the consummation of the transactions contemplated hereby
and thereby, except (i) as have been waived or obtained or with respect to which
the time for asserting such right has expired, (ii) for those which individually
or in the aggregate would not reasonably be expected to have a Partnership
Material Adverse Effect (including such consents, approvals, licenses, permits,
orders or authorizations that are not customarily obtained prior to the Closing
and are reasonably expected to be obtained in the ordinary course of business
following the Closing), or (iii) pursuant to the applicable requirements of the
HSR Act.

4.4 Brokerage Arrangements.
Neither of the Partnership Parties has entered (directly or indirectly) into any
agreement with any Person that would obligate the Partnership Parties or any of
their Affiliates to pay any commission, brokerage or “finder’s fee” or other
similar fee in connection with this Agreement, the CCA Agreement or the
transactions contemplated hereby or thereby, except as set forth on Disclosure
Schedule 4.4.
4.5 Litigation.
There are no civil, criminal or administrative actions, suits, claims, hearings,
arbitrations, investigations or proceedings pending or, or to the Partnership
Parties’ Knowledge, threatened

38



--------------------------------------------------------------------------------



 



that (a) questions or involves the validity or enforceability of any of the
Partnership Parties’ obligations under this Agreement or any of the Ancillary
Agreements or (b) seeks (or reasonably might be expected to seek) (i) to prevent
or delay the consummation by the Partnership Parties of the transactions
contemplated by this Agreement or any of the Ancillary Agreements or
(ii) damages in connection with any such consummation.
4.6 Valid Issuance; Listing.

  (a)   The offer and sale of the Class C Units in the Private Equity Placement
and the limited partner interests represented thereby have been duly authorized
by the Partnership pursuant to the Partnership Agreement and, when issued and
delivered to the Contributing Parties in accordance with the terms of this
Agreement, the Partnership Agreement and the Partnership Agreement Amendment,
will be validly issued, fully paid (to the extent required by the Amended
Partnership Agreement) and nonassessable (except as such nonassessability may be
affected by Sections 17-303, 17-607 and 17-804 of the Delaware LP Act), will be
free of any and all Liens and restrictions on transfer, other than restrictions
on transfer under the Amended Partnership Agreement and under applicable state
and federal securities laws. The Common Units issuable upon the conversion of
the Class C Units and the limited partner interests represented thereby have
been duly authorized by the Partnership pursuant to the Amended Partnership
Agreement and when issued and delivered upon the conversion of the Class C
Units, will be validly issued, fully paid (to the extent required by the Amended
Partnership Agreement) and nonassessable (except as such nonassessability may be
affected by Sections 17-303, 17-607 and 17-804 of the Delaware LP Act).     (b)
  The Partnership’s currently outstanding Common Units are listed on the NYSE,
and the Partnership has not received any notice of delisting.

ARTICLE 5
ADDITIONAL AGREEMENTS,
COVENANTS, RIGHTS AND OBLIGATIONS
5.1 Operation of the Transferred Assets and Transferred Businesses.

  (a)   Except as provided by this Agreement or the CCA Agreement (including,
for purposes of clarification, any movement of ownership interests or
reorganizations internal to the entities controlled directly or indirectly by
Williams and its Affiliates other than the Contributing Parties that are
necessary to position the Contributed Interests for contribution pursuant to the
terms of this Agreement and the CCA Agreement) or as consented to by the
Partnership Parties, during the period from the date of this Agreement through
the Closing Date, the Contributing Parties shall and shall cause the Contributed
Entities to (or, with respect to any Partially Owned Entity or Partially Owned
Subsidiary, shall use commercially

39



--------------------------------------------------------------------------------



 



      reasonable efforts to cause such Partially Owned Entity or Partially Owned
Subsidiary to):

  (i)   conduct their businesses and operations relating to the Transferred
Assets and the Transferred Businesses in the usual and ordinary course thereof;
and     (ii)   preserve, maintain and protect the Transferred Assets and their
businesses and operations related thereto as are now being conducted;

    provided, however, the Contributing Parties shall not, to the extent
commercially unreasonable, be required to make any payments or enter into any
contractual arrangements or understandings to satisfy the foregoing obligations
in this Section 5.1.

  (b)   Except (i) as provided by this Agreement or the CCA Agreement
(including, for purposes of clarification, the transactions contemplated by
Section 6.2(i) and any movement of ownership interests or reorganizations
internal to the entities controlled directly or indirectly by Williams and its
Affiliates other than the Contributing Parties that are necessary to position
the Contributed Interests for contribution pursuant to the terms of this
Agreement and the CCA Agreement), (ii) as set forth in Disclosure
Schedule 5.1(b) or (iii) as consented to by the Partnership Parties, during the
period from the date of this Agreement through the Closing Date, none of the
Contributing Parties shall (to the extent such action would affect the
Transferred Assets or the Transferred Businesses), and they shall not permit any
Contributed Entity to (or, with respect to any Partially Owned Entity or
Partially Owned Subsidiary, shall use commercially reasonable efforts not to
permit any such Partially Owned Entity or Partially Owned Subsidiary to):

  (i)   amend its organizational documents;     (ii)   liquidate, dissolve,
recapitalize or otherwise wind up its business;     (iii)   make any material
change in any method of accounting or accounting principles, practices or
policies, other than those required by GAAP or Applicable Law;     (iv)   make,
amend or revoke any material election with respect to Taxes;     (v)   enter
into any Material Contract, or terminate any Material Contract or amend any
Material Contract in any material respect, in each case, other than in the
ordinary course of business;

40



--------------------------------------------------------------------------------



 



  (vi)   purchase or otherwise acquire (including by lease) any asset or
business of, or any equity interest in, any Person for consideration in excess
of $200,000,000 to the extent such asset, business or equity interest would
constitute a Transferred Asset or a Transferred Business;     (vii)   sell,
lease or otherwise dispose of any asset included in the Transferred Assets for
consideration in excess of $200,000,000;     (viii)   take any action, refrain
from taking any action, or enter into any agreement or contract that would
result in the imposition of any Lien (other than Permitted Liens) on any of the
Transferred Assets;     (ix)   file any material lawsuit with respect to the
Transferred Assets or the Transferred Businesses;     (x)   cancel, compromise,
waive, release or settle any right, claim or lawsuit with respect to the
Transferred Assets or the Transferred Businesses other than immaterial rights
and claims in the ordinary course of business consistent with past practice;    
(xi)   undertake any capital project with respect to the Transferred Assets or
the Transferred Businesses in excess of $200,000,000, other than reasonable
capital expenditures in connection with any emergency or force majeure events;  
  (xii)   merge or consolidate with any Person;     (xiii)   make any loan to
any Person (other than extensions of credit to customers in the ordinary course
of business and intercompany loans under Williams’ cash management system in
accordance with past practice);     (xiv)   enter into any transactions with the
Contributing Parties or their respective Affiliates, except as contemplated by
this Agreement or, in the ordinary course of business, for the provision of
natural gas gathering, processing, treating, transportation or storage services
or NGL marketing services or for the purchase of power, the purchase or sale of
natural gas for fuel or system requirements or the purchase or the sale of
liquid products, in each case, on commercially reasonable terms;     (xv)   with
respect to the Contributed Entities, issue or sell any equity interests, notes,
bonds or other securities, or any option, warrant or right to acquire the same
or incur, assume or guarantee any indebtedness for borrowed money;

41



--------------------------------------------------------------------------------



 



  (xvi)   with respect to the Contributed Entities, make any distribution with
respect to its equity interests or redeem, purchase, or otherwise acquire any of
its equity interests;     (xvii)   fail to maintain in full force and effect
insurance policies covering the Contributed Entities, the Transferred Assets and
the Transferred Businesses in a form and amount consistent with those disclosed
in Disclosure Schedule 3.19 or customary industry practice;     (xviii)  
acquire, commence or conduct any activity or business that may generate income
for federal income tax purposes that may not be “qualifying income” (as such
term is defined pursuant to Section 7704 of the Code) in excess of $5,000,000,
except to the extent such activity or business is being conducted on the date of
this Agreement;     (xix)   take any action that would reasonably be expected to
result in any representation and warranty of the Contributing Parties set forth
in this Agreement becoming untrue in any material respect;     (xx)   fail to
make any minimum required contributions to a Title IV Plan or fail to use
commercially reasonable efforts to ensure that no Title IV Plan is in “at-risk”
status (as defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of the
Code); or     (xxi)   agree, whether in writing or otherwise, to do any of the
foregoing.

5.2 Access.
The Contributing Parties shall afford the Partnership Parties and their
authorized representatives reasonable access during normal business hours to
management personnel and financial, title, tax, corporate and legal materials
and operating data and information relating to the Contributed Entities, the
Transferred Assets, and the Transferred Businesses and shall furnish to the
Partnership Parties such other information as they may reasonably request,
unless any such access and disclosure would violate the terms of any agreement
to which the Contributing Parties or any of their Affiliates or any of the
Contributed Entities is bound or any Applicable Law.
5.3 Cooperation; Further Assurances.

  (a)   The Contributing Parties shall cooperate with the Partnership Parties to
assist in identifying all licenses, authorizations or permits necessary to own
and operate the Transferred Assets from and after the Closing Date and, where
necessary and permissible, transfer existing licenses, authorizations and
permits to the Partnership Parties and, where not permissible, assist the
Partnership Parties in obtaining new licenses, authorizations or permits at no
cost, fee or liability to the Partnership Parties.

42



--------------------------------------------------------------------------------



 



  (b)   The Contributing Parties and the Partnership Parties shall use their
respective commercially reasonable efforts (i) to obtain all approvals and
consents required by or necessary for the transactions contemplated by this
Agreement and the Ancillary Agreements, including any approvals and consents
required by the HSR Act, and (ii) to ensure that all of the conditions to the
respective obligations of such parties contained in Sections 6.1 and 6.2,
respectively, are satisfied timely. Each of the parties acknowledges that
certain actions may be necessary with respect to the matters and actions
contemplated by this Agreement and the Ancillary Agreements such as making
notifications and obtaining consents or approvals or other clearances that are
material to the consummation of the transactions contemplated hereby, and each
agrees to take all appropriate action and to do all things necessary, proper or
advisable under Applicable Laws and regulations to make effective the
transactions contemplated by this Agreement and the Ancillary Agreements;
provided, however, that nothing in this Agreement will require any party hereto
to hold separate or make any divestiture not expressly contemplated herein of
any asset or otherwise agree to any restriction on its operations or other
burdensome condition which would in any such case be material to its assets,
liabilities or business in order to obtain any consent or approval or other
clearance required by this Agreement or any Ancillary Agreement.     (c)   The
Contributing Parties shall provide such cooperation as the Partnership Parties
may reasonably request in connection with the Rule 144A Offering, including
participating in (i) the preparation of the offering documentation, (ii) due
diligence or other meetings with any underwriters or initial purchasers of such
indebtedness, (iii) meetings with rating agencies and (iv) road show
presentations.

5.4 New York Stock Exchange Approval.
The Partnership will file a supplemental listing application with the NYSE to
list the Common Units to be issued upon the conversion of the Class C Units to
be issued in the Private Equity Placement and will use commercially reasonable
efforts to cause such Common Units to be approved for listing on the NYSE,
subject to official notice of issuance.
5.5 Termination of Working Capital Agreement.
The Partnership shall take all actions necessary to terminate the $20,000,000
Working Capital Loan Agreement, effective June 21, 2009, between Williams, as
lender, and the Partnership, as borrower, with such termination to be effective
on or before the Closing Date.
5.6 Continuation of Cash Management Program.
All bank accounts of the Contributed Entities that participate in the Williams
cash management program on the date hereof will continue to participate in such
program and have cash swept

43



--------------------------------------------------------------------------------



 



consistent with past practice by Williams until 11:59 p.m., Tulsa, Oklahoma
time, on the last day of the month in which the Closing Date occurs.
5.7 Preparation of Transferred Businesses Financial Statements.
The Contributing Parties shall deliver to the Partnership the audited statements
of income (loss), comprehensive income (loss) and members’ equity, and
statements of cash flow for the fiscal year ended December 31, 2009 for the
Transferred Businesses, including the notes thereto and the auditor’s report
thereon (the “2009 Transferred Businesses Financial Statements”) no later than
the date the 2009 Transferred Businesses Financial Statements are required to be
filed with the SEC. The 2009 Transferred Businesses Financial Statements
(including the notes thereto) shall be prepared in accordance with GAAP applied
on a consistent basis throughout the periods covered thereby (except as may be
indicated in the notes thereto) and shall present fairly in all material
respects the financial condition of the Transferred Businesses as of such date
and the results of operations of the Transferred Businesses for such period,
except as otherwise noted therein.
5.8 Payment of Fee in Certain Circumstances.
If all of the conditions set forth in Section 6.2, other than the condition in
Section 6.2(e), have been satisfied and the Contributing Parties do not proceed
with the Closing, the Contributing Parties shall pay to the Partnership in
accordance with the percentages set forth on Exhibit E, by wire or interbank
transfer of immediately available funds to an account specified in writing by
the Partnership, the amount of $20,000,000, within five (5) business days from
the date the Contributing Parties notify the Partnership Parties of such
election to not proceed with the Closing.
ARTICLE 6
CONDITIONS TO CLOSING
6.1 Conditions to the Obligation of the Partnership Parties.
The obligation of the Partnership Parties to proceed with the Closing
contemplated hereby are subject to the satisfaction on or prior to the Closing
Date of all of the following conditions, any one or more of which may be waived,
in whole or in part, by the Partnership Parties:

  (a)   The representations and warranties of the Contributing Parties set forth
in this Agreement shall be true and correct (without giving effect to any
materiality standard or Transferred Businesses Material Adverse Effect
qualification) as of the date of this Agreement and on the Closing Date as if
made on such date, or in the case of representations and warranties that are
made as of a specified date, such representations and warranties shall be true
and correct (without giving effect to any materiality standard or Transferred
Businesses Material Adverse Effect qualification) as of such specified date,
except, in each case, to the extent that failure of such representations and
warranties to be true and correct would not,

44



--------------------------------------------------------------------------------



 



      individually or in the aggregate, result in a Transferred Businesses
Material Adverse Effect. The Contributing Parties shall have performed or
complied in all material respects with all obligations and covenants required by
this Agreement to be performed or complied with by them by the time of the
Closing. Each Contributing Party shall have delivered to the Partnership Parties
a certificate, dated as of the Closing Date and signed by an authorized officer
of such Contributing Party, confirming the foregoing matters set forth in this
Section 6.1(a) (collectively, the “Contributing Parties Closing Certificates”).
    (b)   All necessary filings with and consents, approvals, licenses, permits,
orders and authorizations of any Governmental Authority required for the
consummation of the transactions contemplated in this Agreement (including any
required by the HSR Act) shall have been made and obtained, and all waiting
periods with respect to filings made with Governmental Authorities in
contemplation of the consummation of the transactions described herein shall
have expired or been terminated.     (c)   All necessary consents of any Person
not a party hereto, other than any Governmental Authority, required for the
consummation of the transactions contemplated in this Agreement shall have been
made and obtained, including any consents set forth on Disclosure Schedule 3.3.
    (d)   No statute, rule, regulation, executive order, decree, temporary
restraining order, preliminary or permanent injunction, judgment or other order
shall have been enacted, entered, promulgated, enforced or issued by any
Governmental Authority, or other legal restraint or prohibition preventing the
consummation of the transactions contemplated hereby shall be in effect, and no
investigation, action or proceeding before a Governmental Authority shall have
been instituted or threatened challenging or seeking to restrain or prohibit the
consummation of the transactions contemplated hereby or to recover damages in
connection therewith.     (e)   The Partnership Financing Transactions shall
have closed or be ready to close and shall provide available financing to the
Partnership in an amount no less than the amount of the Cash Consideration.    
(f)   Since the date of this Agreement, there shall not have occurred a
Transferred Businesses Material Adverse Effect.     (g)   Not more than one of
Standard & Poor’s Financial Services LLC, Moody’s Investor Service, Inc. and
Fitch Ratings Ltd. shall have downgraded the rating accorded the senior
unsecured debt securities of the Partnership below the rating accorded to such
securities as of the last business day prior to the date of this Agreement.

45



--------------------------------------------------------------------------------



 



  (h)   The Partnership Parties shall have received an opinion of Andrews Kurth
LLP dated as of the Closing Date to the effect that at least (i) 95% of the
combined gross income with respect to the Transferred Businesses for the most
recent four calendar quarters ending before the Closing Date for which the
necessary financial information is available is from sources treated as
“qualifying income” within the meaning of Section 7704(d) of the Code, and (ii)
95% of the gross income of WMZ for the most recent four calendar quarters ending
before the Closing Date for which the necessary financial information is
available is from sources treated as “qualifying income” within the meaning of
Section 7704(d) of the Code.     (i)   The Contributing Parties shall have
delivered, or caused to be delivered, to the Partnership Parties all of the
documents, certificates and other instruments required to be delivered under,
and otherwise complied with the provisions of, Section 2.3(c).

6.2 Conditions to the Obligation of the Contributing Parties.
The obligation of the Contributing Parties to proceed with the Closing
contemplated hereby is subject to the satisfaction on or prior to the Closing
Date of all of the following conditions, any one or more of which may be waived
in writing, in whole or in part, by the Contributing Parties:

  (a)   The representations and warranties of the Partnership Parties set forth
in this Agreement shall be true and correct (without giving effect to any
materiality standard or Partnership Material Adverse Effect qualification) as of
the date of this Agreement and on the Closing Date as if made on such date, or
in the case of representations and warranties that are made as of a specified
date, such representations and warranties shall be true and correct (without
giving effect to any materiality standard or Partnership Material Adverse Effect
qualification) as of such specified date, except, in each case, to the extent
that failure of such representations and warranties to be true and correct would
not, individually or in the aggregate, result in a Partnership Material Adverse
Effect. The Partnership Parties shall have performed or complied in all material
respects with all obligations and covenants required by this Agreement to be
performed or complied with by them by the time of the Closing. Each of the
Partnership Parties shall have delivered to the Contributing Parties a
certificate, dated as of the Closing Date and signed by an authorized officer of
such Partnership Party or its general partner confirming the foregoing matters
set forth in this Section 6.2(a) (together, the “Partnership Parties Closing
Certificates”).

  (b)   All necessary filings with and consents, approvals, licenses, permits,
orders and authorizations of any Governmental Authority required for the
consummation of the transactions contemplated in this Agreement (including any
required by the HSR Act) shall have been made and obtained, and all waiting
periods with respect to filings made with

46



--------------------------------------------------------------------------------



 



      Governmental Authorities in contemplation of the consummation of the
transactions described herein shall have expired or been terminated.

  (c)   All necessary consents of any Person not a party hereto, other than any
Governmental Authority, required for the consummation of the transactions
contemplated in this Agreement shall have been made and obtained.     (d)   No
statute, rule, regulation, executive order, decree, temporary restraining order,
preliminary or permanent injunction, judgment or other order shall have been
enacted, entered, promulgated, enforced or issued by any Governmental Authority,
or other legal restraint or prohibition preventing the consummation of the
transactions contemplated hereby shall be in effect, and no investigation,
action or proceeding before a Governmental Authority shall have been instituted
or threatened challenging or seeking to restrain or prohibit the consummation of
the transactions contemplated by this Agreement or to recover damages in
connection therewith.     (e)   The Williams Debt Tender, the Rule 144A Offering
and the New Credit Facility shall have closed or be ready to close on terms
satisfactory to Williams in its discretion.     (f)   Since the date of this
Agreement, there shall not have occurred a Partnership Material Adverse Effect.
    (g)   The Common Units to be issued upon the conversion of the Class C Units
to be issued in the Private Equity Placement shall have been approved for
listing on the NYSE, subject only to official notice of issuance.     (h)  
(i) The Contributing Parties shall have received written confirmation from
Standard & Poor’s Financial Services LLC, Moody’s Investor Service, Inc. and
Fitch Ratings Ltd. that the rating for the securities to be issued by the
Partnership in the Rule 144A Offering will not be less than each of their lowest
investment grade rating (BBB-, Baa3 and BBB-, respectively) with no negative
outlook, (ii) no downgrading shall have occurred in the rating accorded the
senior unsecured debt securities of Williams by Standard & Poor’s Financial
Services LLC, Moody’s Investor Service, Inc. or Fitch Ratings Ltd., and
(iii) none of Standard & Poor’s Financial Services LLC, Moody’s Investor
Service, Inc. and Fitch Ratings Ltd. shall have publicly announced that it has
under surveillance or review, with possible negative implications, its rating of
any of the senior unsecured debt securities of Williams.     (i)   To the extent
that any demand notes associated with the Williams cash management program and
reflected in general ledger accounts 1191, 1951 and 2641, between Williams and a
Contributed Entity shall have been satisfied in full to the extent of
outstanding balances at 12:01 a.m., Tulsa,

47



--------------------------------------------------------------------------------



 



      Oklahoma time, on the first day of the month in which the Closing Date
occurs, (i) such Contributed Entity shall have authorized and made a dividend
distribution in the same amount as was paid by Williams and (ii) a dividend
distribution of such amount shall have been further authorized and made as
necessary until such amount was distributed to Williams (except, in the case of
NWP, (A) NWP shall have authorized and made a dividend distribution to its
equity holders in the same amount as was paid by Williams, (B) WGPC Holdings LLC
shall have authorized and made a dividend distribution in the same amount as was
received from NWP and (C) WGP shall have authorized and made a dividend
distribution in the same amount as was received from WGPC Holdings LLC).

  (j)   The Partnership Parties shall have delivered, or caused to be delivered,
to the Contributing Parties all of the documents, certificates and other
instruments required to be delivered under, and otherwise complied with the
provisions of, Section 2.3(d).

ARTICLE 7
TAX MATTERS
7.1 Liability for Taxes.

  (a)   The Contributing Parties shall be liable for, and shall indemnify and
hold the Partnership Parties and their respective subsidiaries harmless from the
Applicable Ownership Percentage of Taxes, together with any costs, expenses,
losses or damages, including reasonable expenses of investigation and attorneys’
and accountants’ fees and expenses, arising out of or incident to the
determination, assessment or collection of such Taxes (“Tax Losses”),
(i) imposed on or incurred by the Contributed Entities or the Transferred Assets
by reason of Treasury Regulations Section 1.1502-6 or any analogous state, local
or foreign law or regulation which is attributable to having been a member of
any consolidated, combined or unitary group on or prior to and including the
Closing Date, (ii) any Tax Losses (other than Tax Losses described in clause
(i) above) imposed on or incurred by or with respect to the Contributed Entities
or the Transferred Assets with respect to the period prior to and including the
Closing Date, or (iii) attributable to a breach by the Contributing Parties of
any representation (other than those contained in Section 3.11, to which
Article 9 shall be applicable), warranty or covenant with respect to Taxes in
this Agreement. The parties hereto agree that any indemnification or payment
obligation of the Contributing Parties with respect to Taxes of the Contributed
Entities, the Transferred Assets attributable thereto or the Transferred
Businesses associated therewith shall be limited to the Applicable Ownership
Percentage of such indemnification or payment obligation.

48



--------------------------------------------------------------------------------



 



  (b)   The Partnership Parties shall be liable for, and shall indemnify and
hold the Contributing Parties and their Affiliates (other than the Partnership
Parties and their subsidiaries) harmless from, any Tax Losses (i) imposed on or
incurred by the Contributed Entities, the Transferred Assets or the Transferred
Businesses with respect to the period after the Closing Date or
(ii) attributable to a breach by the Partnership Parties of any covenant with
respect to Taxes in this Agreement. The parties hereto agree that any
indemnification or payment obligation of the Partnership Parties with respect to
Taxes of the Contributed Entities, the Transferred Assets attributable thereto
or the Transferred Businesses associated therewith shall be limited to the
Applicable Ownership Percentage of such indemnification or payment obligation.  
  (c)   Whenever it is necessary for purposes of this Article 7 to determine the
amount of any Taxes imposed on or incurred by the Contributed Entities, the
Transferred Assets or the Transferred Businesses for a taxable period beginning
before and ending after the Closing Date which is allocable to the period prior
to and including the Closing Date, the determination shall be made, in the case
of property or ad valorem taxes or franchise taxes (which are measured by, or
based solely upon capital, debt or a combination of capital and debt), on a per
diem basis and, in the case of other Taxes, by assuming that such pre-Closing
Date period constitutes a separate taxable period applicable to the Contributed
Entities, the Transferred Assets or the Transferred Businesses and by taking
into account the actual taxable events occurring during such period (except that
exemptions, allowances and deductions for a taxable period beginning before and
ending after the Closing Date that are calculated on an annual or periodic
basis, such as the deduction for depreciation, shall be apportioned to the
period prior to and including the Closing Date ratably on a per diem basis).
Notwithstanding anything to the contrary herein, any franchise tax paid or
payable with respect to the Contributed Entities, the Transferred Assets or the
Transferred Businesses shall be allocated to the taxable period during which the
income, operations, assets or capital comprising the base of such tax is
measured, regardless of whether the right to do business for another taxable
period is obtained by the payment of such franchise tax.     (d)   If any of the
Partnership Parties or their Affiliates receives a refund of any Taxes that any
of the Contributing Parties is responsible for hereunder, or if any of the
Contributing Parties or their Affiliates receives a refund of any Taxes that any
of the Partnership Parties is responsible for hereunder, the party receiving
such refund shall, within ninety (90) days after receipt of such refund, remit
it to the party who has responsibility for such Taxes hereunder. The parties
shall cooperate in order to take all necessary steps to claim any such refund.

49



--------------------------------------------------------------------------------



 



7.2 Tax Returns.

  (a)   The Contributing Parties shall cause to be included in the consolidated
federal income Tax Returns (and the state income Tax Returns of any state that
permits consolidated, combined or unitary income Tax Returns, if any) of the
Williams Tax Group for all periods ending on or before the Closing Date, all the
items of income, gain, loss, deduction and credit (“Tax Items”) with respect to
the Transferred Assets or Transferred Businesses which are required to be
included therein, shall cause such Tax Returns to be timely filed with the
appropriate Taxing Authorities, and shall be responsible for the timely payment
(and entitled to any refund) of all Taxes due with respect to the periods
covered by such Tax Returns.     (b)   With respect to any Tax Return covering a
taxable period ending on or before the Closing Date that is required to be filed
after the Closing Date with respect to the Contributed Entities, the Transferred
Assets or the Transferred Businesses that is not described in Section 7.2(a)
above, the Contributing Parties shall (or, with respect to any Partially Owned
Entity or Partially Owned Subsidiary, use commercially reasonable efforts to)
cause such Tax Return to be prepared, cause to be included in such Tax Return
all Tax Items required to be included therein, cause such Tax Return to be filed
timely with the appropriate Taxing Authority, and be responsible for the timely
payment (and entitled to any refund) of the Applicable Ownership Percentage of
Taxes due with respect to the period covered by such Tax Return.     (c)   With
respect to any Tax Return covering a taxable period beginning on or before the
Closing Date and ending after the Closing Date that is required to be filed
after the Closing Date with respect to the Contributed Entities, the Transferred
Assets or the Transferred Businesses, the Contributing Parties shall (or, with
respect to any Partially Owned Entity or Partially Owned Subsidiary, use
commercially reasonable efforts to) cause such Tax Return to be prepared, cause
to be included in such Tax Return all Tax Items required to be included therein,
furnish a copy of such Tax Return to the Partnership Parties, file timely such
Tax Return with the appropriate Taxing Authority, and be responsible for the
timely payment of the Applicable Ownership Percentage of Taxes due with respect
to the period covered by such Tax Return (but shall have a right to recover the
amount of Tax Losses attributable to the portion of the taxable period occurring
after the Closing Date pursuant to Section 7.1(b)).     (d)   Any Tax Return not
yet filed for any taxable period that begins before the Closing Date with
respect to the assets or operations of the Contributed Entities, the Transferred
Assets or the Transferred Businesses shall be prepared in accordance with past
Tax accounting practices used with respect to the Tax Returns in question
(unless such past practices are no longer permissible under the Applicable Law),
and to the extent any items

50



--------------------------------------------------------------------------------



 



      are not covered by past practices, in accordance with reasonable tax
accounting practices selected by the filing party with respect to such Tax
Return under this Agreement with the consent (not to be unreasonably withheld or
delayed) of the non-filing party.

7.3 Tax Treatment of Indemnity Payments.
All indemnification payments made under this Agreement, including any payment
made under this Article 7, shall be treated as increases or decreases to the
Cash Consideration for Tax purposes.
7.4 Transfer Taxes.
The Contributing Parties shall file all necessary Tax Returns and other
documentation with respect to all transfer, documentary, sales, use, stamp,
registration and other similar Taxes and fees arising out of or in connection
with the transactions effected pursuant to this Agreement (the “Transfer Taxes”)
and shall be liable for and shall timely pay such Transfer Taxes. If required by
applicable Law, the Partnership Parties shall, and shall cause their Affiliates
to, join in the execution of any such Tax Returns and other documentation.
7.5 Survival.
Anything to the contrary in this Agreement notwithstanding, the representations,
warranties, covenants, agreements, rights and obligations of the parties hereto
with respect to any Tax matter covered by this Agreement shall survive the
Closing and shall not terminate until the expiration of the applicable statutes
of limitations (including all periods of extension and tolling) applicable to
such Tax matter.
7.6 Conflict.
In the event of a conflict between the provisions of this Article 7 and any
other provisions of this Agreement, the provisions of this Article 7 shall
control.
ARTICLE 8
TERMINATION
8.1 Events of Termination.
This Agreement may be terminated at any time prior to the Closing Date:

  (a)   by mutual written consent of the parties;     (b)   by the Partnership
Parties, on the one hand, or the Contributing Parties, on the other hand, in
writing after July 31, 2010, if the Closing has not occurred by such date,
provided that as of such date the terminating party is not in default under this
Agreement;

51



--------------------------------------------------------------------------------



 



  (c)   by the Partnership Parties, on the one hand, or the Contributing
Parties, on the other hand, in writing without prejudice to other rights and
remedies that the terminating party or its Affiliates may have (provided the
terminating party and its Affiliates are not otherwise in material default or
breach of this Agreement, or have not failed or refused to close without
justification hereunder), if the other party has breached or failed to perform
in any respect any of its representations, warranties, covenants or agreements
contained herein and such breach or failure to perform (i) would give rise to
the failure of a condition specified in Article 6, (ii) cannot be cured or has
not been cured within ten (10) days following delivery of written notice from
the non-defaulting party of such breach of this Agreement and (iii) has not been
waived by the non-defaulting party;     (d)   by the Partnership Parties, on the
one hand, or the Contributing Parties, on the other hand, in writing, without
liability, if there shall be any order, writ, injunction or decree of any
Governmental Authority binding on any of the parties, which prohibits or
restrains them from consummating the transactions contemplated hereby, provided
that the parties shall have used their commercially reasonable efforts to have
any such order, writ, injunction or decree lifted and the same shall not have
been lifted within thirty (30) day after entry by any such Governmental
Authority;     (e)   by the Contributing Parties if any of the conditions set
forth in Section 6.2 have become incapable of fulfillment, and have not been
waived in writing by the Contributing Parties; or     (f)   by the Partnership
Parties if any of the conditions set forth in Section 6.1 have become incapable
of fulfillment, and have not been waived in writing by the Partnership Parties;

8.2 Effect of Termination.
If a party terminates this Agreement as provided in Section 8.1 above, such
termination shall be without liability and none of the provisions of this
Agreement shall remain effective or enforceable, except for those contained in
this Section 8.2 and Article 10. Notwithstanding and in addition to the
foregoing, in the event that this Agreement is terminated pursuant to
Section 8.1(c) or if any party is otherwise in breach of this Agreement, (a)
such breaching party or parties shall remain liable for its or their obligations
under Article 7 and/or Article 9, and (b) such termination shall not relieve
such breaching party of any liability for a willful breach of any covenant or
agreement under this Agreement or be deemed a waiver of any available remedy
(including specific performance, if available) for any such breach.

52



--------------------------------------------------------------------------------



 



ARTICLE 9
INDEMNIFICATION UPON CLOSING
9.1 Indemnification of the Partnership Parties.
Subject to the limitations set forth in this Agreement, the Contributing
Parties, from and after the Closing Date, shall indemnify, defend and hold the
Partnership Parties, their subsidiaries (including the Contributed Entities) and
their respective securityholders, directors, officers, and employees, and the
officers, directors and employees of the General Partner, but otherwise
excluding any of the Contributing Parties and their Affiliates (the “Partnership
Indemnified Parties”) harmless from and against any and all Damages suffered or
incurred by any Partnership Indemnified Party as a result of or arising out of
(i) any breach or inaccuracy of a representation or warranty of the Contributing
Parties in this Agreement or any Contributing Parties Closing Document, (ii) any
breach of any agreement or covenant on the part of the Contributing Parties made
under this Agreement or any Contributing Parties Closing Document or in
connection with the transaction contemplated hereby or thereby, or (iii) any
breach or violation of any Environmental Laws by the Contributed Entities or
relating to the Transferred Assets that occurs prior to Closing. For purposes of
this Section 9.1, whether the Contributing Parties have breached any of their
representations and warranties herein shall be determined without giving effect
to any qualification as to “materiality” (including the word “material” or
“Transferred Businesses Material Adverse Effect”). Furthermore, for purposes of
this Section 9.1 and Section 9.11, the Contributing Parties Closing Documents
shall be deemed to exclude all Ancillary Agreements other than the CCA
Agreement.
9.2 Indemnification of the Contributing Parties.
Subject to the limitations set forth in this Agreement, the Partnership Parties
shall indemnify, defend and hold the Contributing Parties, their Affiliates
(other than any of the Partnership Indemnified Parties) and their respective
securityholders, directors, officers, and employees (the “Contributing
Indemnified Parties”) harmless from and against any and all Damages suffered or
incurred by the Contributing Indemnified Parties as a result of or arising out
of (i) any breach or inaccuracy of a representation or warranty of the
Partnership Parties in this Agreement or any Partnership Parties Closing
Document or (ii) any breach of any agreement or covenant on the part of the
Partnership Parties made under this Agreement or any Partnership Parties Closing
Document or in connection with the transaction contemplated hereby or thereby.
For purposes of this Section 9.2, whether the Partnership Parties have breached
any of their representations and warranties herein shall be determined without
giving effect to any qualification as to “materiality” (including the word
“material” or “Partnership Material Adverse Effect”). Furthermore, for purposes
of this Section 9.2 and Section 9.11, the Partnership Parties Closing Documents
shall be deemed to exclude all Ancillary Agreements other than the CCA
Agreement.
9.3 Tax Indemnification.
With the exception of a breach or inaccuracy of the representations and
warranties of the Contributing Parties contained in Section 3.11, nothing in
this Article 9 shall apply to liability with respect to Taxes, the liability
with respect to which shall be as set forth in Article 7.

53



--------------------------------------------------------------------------------



 



9.4 Survival.
All the provisions of this Agreement shall survive the Closing, notwithstanding
any investigation at any time made by or on behalf of any party hereto, provided
that the representations and warranties set forth in Articles 3 and 4 and in any
certificate delivered in connection herewith with respect to any of those
representations and warranties shall terminate and expire on the first day of
the 18th month following the month in which Closing occurs, except (a) the
representations and warranties of the Contributing Parties set forth in Section
3.11 shall survive until 30 days after the expiration of the applicable statutes
of limitations (including all periods of extension and tolling), (b) the
representations and warranties of the Contributing Parties set forth in
Section 3.7, Section 3.12 and Section 3.16 shall terminate and expire on the
third anniversary of the Closing Date, (c) the representations and warranties of
the Contributing Parties set forth in Section 3.1, Section 3.2 and Section 3.4
shall survive forever and (d) the representations and warranties of the
Partnership Parties set forth in Section 4.1 and Section 4.2 shall survive
forever. After a representation and warranty has terminated and expired, no
indemnification shall or may be sought pursuant to this Article 9 on the basis
of that representation and warranty by any Person who would have been entitled
pursuant to this Article 9 to indemnification on the basis of that
representation and warranty prior to its termination and expiration, provided
that in the case of each representation and warranty that shall terminate and
expire as provided in this Section 9.4, no claim presented in writing for
indemnification pursuant to this Article 9 on the basis of that representation
and warranty prior to its termination and expiration shall be affected in any
way by that termination and expiration. The indemnification obligations under
this Article 9 or elsewhere in this Agreement shall apply regardless of whether
any suit or action results solely or in part from the active, passive or
concurrent negligence or strict liability of the indemnified party. The
covenants and agreements entered into pursuant to this Agreement to be performed
after the Closing shall survive the Closing.
9.5 Demands.
Each indemnified party hereunder agrees that promptly upon its discovery of
facts giving rise to a claim for indemnity under the provisions of this
Agreement, including receipt by it of notice of any demand, assertion, claim,
action or proceeding, judicial or otherwise, by any third party (such claims for
indemnity involving third party claims being collectively referred to herein as
the “Indemnity Claim”), with respect to any matter as to which it claims to be
entitled to indemnity under the provisions of this Agreement, it will give
prompt notice thereof in writing to the indemnifying party, together with a
statement of such information respecting any of the foregoing as it shall have.
Such notice shall include a formal demand for indemnification under this
Agreement.
If the indemnified party knowingly failed to notify the indemnifying party
thereof in accordance with the provisions of this Agreement in sufficient time
to permit the indemnifying party or its counsel to defend against an Indemnity
Claim and to make a timely response thereto, the indemnifying party’s indemnity
obligation relating to such Indemnity Claim shall be limited to the extent that
such failure has actually prejudiced or damaged the indemnifying party with
respect to that Indemnity Claim.

54



--------------------------------------------------------------------------------



 



9.6 Right to Contest and Defend.
The indemnifying party shall be entitled, at its cost and expense, to contest
and defend by all appropriate legal proceedings any Indemnity Claim for which it
is called upon to indemnify the indemnified party under the provisions of this
Agreement; provided, that notice of the intention to so contest shall be
delivered by the indemnifying party to the indemnified party within twenty (20)
days from the date of receipt by the indemnifying party of notice by the
indemnified party of the assertion of the Indemnity Claim. Any such contest may
be conducted in the name and on behalf of the indemnifying party or the
indemnified party as may be appropriate. Such contest shall be conducted by
reputable counsel employed by the indemnifying party and not reasonably objected
to by the indemnified party, but the indemnified party shall have the right but
not the obligation to participate in such proceedings and to be represented by
counsel of its own choosing at its sole cost and expense.
The indemnifying party shall have full authority to determine all action to be
taken with respect thereto; provided, however, that the indemnifying party will
not have the authority to subject the indemnified party to any obligation
whatsoever, other than the performance of purely ministerial tasks or
obligations not involving material expense or injunctive relief. If the
indemnifying party does not elect to contest any such Indemnity Claim, the
indemnifying party shall be bound by the result obtained with respect thereto by
the indemnified party. If the indemnifying party assumes the defense of an
Indemnity Claim, the indemnified party shall agree to any settlement, compromise
or discharge of an Indemnity Claim that the indemnifying party may recommend and
that by its terms obligates the indemnifying party to pay the full amount of the
liability in connection with such Indemnity Claim, which releases the
indemnified party completely in connection with such Indemnity Claim and which
would not otherwise adversely affect the indemnified party as determined by the
indemnified party in its sole discretion.
Notwithstanding the foregoing, the indemnifying party shall not be entitled to
assume the defense of any Indemnity Claim (and shall be liable for the
reasonable fees and expenses of counsel incurred by the indemnified party in
defending such Indemnity Claim) if the Indemnity Claim seeks an order,
injunction or other equitable relief or relief for other than money damages
against the indemnified party which the indemnified party reasonably determines,
after conferring with its outside counsel, cannot be separated from any related
claim for money damages. If such equitable relief or other relief portion of the
Indemnity Claim can be so separated from that for money damages, the
indemnifying party shall be entitled to assume the defense of the portion
relating to money damages.
9.7 Cooperation.
If requested by the indemnifying party, the indemnified party agrees to
cooperate with the indemnifying party and its counsel in contesting any
Indemnity Claim that the indemnifying party elects to contest or, if
appropriate, in making any counterclaim against the person asserting the
Indemnity Claim, or any cross-complaint against any person, and the indemnifying
party will reimburse the indemnified party for any expenses incurred by it in so
cooperating. At no cost or expense to the indemnified party, the indemnifying
party shall cooperate with the indemnified party and its counsel in contesting
any Indemnity Claim.

55



--------------------------------------------------------------------------------



 



9.8 Right to Participate.
The indemnified party agrees to afford the indemnifying party and its counsel
the opportunity to be present at, and to participate in, conferences with all
Persons, including Governmental Authorities, asserting any Indemnity Claim
against the indemnified party or conferences with representatives of or counsel
for such Persons.
9.9 Payment of Damages.
The indemnification required hereunder in respect of Indemnity Claims shall be
made by periodic payments of the amount of Damages in connection therewith,
within ten (10) days as and when reasonably specific bills are received by, or
Damages are incurred and reasonable evidence thereof is delivered to, the
indemnifying party. In calculating any amount to be paid by an indemnifying
party by reason of the provisions of this Agreement, the amount shall be reduced
by all insurance proceeds and any indemnification reimbursement proceeds
received from third parties credited to or received by the indemnified party
related to the Damages.
9.10 Limitations on Indemnification.

  (a)   To the extent that the Partnership Indemnified Parties would otherwise
be entitled to indemnification for Damages pursuant to Section 9.1, the
Contributing Parties shall be liable only if (i) the Damages with respect to a
claim exceed $400,000 (the “Minimum Claim Amount”) and (ii) the Damages for all
claims that exceed the Minimum Claim Amount exceed, in the aggregate,
$180,000,000 (the “Deductible Amount”), and then the Contributing Parties shall
be liable only for Damages to the extent of any excess over the Deductible
Amount. In no event shall the Contributing Parties’ aggregate liability to the
Partnership Indemnified Parties under Section 9.1 exceed $1,440,000,000 (the
“Ceiling Amount”). Notwithstanding the foregoing, (i) the Deductible Amount
shall not apply to breaches or inaccuracies of representations and warranties
contained in Section 3.1, Section 3.2, Section 3.4, Section 3.22 and
Section 3.23 and (ii) the Ceiling Amount shall not apply to breaches or
inaccuracies of representations and warranties contained in Section 3.4;
provided, that the Contributing Parties’ aggregate liability for a breach or
inaccuracy of such Section 3.4 shall not exceed an amount equal to
$9,500,000,000 minus the amount of all other Damages payable by the Contributing
Parties’ hereunder.

  (b)   To the extent the Contributing Indemnified Parties would otherwise be
entitled to indemnification for Damages pursuant to Section 9.2, the Partnership
Parties shall be liable only if (i) the Damages with respect to a claim exceed
the Minimum Claim Amount and (ii) the Damages for all claims that exceed the
Minimum Claim Amount exceed, in the aggregate, the Deductible Amount, and then
the Partnership Parties shall be liable only for Damages to the extent of any
excess over the Deductible Amount. In no event shall the Partnership Parties’
aggregate liability to the

56



--------------------------------------------------------------------------------



 



      Contributing Indemnified Parties under Section 9.2 exceed the Ceiling
Amount. Notwithstanding the foregoing, the Deductible Amount shall not apply to
breaches or inaccuracies of representations and warranties contained in
Section 4.1, Section 4.2 and Section 4.4.

  (c)   Additionally, neither the Partnership Parties, on the one hand, nor the
Contributing Parties, on the other hand, will be liable as an indemnitor under
this Agreement for any consequential, incidental, special, indirect or exemplary
damages suffered or incurred by the indemnified party or parties except to the
extent resulting pursuant to Indemnity Claims.

9.11 Limited Williams Guarantee.
For so long as the Contributing Parties have an indemnification obligation
pursuant to this Article 9, Williams absolutely, irrevocably and unconditionally
guarantees the payment of any and all Damages owed to a Partnership Indemnified
Party by the Contributing Parties to the extent that the Contributing Parties do
not fulfill their obligations under this Article 9. Notwithstanding anything to
the contrary contained herein, Williams’ total aggregate potential liability
with respect to this Section 9.11 shall be $1,440,000,000.
9.12 Sole Remedy.
Should the Closing occur, no party shall have liability under this Agreement,
any of the Closing Documents or the transactions contemplated hereby or thereby
except as is provided in Article 7 or this Article 9 (other than claims or
causes of action arising from intentional fraud).
ARTICLE 10
MISCELLANEOUS
10.1 Expenses.
Except as otherwise provided herein and regardless of whether the transactions
contemplated hereby are consummated, each party shall pay its own expenses
incident to this Agreement and all action taken in preparation for carrying this
Agreement into effect.
10.2 Notices.
Any notice, request, instruction, correspondence or other document to be given
hereunder by any party hereto to another party hereto (herein collectively
called “Notice”) shall be in writing and delivered in person or by courier
service requiring acknowledgment of receipt of delivery or by telecopier, as
follows:
If to the Contributing Parties, addressed to:
The Williams Companies, Inc.
One Williams Center
Tulsa, Oklahoma 74172-0172
Attention: General Counsel

57



--------------------------------------------------------------------------------



 



Telecopy: (918) 573-5942
with a copy to:
Gibson, Dunn & Crutcher LLP
1801 California Street
42nd Floor
Denver, CO 80202
Attention: Richard M. Russo
Telecopy: (303) 298-5907
If to the Partnership Parties, addressed to:
Williams Partners L.P.
One Williams Center
Tulsa, Oklahoma 74172-0172
Attention: Chief Financial Officer
Telecopy: (918) 573-0871
with copies to:
Williams Partners L.P.
One Williams Center, Suite 4900
Tulsa, Oklahoma 74172-0172
Attention: General Counsel and Conflicts Committee Chair
Telecopy: (918) 573-5942
and
Baker Botts L.L.P.
910 Louisiana Street
Houston, Texas 77002
Attention: Joshua Davidson
Telecopy: (713) 229-2727
Notice given by personal delivery or courier service shall be effective upon
actual receipt. Notice given by telecopier shall be confirmed by appropriate
answer back and shall be effective upon actual receipt if received during the
recipient’s normal business hours, or at the beginning of the recipient’s next
business day after receipt if not received during the recipient’s normal
business hours. Any party may change any address to which Notice is to be given
to it by giving Notice as provided above of such change of address.
10.3 Governing Law.
This Agreement shall be governed and construed in accordance with the
substantive laws of the State of New York without reference to principles of
conflicts of law.

58



--------------------------------------------------------------------------------



 



10.4 Public Statements.
The parties hereto shall consult with each other and no party shall issue any
public announcement or statement with respect to this Agreement or the
transactions contemplated hereby without the consent of the other party, unless
the party desiring to make such announcement or statement, after seeking such
consent from the other parties, obtains advice from legal counsel that a public
announcement or statement is required by Applicable Law or stock exchange
regulations.
10.5 Entire Agreement; Amendments and Waivers.

  (a)   This Agreement and the Closing Documents constitute the entire agreement
among the parties with respect to the subject matter hereof and supersede all
prior agreements and understandings, both written and oral, among the parties
with respect to the subject matter hereof. Each party to this Agreement agrees
that no other party to this Agreement (including its agents and representatives)
has made any representation, warranty, covenant or agreement to or with such
party relating to this Agreement or the transactions contemplated hereby, other
than those expressly set forth herein and in the Closing Documents.     (b)   No
supplement, modification or waiver of this Agreement shall be binding unless
executed in writing by each party to be bound thereby. No waiver of any of the
provisions of this Agreement shall be deemed or shall constitute a waiver of any
other provision hereof (regardless of whether similar), nor shall any such
waiver constitute a continuing waiver unless otherwise expressly provided.

10.6 Conflicting Provisions.
This Agreement and the Closing Documents, read as a whole, set forth the
parties’ rights, responsibilities and liabilities with respect to the
transactions contemplated by this Agreement. In the Agreement and the Closing
Documents, and as between them, specific provisions prevail over general
provisions. In the event of a conflict between this Agreement and the Closing
Documents, this Agreement shall control.
10.7 Binding Effect and Assignment.
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective permitted successors and assigns, but neither this
Agreement nor any of the rights, benefits or obligations hereunder shall be
assigned or transferred, by operation of law or otherwise, by any party hereto
without the prior written consent of each other party. Nothing in this
Agreement, express or implied, is intended to confer upon any person or entity
other than the parties hereto and their respective permitted successors and
assigns, any rights, benefits or obligations hereunder.

59



--------------------------------------------------------------------------------



 



10.8 [Reserved]
10.9 Severability.
If any provision of the Agreement is rendered or declared illegal or
unenforceable by reason of any existing or subsequently enacted legislation or
by decree of a court of last resort, the Partnership Parties and the
Contributing Parties shall promptly meet and negotiate substitute provisions for
those rendered or declared illegal or unenforceable, but all of the remaining
provisions of this Agreement shall remain in full force and effect.
10.10 Interpretation.
It is expressly agreed by the parties that neither this Agreement nor any of the
Closing Documents shall be construed against any party, and no consideration
shall be given or presumption made, on the basis of who drafted this Agreement,
any Closing Document or any provision hereof or thereof or who supplied the form
of this Agreement or any of the Closing Documents. Each party agrees that this
Agreement has been purposefully drawn and correctly reflects its understanding
of the transactions contemplated by this Agreement and, therefore, waives the
application of any law, regulation, holding or rule of construction providing
that ambiguities in an agreement or other document will be construed against the
party drafting such agreement or document.
10.11 Headings and Disclosure Schedules.
The headings of the several Articles and Sections herein are inserted for
convenience of reference only and are not intended to be a part of or to affect
the meaning or interpretation of this Agreement. The Disclosure Schedules and
the Exhibits referred to herein are attached hereto and incorporated herein by
this reference, and unless the context expressly requires otherwise, the
Disclosure Schedules and such Exhibits are incorporated in the definition of
“Agreement.”
10.12 Multiple Counterparts.
This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.
10.13 Action by Partnership Parties.
With respect to any action, notice, consent, approval or waiver that is required
to be taken or given or that may be taken or given by the Partnership Parties
prior to the Closing Date, such action, notice, consent, approval or waiver
shall be taken or given by the Conflicts Committee on behalf of the Partnership
Parties.
* * * * *

60



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

                  WILLIAMS GAS PIPELINE COMPANY, LLC
 
           
 
  By:
Name:   /s/ Phillip D. Wright
 
Phillip D. Wright    
 
  Title:   Senior Vice President    
 
                WILLIAMS ENERGY SERVICES, LLC
 
           
 
  By:
Name:   /s/ Alan S. Armstrong
 
Alan S. Armstrong    
 
  Title:   Senior Vice President    
 
                WGP GULFSTREAM PIPELINE COMPANY, L.L.C.
 
           
 
  By:
Name:   /s/ Phillip D. Wright
 
Phillip D. Wright    
 
  Title:   Senior Vice President    
 
                WILLIAMS PARTNERS GP LLC
 
           
 
  By:
Name:   /s/ Donald R. Chappel
 
Donald R. Chappel    
 
  Title:   Chief Financial Officer    

Signature Page to Contribution Agreement

 



--------------------------------------------------------------------------------



 



                  WILLIAMS PARTNERS L.P.
 
           
 
  By:   Williams Partners GP LLC, its general partner    
 
           
 
  By:
Name:   /s/ Donald R. Chappel
 
Donald R. Chappel    
 
  Title:   Chief Financial Officer    
 
                WILLIAMS PARTNERS OPERATING LLC
 
           
 
  By:   Williams Partners L.P., its managing member    
 
           
 
  By:   Williams Partners GP LLC, its general partner    
 
           
 
  By:
Name:   /s/ Donald R. Chappel
 
Donald R. Chappel    
 
  Title:   Chief Financial Officer    

Signature Page to Contribution Agreement

 



--------------------------------------------------------------------------------



 



The undersigned hereby agrees to be bound by the provisions of Section 9.11 of
this Agreement.

          THE WILLIAMS COMPANIES, INC.
 
       
By:
Name:
  /s/ Donald R. Chappel
 
Donald R. Chappel    
Title:
  Chief Financial Officer    

Signature Page to Contribution Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT A
APPLICABLE OWNERSHIP PERCENTAGE

              Applicable Ownership Percentage Name of Entity   with respect to
Taxes or Damages
Aux Sable Liquid Products Inc.
    14.6 %
Aux Sable Liquid Products LP
    14.6 %
Baton Rouge Fractionators LLC
    31.45 %
Baton Rouge Pipeline LLC
    31.45 %
Black Marlin Pipeline LLC
    100.0 %
Cardinal Operating Company, LLC
    100.0 %
Cardinal Pipeline Company LLC
    45.3 %
Goebel Gathering Company, L.L.C.
    100.0 %
Gulf Star Deepwater Services, LLC
    100.0 %
Gulfstream Natural Gas System, L.L.C.
    24.5 %
HI-BOL Pipeline LLC
    100.0 %
Laurel Mountain Midstream Ohio, LLC
    51.0 %
Laurel Mountain Midstream Operating LLC
    51.0 %
Laurel Mountain Midstream, LLC
    51.0 %
Marsh Resources, LLC
    100.0 %
Meteetse Joint Venture
    75.0 %
Northwest Pipeline GP
    81.7 %
Overland Pass Pipeline Company LLC
    1.0 %

A-1



--------------------------------------------------------------------------------



 



              Applicable Ownership Percentage Name of Entity   with respect to
Taxes or Damages
Pacific Connector Gas Pipeline, LLC
    29.98 %*
Pacific Connector Gas Pipeline, LP
    29.98 %*
Parachute Pipeline LLC
    100.0 %
Pine Needle LNG Company, LLC
    35.0 %
Pine Needle Operating Company, LLC
    100.0 %
TransCardinal Company, LLC
    100.0 %
TransCarolina LNG Company, LLC
    100.0 %
Transcontinental Gas Pipe Line Company, LLC
    100.0 %
Wamsutter LLC
    100.0 %
WFS Enterprises LLC
    100.0 %
WFS Gathering Company, L.L.C.
    100.0 %
WFS-Liquids LLC
    100.0 %
WFS-Pipeline LLC
    100.0 %
WGP Development, LLC
    100.0 %
WGPC Holdings LLC
    100.0 %
Williams Energy Solutions LLC
    100.0 %
Williams Field Services — Gulf Coast Company, L.P.
    100.0 %
Williams Field Services Company, LLC
    100.0 %

 

*   Subject to decrease. The Applicable Ownership Percentage for Pacific
Connector Gas Pipeline, LLC and Pacific Connector Gas Pipeline, LP as of
December 31, 2009 was 29.98%. Cash contributions by Williams and its
subsidiaries to these entities have been suspended and the Applicable Ownership
Percentage will therefore decrease each time a cash contribution is made by one
or more of the other members or partners of such entities. For purposes of
clarification, any Taxes imposed on, incurred by or attributable to, or Damages
suffered by, incurred by or attributable to, either such entity shall be
multiplied by the Applicable Ownership Percentage applicable to the period of
time applicable to such Taxes or Damages.

A-2



--------------------------------------------------------------------------------



 



              Applicable Ownership Percentage Name of Entity   with respect to
Taxes or Damages
Williams Field Services Group, LLC
    100.0 %
Williams Flexible Generation, LLC
    100.0 %
Williams Gas Processing — Gulf Coast Company, L.P.
    100.0 %
Williams Gulf Coast Gathering Company, LLC
    100.0 %
Williams Laurel Mountain, LLC
    100.0 %
Williams Mobile Bay Producer Services, L.L.C.
    100.0 %
Williams NGL Marketing, LLC
    100.0 %
Williams Oil Gathering, L.L.C.
    100.0 %
Williams Pacific Connector Gas Operator, LLC
    100.0 %
Williams PERK, LLC
    100.0 %
Williams Pipeline GP LLC
    100.0 %
Williams Pipeline Operating LLC
    48.0 %
Williams Pipeline Partners L.P.
    48.0 %
Williams Pipeline Partners Holding LLC
    48.0 %
Williams Pipeline Services LLC
    100.0 %
Williams Uinta Gathering, LLC
    100.0 %

A-3



--------------------------------------------------------------------------------



 



EXHIBIT B
EXPENSES

1.   Any initial purchasers’ discount (already netted upon payment) on the
Rule 144A Offering

2.   The aggregate amount of any original issue discount on the notes sold in
the Rule 144A Offering

3.   Other costs (including legal, accounting, printing, rating, etc.) incurred
by the Partnership in connection with the Rule 144A Offering

4.   Fees and expenses of the legal and financial advisors to the Conflicts
Committee incurred in connection with this Agreement and the transactions
contemplated hereby, including that portion of the fees of the financial advisor
payable upon closing of the WMZ Offer which, for the avoidance of doubt, shall
be deemed to be an Expense as of the Closing Date

5.   Fees and expenses incurred by the Partnership in connection with
establishing the New Credit Facility

6.   One half of any and all applicable filing fees under the HSR Act

B-1



--------------------------------------------------------------------------------



 



EXHIBIT C
RETAINED ASSETS AND LIABILITIES

1.   Investments in Venezuela in gas compression and processing and NGL
fractionation

2.   Canadian olefin liquids extraction and olefin fractionation operations

3.   Louisiana olefins operations, which include an ethane cracker, ethane and
propane pipeline systems, and a propylene splitter

4.   25.5% membership interest in Gulfstream

5.   All of Williams’ other assets and liabilities excluding the Transferred
Assets and the liabilities associated with the Transferred Businesses, including
for purposes of clarification, all assets and liabilities of Williams’
Exploration & Production segment and its Gas Marketing Services segment

C-1



--------------------------------------------------------------------------------



 



EXHIBIT D
WORKING CAPITAL TARGET CALCULATIONS

                                              Projected for March 31,    
Projected for January 31,   Projected for February 28,   2010 to Provide an    
2010 to Provide an Example of   2010 to Provide an Example   Example of the
Method of     the Method of Calculation and   of the Method of Calculation  
Calculation and     Derivation of the Working   and Derivation of the  
Derivation of the Working     Capital Target   Working Capital Target   Capital
Target Account   (all numbers in thousands)   (all numbers in thousands)   (all
numbers in thousands)
Accounts Receivable — Trade (A 1110)
  $ 331,944     $ 323,502     $ 337,583  
Inventory (A A035)
    153,442       153,884       154,245  
Accounts Payable — Trade (A 2020) and Cash Overdrafts (A 2050)
    (251,512 )     (265,361 )     (266,943 )
Net Working Capital Target
  $ 233,874     $ 212,025     $ 224,885  

D-1



--------------------------------------------------------------------------------



 



EXHIBIT E
PERCENTAGE ALLOCATIONS

              Percentage Allocation of Cash     Consideration and Related
Contributing Party   Payments and Class C Units
Williams Gas Pipeline Company, LLC
    56.99 %
Williams Energy Services, LLC
    40.92 %
WGP Gulfstream Pipeline Company, L.L.C.
    2.09 %
Williams Partners GP LLC
    —  

E-1



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF CONVEYANCE, CONTRIBUTION AND ASSUMPTION AGREEMENT
(Please see attached.)

 



--------------------------------------------------------------------------------



 



CONVEYANCE, CONTRIBUTION AND ASSUMPTION AGREEMENT
     THIS CONVEYANCE, CONTRIBUTION AND ASSUMPTION AGREEMENT (this “Agreement”)
dated February ___, 2010, is made and entered into by and among Williams Energy
Services, LLC, a Delaware limited liability company (“WES”), Williams Gas
Pipeline Company, LLC, a Delaware limited liability company (“WGP”), WGP
Gulfstream Pipeline Company, L.L.C., a Delaware limited liability company
(“WGPGPC”), Williams Partners GP, LLC, a Delaware limited liability company (the
“General Partner” and, together with WES, WGP and WGPGPC, the “Contributing
Parties”), Williams Partners L.P., a Delaware limited partnership (the
“Partnership”), and Williams Partners Operating LLC, a Delaware limited
liability company and wholly-owned subsidiary of the Partnership (the “Operating
Company”). The above-named entities are sometimes referred to in this Agreement
each as a “Party” and collectively as the “Parties.” Certain capitalized terms
used are defined in Article I hereof.
RECITALS
     WHEREAS, the Contributing Parties desire to contribute to the Partnership
membership interests and a limited partner interest in the Delaware limited
liability companies and the Delaware limited partnership set forth below
(collectively, the “Contributed Companies”) and to the extent of the percentages
set forth below pursuant to the terms of the Contribution Agreement (as defined
below) and this Agreement, the Partnership desires to transfer the Contributed
Interests (as defined below) to the Operating Company pursuant to this Agreement
and the Operating Company desires to accept all of the Contributed Interests in
accordance with the terms of the Contribution Agreement and this Agreement and
to be admitted as a member or a partner of each Contributed Company:

                  Entity   Contribution  
 
  •   Marsh Resources, LLC    100% interest
 
           
 
  •   Transcontinental Gas Pipe Line Company, LLC    100% interest
 
           
 
  •   WGP Development, LLC    100% interest
 
           
 
  •   WGPC Holdings LLC    100% interest
 
           
 
  •   Williams Field Services Group, LLC    100% interest
 
           
 
  •   Williams Pacific Connector Gas Operator, LLC    100% interest
 
           
 
  •   Williams Pipeline GP LLC    100% interest
 
           
 
  •   Williams Pipeline Services LLC    100% interest
 
           
 
  •   Gulfstream Natural Gas System, L.L.C.    24.5% interest
 
           
 
  •   Pacific Connector Gas Pipeline, LLC    29.98% or less interest

F-1



--------------------------------------------------------------------------------



 



             
 
  •   Pacific Connector Gas Pipeline, LP   29.98% or less interest

     All of such contributed membership interests and the limited partnership
interest being hereinafter collectively referred to as the “Contributed
Interests”.
     WHEREAS, in order to accomplish the objectives and purposes in the
preceding recital, and to effect the intent of the Parties in connection with
the consummation of the transactions contemplated hereby, the following
entities, all of which are Delaware limited liability companies unless otherwise
noted, took the following actions prior to the date hereof:
     1. Williams Pipeline Services Company, a Delaware corporation, converted
into Williams Pipeline Services LLC.
     2. Williams Energy Solutions, Inc., a Delaware corporation, converted into
Williams Energy Solutions, LLC (“Solutions”), The Williams Companies, Inc., a
Delaware corporation (“TWC”), sold and conveyed its 100% membership interest in
Solutions to WES, WES was admitted as the sole member of Solutions and TWC
ceased to be a member of Solutions.
     3. HI-BOL Pipeline Company and WFS-Pipeline Company, both Delaware
corporations, converted into HI-BOL Pipeline LLC and WFS-Pipeline LLC,
respectively.
     4. WFS Enterprises, Inc. and WFS Liquids Company, both Delaware
corporations, and Black Marlin Pipeline Company, a Texas corporation, converted
into WFS Enterprises LLC, WFS Liquids LLC and Black Marlin Pipeline LLC,
respectively.
     5. Williams Midstream Natural Gas Liquids, Inc., a Delaware corporation
(“Liquids”), sold and conveyed its 31.45% membership interest in Baton Rouge
Fractionators LLC (“BRF”) to TWC, TWC was admitted as a member of BRF and
Liquids ceased to be a member of BRF.
     6. TWC sold and conveyed its 100% membership interest in Williams Mobile
Bay Producer Services, L.L.C. (“Mobile Bay”) and its 31.45% membership interest
in BRF to WES, WES was admitted as a member of Mobile Bay and BRF and TWC ceased
to be a member of Mobile Bay and BRF.
     7. WES sold and conveyed its 100% membership interest in Solutions, Mobile
Bay and Williams NGL Marketing, LLC and its 31.45% membership interest in BRF to
Williams Field Services Group, LLC (“WFS”), WFS was admitted as a member of
Solutions, Mobile Bay, Williams NGL Marketing, LLC and BRF and WES ceased to be
a member of Solutions, Mobile Bay, Williams NGL Marketing, LLC and BRF.
     8. Williams Pacific Connector Gas Pipeline, LLC (“Williams Pacific
Connector”) sold and conveyed its entire member interest in Pacific Connector
Gas Pipeline, LLC (“Pacific Connector LLC”) and its entire limited partner
interest in Pacific Connector Gas Pipeline, LP (“Pacific Connector LP”) to WGP,
with each of such interests being a 29.98% or less interest, WGP was admitted as
a member of Pacific Connector LLC and as a partner of Pacific Connector LP, and
Williams Pacific Connector ceased to be a member of Pacific Connector LP and a
partner of Pacific Connector LP.

F-2



--------------------------------------------------------------------------------



 



     9. WES, WGP, WGPGPC, the General Partner, the Partnership, the Operating
Company and, for a limited purpose, TWC, entered into that certain Contribution
Agreement (the “Contribution Agreement”) dated January 15, 2010, pursuant to
which the Partnership will acquire the Contributed Interests from the
Contributing Parties for the Aggregate Consideration (as defined below).
     WHEREAS, in order to accomplish the objectives and purposes hereunder and
to effect the intent of the Parties in connection with the consummation of the
transactions contemplated hereby, the following entities took the following
actions prior to the date hereof:
     1. All intercompany demand notes associated with the TWC cash management
program and reflected in general ledger accounts 1191, 1951 and 2641, between
TWC and a Contributed Company or a subsidiary of a Contributed Company were
satisfied in full to the extent of outstanding balances at 12:01 a.m., Tulsa,
Oklahoma time, on the first day of the month in which the Closing Date occurs.
     2. To the extent that satisfaction in full of such demand notes resulted in
a payment by TWC to a Contributed Company or a subsidiary of a Contributed
Company, (i) such Contributed Company or subsidiary thereof authorized and made
a dividend distribution in the same amount as was paid by TWC and (ii) a
dividend distribution of such amount was further authorized and made as
necessary until such amount was distributed to TWC (except, in the case of
Northwest Pipeline GP, a Delaware general partnership (“NWP”), (a) NWP shall
have authorized and made a dividend distribution to its equity holders in the
same amount as was paid by TWC, (b) WGPC Holdings LLC shall have authorized and
made a dividend distribution in the same amount as was received from NWP and
(c) WGP shall have authorized and made a dividend distribution in the same
amount as was received from WGPC Holdings LLC).
     WHEREAS, concurrently with the consummation of the transactions
contemplated hereby, each of the following shall occur:
     1. The Contributing Parties will transfer the Contributed Interests to the
Partnership.
     2. The Partnership will complete the sale of up to $3.5 billion in
principal amount of its debt securities to initial purchasers who may resell
such securities pursuant to Rule 144A under the Securities Act of 1933, as
amended, the net proceeds of which (the “Issuance Proceeds”) shall be deposited
into a bank account maintained solely by the Partnership (the “Partnership Bank
Account”).
     3. The Partnership shall borrow funds pursuant to the New Credit Facility
in an amount equal to the amount, if any, by which $3.5 billion (less all
Estimated Expenses) exceeds the Issuance Proceeds (the “Debt Proceeds”), and
such Debt Proceeds shall be deposited into the Partnership Bank Account.
     4. As consideration for the transfer of the Contributed Interests, the
Partnership shall (i) pay cash in the amount of $3.5 billion minus the Estimated
Expenses (the “Cash Consideration”) to the Contributing Parties according to
their percentage interests set forth on Exhibit E to the Contribution Agreement,
(ii) issue 203,000,000 Class C Units (the “Equity Consideration”) to the
Contributing Parties in the amounts set forth on Exhibit E to the

F-3



--------------------------------------------------------------------------------



 



Contribution Agreement (the “Private Equity Placement”) and (iii) increase the
capital account of the General Partner by an amount equal to the Additional GP
Interest and issue a proportionate number of General Partner Units to the
General Partner, each in consideration for a contribution to the Partnership on
behalf of the General Partner of a portion of the Contributed Interests, with
the aggregate of each form of consideration set forth in clauses (i), (ii) and
(iii) being collectively referred to as the “Aggregate Consideration.” The Cash
Consideration shall be paid from the Issuance Proceeds and the Debt Proceeds in
the Partnership Bank Account.
     5. The Partnership shall pay its transaction expenses associated with the
transactions contemplated by this Agreement, and the Contributing Parties shall
pay their transaction expenses associated with the transactions contemplated by
this Agreement.
     6. The Partnership shall contribute the Contributed Interests to the
Operating Company as a contribution to the capital of the Operating Company, the
Operating Company shall be admitted as a member or partner of each Contributed
Company and the applicable Contributing Party shall cease to be a member or
partner of each Contributed Company.
A G R E E M E N T:
     NOW THEREFORE, in consideration of their mutual undertakings and agreements
set forth herein and in the Contribution Agreement, the Parties undertake and
agree as follows:
ARTICLE I
DEFINITIONS
     1.1 Definitions. The following capitalized terms have the meanings given
below.
          “Additional General Partner Units” has the meaning assigned to such
term in Section 2.4.
          “Additional GP Interest” means the dollar amount equal to (a) 2/98ths
of the product of the Issue Price times the aggregate number of Class C Units
issued in the Private Equity Placement, minus (b) the GP Closing Quarter
Distribution Reduction Amount.
          “Affiliate” when used with respect to a person or entity, means any
other person or entity that directly or indirectly controls, is controlled by or
is under common control with such first person or entity; provided, however,
that (a) with respect to the Contributing Parties, the term “Affiliate” shall
exclude each of the Partnership and the Operating Company, (b) with respect to
the Partnership and the Operating Company, the term “Affiliate” shall exclude
each of the Contributing Parties and (c) the Contributed Companies shall be
deemed to be “Affiliates” (i) prior to the Closing, of the Contributing Parties
and (ii) on and after the Closing, of the Partnership and the Operating Company.
No person or entity shall be deemed an Affiliate of any person or entity solely
by reason of the exercise or existence of rights, interests or remedies under
this Agreement.
          “Aggregate Consideration” has the meaning assigned to such term in the
recitals.

F-4



--------------------------------------------------------------------------------



 



          “Agreement” has the meaning assigned to such term in the first
paragraph of this Agreement.
          “BRF” has the meaning assigned to such term in the recitals.
          “Cash Consideration” has the meaning assigned to such term in the
recitals.
          “Class C Units” means the Class C units representing limited partner
interests in the Partnership.
          “Closing” means the closing of the transactions contemplated by the
Contribution Agreement.
          “Closing Date” means the date of the Closing.
          “Common Units” has the meaning assigned to such term in the
Partnership Agreement.
          “Contributed Companies” has the meaning assigned to such term in the
recitals.
          “Contributed Interests” has the meaning assigned to such term in the
recitals.
          “Contribution Agreement” has the meaning assigned to such term in the
recitals.
          “Contributing Parties” has the meaning assigned to such term in the
first paragraph of this Agreement.
          “Debt Proceeds” has the meaning assigned to such term in the recitals.
          “Equity Consideration” has the meaning assigned to such term in the
recitals.
          “Estimated Expenses” means the aggregate amount of a good faith
estimate of each component of the Expenses as of the Closing Date.
          “Expenses” means all expenses listed on Exhibit B to the Contribution
Agreement.
          “General Partner” has the meaning assigned to such term in the first
paragraph of this Agreement.
          “General Partner Units” has the meaning assigned to such term in the
Partnership Agreement.
          “GP Closing Quarter Distribution Reduction Amount” means the amount
equal to the excess of (a) the aggregate amount that would be distributable by
the Partnership with respect to the Additional General Partner Units for the
calendar quarter in which the Closing Date occurs if the Closing Date had
occurred on the first day of such calendar quarter, over (b) the aggregate
amount actually distributable by the Partnership with respect to the Additional
General Partner Units for the calendar quarter in which the Closing Date occurs.

F-5



--------------------------------------------------------------------------------



 



          “Issuance Proceeds” has the meaning assigned to such term in the
recitals.
          “Issue Price” means the volume weighted average closing price of a
Common Unit on the NYSE for the 10-day trading period ending on the third (3rd)
business day prior to the Closing Date.
          “Laws” means any and all laws, statutes, ordinances, rules or
regulations promulgated by a governmental authority, orders of a governmental
authority, judicial decisions, decisions of arbitrators or determinations of any
governmental authority or court.
          “Mobile Bay” has the meaning assigned to such term in the recitals.
          “New Credit Facility” means the $1.5 billion underwritten Credit
Agreement to be entered into by the Partnership on or prior to the Closing and
any successor facility thereto.
          “NWP” has the meaning assigned to such term in the recitals.
          “Operating Company” has the meaning assigned to such term in the first
paragraph of this Agreement.
          “Pacific Connector LLC” has the meaning assigned to such term in the
recitals.
          “Pacific Connector LP” has the meaning assigned to such term in the
recitals.
          “Partnership” has the meaning assigned to such term in the first
paragraph of this Agreement.
          “Partnership Agreement” means the Amended and Restated Agreement of
Limited Partnership, dated as of August 23, 2005, of the Partnership, as amended
from time to time.
          “Partnership Bank Account” has the meaning assigned to such term in
the recitals.
          “Party” and “Parties” have the meanings assigned to such terms in the
first paragraph of this Agreement.
          “Private Equity Placement” has the meaning assigned to such term in
the recitals.
          “Solutions” has the meaning assigned to such term in the recitals.
          “TWC” has the meaning assigned to such term in the recitals.
          “WES” has the meaning assigned to such term in the first paragraph of
this Agreement.
          “WGP” has the meaning assigned to such term in the first paragraph of
this Agreement.

F-6



--------------------------------------------------------------------------------



 



          “WGPGPC” has the meaning assigned to such term in the first paragraph
of this Agreement.
          “Williams Pacific Connector” has the meaning assigned to such term in
the recitals.
ARTICLE II
CONCURRENT TRANSACTIONS
     2.1 Contribution by the Contributing Parties of the Contributed Interests
to the Partnership. The Contributing Parties hereby grant, contribute, transfer,
assign and convey to the Partnership, its successors and assigns, for its and
their own use forever, the Contributed Interests, and the Partnership hereby
accepts the Contributed Interests. Notwithstanding any provision in the Delaware
Limited Liability Company Act or the Delaware Revised Uniform Limited
Partnership Act or the limited liability company agreement or limited
partnership agreement of each Contributed Company, each Contributing Party shall
remain a member or partner of each applicable Contributed Company until such
Contributing Party ceases to be a member or partner thereof pursuant to Section
2.5.
     TO HAVE AND TO HOLD the Contributed Interests unto the Partnership, its
successors and assigns, together with all and singular the rights and
appurtenances thereto in anywise belonging, subject, however, to the terms and
conditions stated in this Agreement and the Contribution Agreement, forever.
     2.2 Distribution of the Cash and Equity Consideration. The Parties
acknowledge that the Partnership has paid to the Contributing Parties the Cash
Consideration and has issued to the Contributing Parties the Equity
Consideration. The Cash Consideration has been paid from the Issuance Proceeds
and the Debt Proceeds. The Contributing Parties hereby acknowledge receipt of
the Cash Consideration and the Equity Consideration.
     2.3 Increase in Capital Account of the General Partner. The Parties
acknowledge that the capital account of the General Partner has been increased
by an amount equal to the amount of the Additional GP Interest in consideration
for a contribution to the Partnership on behalf of the General Partner of a
portion of the Contributed Interests corresponding to the number of General
Partner Units described in Section 2.4.
     2.4 Issuance of General Partner Units. The Parties acknowledge that the
Partnership has issued 4,142,857 General Partner Units (which number of Units is
equal to 2/98ths of the number of Class C Units issued in the Private Equity
Placement) to the General Partner (the “Additional General Partner Units”). The
General Partner acknowledges the receipt of the Additional General Partner
Units.
     2.5 Contribution by the Partnership of the Contributed Interests to the
Operating Company. Immediately following the contribution of the Contributed
Interests to the Partnership pursuant to Section 2.1, the Partnership hereby
grants, contributes, transfers, assigns and conveys to the Operating Company,
its successors and assigns, for its and their own use forever, the Contributed
Interests, and the Operating Company hereby accepts the Contributed Interests
from the Partnership as a contribution by the Partnership to the capital of

F-7



--------------------------------------------------------------------------------



 



the Operating Company. The Operating Company hereby agrees that it is bound by
the limited liability company agreement or limited partnership agreement of each
Contributed Company. Notwithstanding any provision in the limited liability
company agreement or limited partnership agreement of each Contributed Company,
the Operating Company is hereby admitted as a member or partner of each
Contributed Company simultaneously with its receipt of the Contributed
Interests. Immediately thereafter, each Contributing Party shall cease to be a
member or partner of each Contributed Company, as applicable. The Parties agree
that the Operating Company’s admission as a member or partner of each
Contributed Company shall not dissolve the Contributed Companies and each
Contributed Company shall continue without dissolution.
     TO HAVE AND TO HOLD the Contributed Interests unto the Operating Company,
its successors and assigns, together with all and singular the rights and
appurtenances thereto in anywise belonging, subject, however, to the terms and
conditions stated in this Agreement, forever.
ARTICLE III
FURTHER ASSURANCES
     3.1 Further Assurances. From time to time after the date hereof, and
without any further consideration, the Parties agree to execute, acknowledge and
deliver all such additional deeds, assignments, bills of sale, conveyances,
instruments, notices, releases, acquittances and other documents, and will do
all such other acts and things, all in accordance with applicable law, as may be
necessary or appropriate (a) more fully to assure that the applicable Parties
own all of the properties, rights, titles, interests, estates, remedies, powers
and privileges granted by this Agreement, or which are intended to be so granted
and (b) more fully and effectively to vest in the applicable Parties and their
respective successors and assigns beneficial and record title to the interests
contributed and assigned by this Agreement or intended so to be.
     3.2 Other Assurances. From time to time after the date hereof, and without
any further consideration, each of the Parties shall execute, acknowledge and
deliver all such additional instruments, notices and other documents, and will
do all such other acts and things, all in accordance with applicable law, as may
be necessary or appropriate to more fully and effectively carry out the purposes
and intent of this Agreement. It is the express intent of the Parties that the
Operating Company own the Contributed Interests that are identified in this
Agreement, that the Operating Company is admitted as a member or partner of each
Contributed Company, that each Contributing Party ceases to be a member or
partner of each applicable Contributed Company and that the contributions
contemplated hereby do not cause the dissolution of any Contributed Company.
ARTICLE IV
MISCELLANEOUS
     4.1 Costs. The Operating Company shall pay all sales, use and similar taxes
arising out of the contributions, conveyances and deliveries to be made
hereunder, and shall pay all documentary, filing, recording, transfer, deed and
conveyance taxes and fees required in connection therewith.

F-8



--------------------------------------------------------------------------------



 



     4.2 Headings; References; Interpretation. All Article and Section headings
in this Agreement are for convenience only and shall not be deemed to control or
affect the meaning or construction of any of the provisions hereof. The words
“hereof,” “herein” and “hereunder” and words of similar import, when used in
this Agreement, shall refer to this Agreement as a whole and not to any
particular provision of this Agreement. All references herein to Articles,
Sections and Schedules shall, unless the context requires a different
construction, be deemed to be references to the Articles and Sections of, and
Schedules to, this Agreement, respectively. All personal pronouns used in this
Agreement, whether used in the masculine, feminine or neuter gender, shall
include all other genders, and the singular shall include the plural and vice
versa. The use herein of the word “including” following any general statement,
term or matter shall not be construed to limit such statement, term or matter to
the specific items or matters set forth immediately following such word or to
similar items or matters, whether or not non-limiting language (such as “without
limitation,” “but not limited to,” or words of similar import) is used with
reference thereto, but rather shall be deemed to refer to all other items or
matters that could reasonably fall within the broadest possible scope of such
general statement, term or matter.
     4.3 Successors and Assigns. The Agreement shall be binding upon and inure
to the benefit of the parties signatory hereto and their respective successors
and assigns.
     4.4 No Third Party Rights. The provisions of this Agreement are intended to
bind the parties signatory hereto as to each other and are not intended to and
do not create rights in any other person or entity or confer upon any other
person or entity any benefits, rights or remedies and no person or entity is or
is intended to be a third party beneficiary of any of the provisions of this
Agreement.
     4.5 Counterparts. This Agreement may be executed in any number of
counterparts, all of which together shall constitute one agreement binding on
the parties hereto.
     4.6 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the Laws of the State of New York applicable to contracts made
and to be performed wholly within such state without giving effect to conflict
of law principles thereof, except to the extent that it is mandatory that the
Law of some other jurisdiction shall apply.
     4.7 Assignment of Agreement. Neither this Agreement nor any of the rights
or obligations hereunder may be assigned by any Party without the prior written
consent of each of the Parties. Except as provided herein, nothing in this
Agreement is intended to or shall confer upon any person or entity other than
the Parties, and their respective successors and permitted assigns, any rights,
benefits, or remedies of any nature whatsoever under or by reason of this
Agreement.
     4.8 Amendment or Modification. This Agreement may be amended or modified
from time to time only by the written agreement of all the Parties hereto and
affected thereby.
     4.9 Director and Officer Liability. Except to the extent that they are a
party hereto, the directors, managers, officers, partners, members and
securityholders of the Parties and their respective Affiliates shall not have
any personal liability or obligation arising under this Agreement (including any
claims that another party may assert).

F-9



--------------------------------------------------------------------------------



 



     4.10 Severability. If any term or other provision of this Agreement is
invalid, illegal, or incapable of being enforced under applicable Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated herein are not affected in any manner adverse to
any Party. Upon such determination that any term or other provision of this
Agreement is invalid, illegal, or incapable of being enforced, the Parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated herein are consummated as originally
contemplated to the fullest extent possible.
     4.11 Integration. This Agreement, the Contribution Agreement and the
instruments referenced herein supersede any and all previous understandings or
agreements among the Parties, whether oral or written, with respect to their
subject matter. This Agreement, the Contribution Agreement and such instruments
contain the entire understanding of the Parties with respect to the subject
matter hereof and thereof. No understanding, representation, promise or
agreement, whether oral or written, is intended to be or shall be included in or
form part of this Agreement, the Contribution Agreement or any such instrument
unless it is contained in a written amendment hereto or thereto and executed by
the Parties hereto or thereto after the date of this Agreement or such
instrument.
     4.12 Effect of Amendment. The Parties ratify and confirm that except as
otherwise expressly provided herein, in the event this Agreement conflicts in
any way with any instrument of conveyance covering the Contributed Interests
(other than the Contribution Agreement), the terms and provisions of this
Agreement shall control.
     4.13 Order. The matters provided for in Section 2.1 shall be completed
prior to the matters provided for in Section 2.5.
* * * * *

F-10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed by the parties
hereto on the date first above written.

                  WILLIAMS GAS PIPELINE COMPANY, LLC
 
           
 
  By:        
 
  Name:  
 
Phillip D. Wright    
 
  Title:   Senior Vice President    
 
                WILLIAMS ENERGY SERVICES, LLC
 
           
 
  By:        
 
  Name:  
 
Alan S. Armstrong    
 
  Title:   Senior Vice President    
 
                WGP GULFSTREAM PIPELINE COMPANY, L.L.C.
 
           
 
  By:        
 
  Name:  
 
Phillip D. Wright    
 
  Title:   Senior Vice President    
 
                WILLIAMS PARTNERS GP LLC
 
           
 
  By:        
 
  Name:  
 
Donald R. Chappel    
 
  Title:   Chief Financial Officer    

Signature Page to Conveyance, Contribution and Assumption Agreement

 



--------------------------------------------------------------------------------



 



                  WILLIAMS PARTNERS L.P.
 
           
 
  By:   Williams Partners GP LLC, its general partner    
 
           
 
  By:        
 
  Name:  
 
Donald R. Chappel    
 
  Title:   Chief Financial Officer    
 
                WILLIAMS PARTNERS OPERATING LLC
 
           
 
  By:   Williams Partners L.P., its managing member    
 
           
 
  By:   Williams Partners GP LLC, its general partner    
 
           
 
  By:        
 
           
 
  Name:   Donald R. Chappel    
 
  Title:   Chief Financial Officer    

Signature Page to Conveyance, Contribution and Assumption Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF LIMITED CALL RIGHT FORBEARANCE AGREEMENT
(Please see attached.)

 



--------------------------------------------------------------------------------



 



LIMITED CALL RIGHT FORBEARANCE AGREEMENT
     This Limited Call Right Forbearance Agreement (this “Agreement”) is made
and entered into as of February ___, 2010 by and between Williams Partners L.P.,
a Delaware limited partnership (the “Partnership”), and Williams Partners GP
LLC, a Delaware limited liability company and the general partner of the
Partnership (the “General Partner”).
RECITALS
     A. The Amended and Restated Agreement of Limited Partnership of the
Partnership, dated as of August 23, 2005, as amended (the “Partnership
Agreement”), has been entered into and effectuated by the General Partner
pursuant to the authority granted to it in Article XIII of the Partnership
Agreement. Capitalized terms used, but not defined herein, shall have the
meanings ascribed thereto in the Partnership Agreement.
     B. Under Section 15.1 of the Partnership Agreement, if at any time the
General Partner and its Affiliates hold more than 80% of the total Limited
Partner Interests of any class then Outstanding, the General Partner shall then
have the right (the “Limited Call Right”), which right it may assign and
transfer in whole or in part to the Partnership or any Affiliate of the General
Partner, exercisable at its option, to purchase all, but not less than all, of
such Limited Partner Interests of such class then Outstanding held by Persons
other than the General Partner and its Affiliates at a price and on the terms
specified in such Section 15.1.
     C. On the date hereof, pursuant to a Contribution Agreement by and among
Williams Gas Pipeline Company, LLC, a Delaware limited liability company,
Williams Energy Services, LLC, a Delaware limited liability company, WGP
Gulfstream Pipeline Company, L.L.C., a Delaware limited liability company, the
General Partner, the Partnership, Williams Partners Operating LLC, a Delaware
limited liability company, and, for a limited purpose, The Williams Companies,
Inc., a Delaware corporation, dated as of January 15, 2010 (the “Contribution
Agreement”), the Partnership is issuing 203,000,000 Class C units representing
limited partner interests in the Partnership (“Class C Units”), which are
convertible pursuant to their terms into Common Units, to the General Partner
and its Affiliates as partial consideration for the contribution by the General
Partner and its Affiliates of certain assets (the “Contribution”).
     D. Immediately after the Contribution, the General Partner and its
Affiliates will own approximately [___]% of the Common Units (assuming the full
conversion of Class C Units held by the General Partner and its Affiliates) and,
upon the full conversion of the Class C Units into Common Units, may thereafter
be entitled under the Partnership Agreement to exercise the Limited Call Right
with respect to the Common Units.
     E. The parties desire that the General Partner will agree to forbear
exercising the Limited Call Right in certain circumstances.
AGREEMENT
For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

G-1



--------------------------------------------------------------------------------



 



1. Forbearance of Exercise of Limited Call Right
The General Partner agrees not to exercise or permit to be exercised the Limited
Call Right with respect to the Common Units unless the General Partner and its
Affiliates hold more than 85% of the Common Units then Outstanding. The
Partnership is relying on the forbearance of the exercise of the Limited Call
Right as part of the consideration for the transactions contemplated by the
Contribution Agreement.
2. Termination of Forbearance
The General Partner’s agreement in Section 1 hereof and the remainder of this
Agreement shall terminate at such time as the General Partner and its Affiliates
collectively hold less than 75% of the Common Units then Outstanding (assuming
the full conversion of Class C Units held by the General Partner and its
Affiliates), in which event the Limited Call Right will be exercisable in
accordance with the Partnership Agreement.
3. Specific Performance
The parties have agreed that irreparable damage would occur in the event that
any provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. Accordingly, prior to termination of
this Agreement in accordance with its terms, to the fullest extent permitted by
law, the parties will be entitled to an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement in addition to any other remedy to which the parties are
entitled at law or in equity. In connection with any request for specific
performance or equitable relief by any party, each of the other parties agrees
to waive any requirement for the security or posting of any bond in connection
with the remedy of specific performance or equitable relief. Any actions for
specific performance or equitable relief must be brought in the Delaware
Chancery Court or the federal courts within the State of Delaware.
4. Notices
Notices under this Agreement shall be provided in writing and shall be deemed
received if sent to the address or fax number specified below: (i) on the day
received if sent by courier delivery, (ii) on the next Business Day if sent by
facsimile transmission when sender has machine confirmation that the notice was
transmitted, or (iii) three (3) Business Days after mailing if sent by certified
or registered mail.

     
To the General Partner:
  To the Partnership:
 
   
Williams Partners GP LLC
  Williams Partners L.P.
One Williams Center
  One Williams Center
Tulsa, Oklahoma 74172
  Tulsa, Oklahoma 74172
Attention: General Counsel
  Attention : Chief Financial Officer
Telecopy: (918) 573-5942
  Telecopy: (918) 573-0871
 
   
 
  with a copy to:
 
   
 
  Williams Partners L.P.
 
  One Williams Center, Suite 4900
 
  Tulsa, Oklahoma 74172-0172

G-2



--------------------------------------------------------------------------------



 



     
 
  Attention: General Counsel and Conflicts
                  Committee Chair
 
  Telecopy: (918) 573-5942

The General Partner and/or the Partnership may change its address for notices by
providing notice to the other in accordance with this Section 4.
5. Entire Agreement
There are no representations, conditions, agreements or understandings with
respect to this Agreement other than as set forth or referred to in this
Agreement. No provision of this Agreement may be amended or waived except by a
written instrument executed by the General Partner and Partnership.
Notwithstanding anything else herein set forth, this Agreement constitutes the
entire agreement between the Partnership and the General Partner with respect to
the subject matter hereof and cancels and supersedes any prior guarantees,
agreements and understandings between such parties with respect thereto.
6. Successors and Assigns
This Agreement shall inure to the benefit of and be binding upon the respective
successors and permitted assigns of the General Partner and the Partnership.
This Agreement shall not be assigned or otherwise transferred, in whole or in
part, without the prior written consent of the non-assigning party.
7. Governing Law
This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware, without regard to the principles of conflicts of law.
8. Action by Partnership
With respect to any action, notice, consent, approval or waiver that is required
to be taken or given or that may be taken or given by the Partnership pursuant
to this Agreement, such action, notice, consent, approval or waiver shall be
taken or given by the Conflicts Committee on behalf of the Partnership.
9. Severability
If any provision of this Agreement or the application thereof to any person,
entity or circumstance shall be held invalid or unenforceable to any extent, the
remainder of this Agreement and the application of such provision to other
persons, entities or circumstances shall not be affected thereby and shall be
enforced to the greatest extent permitted by law.
10. Counterparts
This Agreement may be executed in counterparts, each of which shall be deemed an
original, but both of which together shall constitute one and the same
instrument.
* * * * *

G-3



--------------------------------------------------------------------------------



 



     EXECUTED as of the date first above written.

                  WILLIAMS PARTNERS GP LLC
 
           
 
  By:        
 
  Name:  
 
Donald R. Chappel    
 
  Title:   Chief Financial Officer    
 
                WILLIAMS PARTNERS L.P.
 
           
 
  By:   Williams Partners GP LLC,
its general partner    
 
           
 
  By:        
 
  Name:  
 
Donald R. Chappel    
 
  Title:   Chief Financial Officer    

Signature Page to the Limited Call Right Forbearance Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT H
FORM OF OMNIBUS AGREEMENT
(Please see attached.)

 



--------------------------------------------------------------------------------



 



OMNIBUS AGREEMENT
     This Omnibus Agreement (the “Agreement”) is made and entered into as of
February ___, 2010, by and between The Williams Companies, Inc., a Delaware
corporation (“Williams”), and Williams Partners L.P., a Delaware limited
partnership (the “Partnership”). The above-named entities are sometimes referred
to in this Agreement each as a “Party” and collectively as the “Parties.”
W I T N E S S E T H:
     WHEREAS, the Parties desire by their execution of this Agreement to
evidence their understanding, (i) as more fully set forth in Articles II, III
and IV of this Agreement, with respect to certain indemnification, reimbursement
and payment obligations of Williams to the Partnership, and (ii) as more fully
set forth in Article V of this Agreement, with respect to payments to be made by
the Partnership to Williams in respect of sales of natural gas recovered from
the Hester Storage Field.
A G R E E M E N T:
     NOW, THEREFORE, in consideration of the premises and the covenants,
conditions and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereby agree as follows:
ARTICLE I
Definitions
     Section 1.1 Definitions. The respective terms defined in this Section 1.1
shall, when used in this Agreement, have the respective meanings specified
herein, with each such definition equally applicable to both singular and plural
forms of the terms so defined.
“Aggregate Devils Tower Payments” has the meaning ascribed to such term in
Section 4.1.
“Agreement” has the meaning ascribed to such term in the preamble.
“Conflicts Committee” has the meaning given such term in the Partnership
Agreement.
“Devils Tower Ceiling Amount” has the meaning ascribed to such term in
Section 4.1.
“Hurricane Repairs Amount” has the meaning ascribed to such term in Section 2.1.
“Partnership” has the meaning ascribed to such term in the preamble.
“Partnership Agreement” means the Amended and Restated Agreement of Limited
Partnership of the Partnership, dated August 23, 2005, as amended from time to
time.
“Party” and “Parties” have the meanings ascribed to such terms in the preamble.
“Quarterly Devils Tower Amount” has the meaning ascribed to such term in
Section 4.1.

H-1



--------------------------------------------------------------------------------



 



“Quarterly DOT Amount” has the meaning ascribed to such term in Section 3.1.
“Quarterly Hester Gas Amount” has the meaning ascribed to such term in
Section 5.1.
“Williams” has the meaning ascribed to such term in the preamble.
     Section 1.2 Construction. In constructing this Agreement: (a) the currency
amounts referred to herein, unless otherwise specified, are in United States
dollars; (b) whenever this Agreement refers to a number of days, such number
shall refer to calendar days unless business days are specified; (c) unless
otherwise specified, all references in this Agreement to “Article,” “Section,”
“Exhibit,” “preamble” or “recitals” shall be references to an Article, Section,
Exhibit, preamble or recitals hereto; and (e) whenever the context requires, the
words used in this Agreement shall include the masculine, feminine and neuter
and singular and the plural.
ARTICLE II
Indemnification for hurricane ike repairs
     Section 2.1 General. Williams shall indemnify, defend and hold harmless the
Partnership from and against all amounts incurred by the Partnership or any of
its subsidiaries for repair or abandonment costs after the date of this
Agreement in excess of insurance proceeds realized for damages to the facilities
as identified in Exhibit A caused by Hurricane Ike (such net amount, the
“Hurricane Repairs Amount”), up to a maximum of $10,000,000 (the “Hurricane
Repairs Ceiling Amount”). The Partnership shall, or shall cause its subsidiaries
to, use commercially reasonable efforts to realize any applicable insurance
proceeds. No gross-up or other increase in any indemnification shall be provided
by Williams with respect to any federal, state or local tax liability that may
be owed by Partnership or any affiliate of the Partnership with respect to any
payment made under this Article II.
     Section 2.2 Preparation and Delivery of Statement. Promptly following the
Partnership’s determination that the Partnership and its subsidiaries have
completed all of the repairs that they intend to undertake and the receipt by
the Partnership or any of its subsidiaries of all associated insurance proceeds,
the Partnership shall prepare and deliver to Williams a statement setting forth
the Hurricane Repairs Amount and, in reasonable detail, the components thereof.
ARTICLE III
INDEMNIFICATION FOR DOT PROJECTS
     Section 3.1 General. Williams shall indemnify, defend and hold harmless the
Partnership from and against all maintenance capital expenditure amounts
incurred by the Partnership or its subsidiaries within 24 months of the date of
this Agreement in respect of the Department of Transportation projects described
in Exhibit B attached hereto (such amount, in respect of any particular calendar
quarter, the “Quarterly DOT Amount”), up to a maximum aggregate amount of
$50,000,000 (the “DOT Ceiling Amount”). No gross-up or other increase in any
indemnification shall be provided by Williams with respect to any federal, state
or local tax liability that may be owed by the Partnership or any affiliate of
the Partnership with respect to any payment made under this Article III.

H-2



--------------------------------------------------------------------------------



 



     Section 3.2 Preparation and Delivery of Statement. Promptly following the
end of each full or partial calendar quarter within the 24-month period
referenced in Section 3.1, the Partnership shall prepare and deliver to Williams
a statement setting forth the Quarterly DOT Amount for such calendar quarter
and, in reasonable detail, the components thereof.
ARTICLE IV
DEVILS TOWER
     Section 4.1 General. At 12:01 a.m., Tulsa, Oklahoma time, on the first day
of the calendar month in which this Agreement is executed, Williams had a
deferred revenue balance recorded in account numbers
4123.00042563.0.0.2210.0.0.0 and 4123.00042563.0.0.2740.0.0.0 of its general
ledger reflecting certain cash payments previously received by it for services
to be rendered in future periods at its Devils Tower floating production
platform located in Mississippi Canyon Block 773 (the amount of such deferred
revenue balance, the “Devils Tower Ceiling Amount”). Williams shall pay to the
Partnership, with respect to each calendar quarter ending after the date of this
Agreement, the amount, if any, by which such deferred revenue balance at the end
of such quarter is less than the difference between the (a) the Devils Tower
Ceiling Amount and (b) the Aggregate Devils Tower Payments (such amount, in
respect of any particular calendar quarter, the “Quarterly Devils Tower
Amount”). For purposes of the above calculation in any particular calendar
quarter, the “Aggregate Devils Tower Payments” is the aggregate amount of all
Quarterly Devils Tower Amounts for previous quarters.
     Section 4.2 Preparation and Delivery of Statement. Within 45 days of the
end of each calendar quarter ending after the date of this Agreement and
continuing until the Aggregate Devils Tower Payments equal the Devils Tower
Ceiling Amount, the Partnership shall prepare and deliver to Williams a
statement of the Quarterly Devils Tower Amount, setting forth in reasonable
detail the components thereof.
ARTICLE V
HESTER STORAGE GAS
     Section 5.1 General. The Partnership shall pay to Williams, with respect to
each calendar quarter ending after the date of this Agreement, an amount equal
to (a) the amount of proceeds received by the Partnership or any of its
subsidiaries during such calendar quarter in respect of sales occurring after
the date of this Agreement of natural gas recovered from the Hester Storage
Field pursuant to the order of the Federal Energy Regulatory Commission dated
March 7, 2008 approving a settlement agreement in Docket No. RP06-569, minus
(b) the sum of (i) federal, state and local income taxes calculated to have been
incurred with respect to such sale proceeds and (ii) the amount of payments
required to be made to customers pursuant to such settlement agreement (such net
amount, in respect of any particular calendar quarter, the “Quarterly Hester Gas
Amount”).
     Section 5.2 Preparation and Delivery of Statement. Within 45 days of the
end of each calendar quarter ending after the date of this Agreement, the
Partnership shall prepare and deliver to Williams a statement of the Quarterly
Hester Gas Amount, setting forth in reasonable detail the components thereof.

H-3



--------------------------------------------------------------------------------



 



ARTICLE VI
DISPUTE RESOLUTION; PAYMENT
     Section 6.1 General. Within 15 days following receipt by Williams of a
statement described in Section 2.2, 3.2, 4.2 or 5.2, Williams shall deliver
notice to the Partnership of any dispute it has with respect to the preparation
or content of such statement. In the event Williams does not notify the
Partnership of a dispute with respect to such statement within such 15-day
period, such statement will be final, conclusive and binding on the parties
hereto. In the event of such notification of a dispute, Williams and the
Partnership shall negotiate in good faith to resolve such dispute. If Williams
and the Partnership, notwithstanding such good faith effort, fail to resolve
such dispute within 30 days after Williams advises the Partnership of its
objections, then such dispute shall be submitted to binding arbitration in
Tulsa, Oklahoma in accordance with the rules of the American Arbitration
Association. All decisions rendered in connection with an arbitration pursuant
to this Section 6.1 shall be final, conclusive and binding on the parties
hereto. Williams and the Partnership shall share equally the fees and expenses
of the arbitrator and the costs of arbitration. Each party shall otherwise pay
its own costs and attorneys’ fees. Following the final decision of the
arbitrator, the arbitrator shall, within 2 business days from the date of such
final decision, deliver a written notice to Williams and the Partnership
specifying the Hurricane Repairs Amount, the Quarterly DOT Amount, the Quarterly
Devils Tower Amount or the Quarterly Hester Gas Amount, as applicable.
     Section 6.2 Cooperation. For purposes of complying with the terms set forth
in this Article V, the Partnership and Williams shall cooperate with and make
available to the other parties hereto and their representatives all information,
records, data and working papers, and will permit access to their facilities and
personnel, as may be reasonably required in connection with the preparation and
analysis of a statement described in Section 2.2, 3.2, 4.2 or 5.2 and the
resolution of any disputes thereunder.
     Section 6.3 Payment. Within 5 business days from the date on which the
Hurricane Repairs Amount, the Quarterly DOT Amount, the Quarterly Devils Tower
Amount or the Quarterly Hester Gas Amount, as applicable, is finally determined
pursuant to Section 6.1, (a) Williams shall pay to the Partnership the Hurricane
Repairs Amount (subject to the Hurricane Repairs Ceiling Amount), the Quarterly
DOT Amount (subject to the DOT Ceiling Amount and taking into account all prior
payments of the Quarterly DOT Amount) or the Quarterly Devils Tower Amount
(subject to the Devils Tower Ceiling Amount and taking into account all prior
payments of the Quarterly Devils Tower Amount), as applicable, by wire or
interbank transfer of immediately available funds to an account specified in
writing by the Partnership or (b) the Partnership shall pay to Williams the
Quarterly Hester Gas Amount, as applicable, by wire or interbank transfer of
immediately available funds to an account specified in writing by Williams.
ARTICLE VII
MISCELLANEOUS
     Section 7.1 Notices. Any notice, instruction, correspondence or other
document to be given hereunder by either Party to the other shall be in writing
and delivered in person or by courier service requiring acknowledgment of
receipt of delivery or by telecopier, as follows:

H-4



--------------------------------------------------------------------------------



 



If to Williams, addressed to:
The Williams Companies, Inc.
One Williams Center
Tulsa, Oklahoma 74172-0172
Attention: General Counsel
Phone: (918) 573-2000
Fax: (918) 573-5942
If to the Partnership, addressed to:
Williams Partners L.P.
One Williams Center
Tulsa, Oklahoma 74172-0172
Attention: Chief Financial Officer
Phone: (918) 573-2000
Fax: (918) 573-5942
     Section 7.2 Governing Law. This Agreement shall be governed and construed
in accordance with the substantive laws of the State of New York without
reference to principles of conflicts of laws. Each Party hereby submits to the
jurisdiction of the state and federal courts in the State of Texas and to venue
in Texas.
     Section 7.3 Entire Agreement; Amendments and Waivers. This Agreement
constitutes the entire agreement between the Parties with respect to the subject
matter hereof and supersedes all prior agreements and understandings, both
written and oral, between the Parties with respect to the subject matter hereof.
No supplement, modification or waiver of this Agreement shall be binding unless
executed in writing by each Party to be bound thereby. No waiver of any of the
provisions of this Agreement shall be deemed or shall constitute a waiver of any
other provision hereof (regardless of whether similar), nor shall any waiver
constitute a continuing waiver unless otherwise expressly provided.
     Section 7.4 Binding Effect and Assignment. This Agreement shall be binding
upon and inure to the benefit of the Parties and their respective permitted
successors and assigns, but neither this Agreement nor any of the rights,
benefits or obligations hereunder shall be assigned or transferred, by operation
of law or otherwise, by either Party without the prior written consent of the
other Party. Nothing in this Agreement, express or implied is intended to confer
upon any person or entity other than the Parties and their respective permitted
successors and assigns, any rights, benefits or obligations hereunder.
     Section 7.5 Severability. If any provision of this Agreement or the
application thereof to any person, entity or circumstance shall be held invalid
or unenforceable to any extent, the remainder of this Agreement and the
application of such provision to other persons, entities or circumstances shall
not be affected thereby and shall be enforced to the greatest extent permitted
by law.

H-5



--------------------------------------------------------------------------------



 



     Section 7.6 Multiple Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
     Section 7.7 Further Assurances. In connection with this Agreement and all
transactions contemplated by this Agreement, each Party agrees to execute and
deliver such additional documents and instruments and to perform such additional
acts as may be necessary or appropriate to effectuate, carry out and perform all
of the terms, provisions and conditions of this Agreement and all such
transactions.
     Section 7.8 No Recourse Against Officers or Directors. For the avoidance of
doubt, the provisions of this Agreement shall not give rise to any right of
recourse against any officer or director of either Party.
     Section 7.9 Action by Partnership. With respect to any action, notice,
consent, approval or waiver that is required to be taken or given or that may be
taken or given by the Partnership pursuant to this Agreement, such action,
notice, consent, approval or waiver shall be taken or given by the Conflicts
Committee on behalf of the Partnership.
*    *    *    *    *

H-6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Agreement on and
effective as of the date first written above.

            THE WILLIAMS COMPANIES, INC.
      By:           Name:   Donald R. Chappel        Title:   Chief Financial
Officer        WILLIAMS PARTNERS L.P.
      By:   WILLIAMS PARTNERS GP LLC,         its general partner   

                  By:           Name:   Donald R. Chappel        Title:   Chief
Financial Officer     

Signature Page to Omnibus Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT A
List of Hurricane Ike Budget System Funding Projects

                                                                          COUNT
  Mitigation                           Height of Span                        
Exposure   Exposure       Line Size   Approximate       Above Seafloor   Number
of Mats   Exposure               Completed/ Number   Number   Area/Bock  
(Inches)   Water Depth   Exposure Type   (If Applicable)   Required   Length
(Feet)       Comments   Action?   Contractor CAPITAL EXPOSURES TO BE MITIGATED
IN 2010                       1     1   EI-129A     6       -57’     1 - Exposed
  N/A     5       52            
Mitigation Still Required
          2     2   EI-129A     6       -57’     1 - Exposed   N/A     3      
17            
Mitigation Still Required
          3     3   EI-129A     6       -57’     1 - Exposed   N/A     8      
118            
Mitigation Still Required
          4     4   EI-129A     6       -57’     1 - Exposed   N/A     56      
1079            
Mitigation Still Required
          5     6   EI-129     14       -56’     1 - Exposed   N/A     7      
90            
Mitigation Still Required
          6     8   SS-135     10       -52’     1 - Exposed   N/A     4      
28            
Mitigation Still Required
          7     9   SS-145     10       -49’     1 - Exposed   N/A     4      
30            
Mitigation Still Required
          8     10   SS-209     12       -110’     1 - Exposed   N/A     14    
  239            
Mitigation Still Required
          9     17   SS-214     12       -120’     3 - Uncovered   N/A     18  
    303            
Mitigation Still Required
          10     18   SS-214     12       -121’     1 - Exposed   N/A     4    
  25            
Mitigation Still Required
          11     19   SS-214     12       -121’     1 - Exposed   N/A     5    
  58            
Mitigation Still Required
          12     21   SS-253     10       -187’     1 - Exposed   N/A     19    
  332            
Mitigation Still Required
          13     22   SM-22     16       -81’     1 - Exposed   N/A     7      
38            
Mitigation Still Required
          14     23   EI-136     16       -69’     1 - Exposed   N/A     11    
  70            
Mitigation Still Required
          15     24   EI-136     16       -68’     1 - Exposed   N/A     15    
  104            
Mitigation Still Required
          16     25   EI-131     16       -68’     1 - Exposed   N/A     13    
  86            
Mitigation Still Required
          17     26   EI-130     16       -64’     1 - Exposed   N/A     15    
  104            
Mitigation Still Required
          18     27   EI-130     16       -61’     1 - Exposed   N/A     8      
45            
Mitigation Still Required
          19     28   EI-130     16       -61’     1 - Exposed   N/A     11    
  65            
Mitigation Still Required
       

Exhibit A-1
(to Omnibus Agreement)





--------------------------------------------------------------------------------



 



EXHIBIT A

                                                                          COUNT
  Mitigation                           Height of Span                        
Exposure   Exposure       Line Size   Approximate       Above Seafloor   Number
of Mats   Exposure               Completed/ Number   Number   Area/Bock  
(Inches)   Water Depth   Exposure Type   (If Applicable)   Required   Length
(Feet)       Comments   Action?   Contractor   20     31   SM-35     16      
-91’     1 - Exposed   N/A     3       8            
Mitigation Still Required
          21     32   SM-34     16       -88’     1 - Exposed   N/A     3      
7            
Mitigation Still Required
          22     50   SS-113     6     (-38.5ft)   1 - Exposed         74      
1435.43            
Mitigation Still Required
          23     51   SS-113     6     (-46ft)   1 - Exposed         8      
106.89            
Mitigation Still Required
          24     52   SS-113     6     (-46.5ft)   1 - Exposed         36      
674.05            
Mitigation Still Required
          25     53   SS-113     6     (-47ft)   3 - Uncovered         13      
200.6            
Mitigation Still Required
          26     54   SS-113     6     (-47ft)   1 - Exposed         60      
1141.85            
Mitigation Still Required
          27     55   SS-113     6     (-46.7ft)   1 - Exposed         4      
25.81            
Mitigation Still Required
          28     56   SS-114     6     (-40.7ft)   1 - Exposed         100      
1948.86            
Mitigation Still Required
          29     57   SS-114     6     (-43ft)   1 - Exposed         7      
99.25            
Mitigation Still Required
          30     59   EI-117     16     (-47.4ft)   1 - Exposed         8      
43.1            
Mitigation Still Required
          31     60   EI-119     16     (-36ft)   1 - Exposed         14      
90.97            
Mitigation Still Required
          32     61   EI-119     16     (-36ft)   1 - Exposed         17      
115.97            
Mitigation Still Required
          33     62   EI-119     16     (-35ft)   1 - Exposed         28      
203.06            
Mitigation Still Required
          34     63   SS-32     16     (-17ft)   1 - Exposed         9      
52.55            
Mitigation Still Required
          35     64   SS-32     16     (-16ft)   1 - Exposed         10      
57.38            
Mitigation Still Required
          36     68   EI-116     12     (-42ft)   3 - Uncovered         11      
163.6704005            
Mitigation Still Required
          37     69   EI-116     12     (-42ft)   3 - Uncovered         21      
373.4661966            
Mitigation Still Required
          38     70   EI-116     12     (-41ft)   3 - Uncovered         28      
516.313858            
Mitigation Still Required
          39     71   EI-117     12     (-39ft)   3 - Uncovered         12      
198.0403999            
Mitigation Still Required
          40     72   EI-117     12     (-38ft)   1 - Exposed         3      
15.55634919            
Mitigation Still Required
          41     73   EI-117     12     (-38ft)   1 - Exposed         5      
50.32891813            
Mitigation Still Required
       

Exhibit A-2
(to Omnibus Agreement)





--------------------------------------------------------------------------------



 



EXHIBIT A

                                                                          COUNT
  Mitigation                           Height of Span                        
Exposure   Exposure       Line Size   Approximate       Above Seafloor   Number
of Mats   Exposure               Completed/ Number   Number   Area/Bock  
(Inches)   Water Depth   Exposure Type   (If Applicable)   Required   Length
(Feet)       Comments   Action?   Contractor   42     74   EI-117     12    
(-37ft)   3 - Uncovered         51       976.8029484            
Mitigation Still Required
          43     75   EI-108     12     (-37ft)   1 - Exposed         9      
133.6450523            
Mitigation Still Required
          44     81   VR-76     16     (-28ft)   1 - Exposed         27      
194.66            
Mitigation Still Required
          45     83   VR-76     16     (-27ft)   1 - Exposed         8       44
           
Mitigation Still Required
          46     93   HI-232     12       (-53 )   3 - Uncovered         6      
69.32            
Mitigation Still Required
  S-14128-PROP    47     29   EI-129A     16       -57’     4 - Span   3’     28
      207         C&C: Spanning verified in SSS. Crossing Pipeline (S-13445
Transco 20") is also exposed.   
Proposed Mitigation in ‘09
          48     37   EI-129     24       -56’     3 - Uncovered   N/A     7    
  40            
Proposed Mitigation in ‘09
          49     38   SM-106     24       -199’     1 - Exposed   N/A     10    
  60         C&C: Expsoure verified by SSS.  
Proposed Mitigation in ‘09
          50     39   SM-98     24       -187’     1 - Exposed   N/A     14    
  89         C&C: Expsoure verified by SSS.  
Proposed Mitigation in ‘09
          51     40   SM-98     24       -187’     1 - Exposed   N/A     10    
  61         C&C: Expsoure verified by SSS.  
Proposed Mitigation in ‘09
          52     41   SM-98     24       -185’     1 - Exposed   N/A     9      
65         Mitigation Incomplete. 21 mats placed by DSV Joanne.  
Proposed Mitigation in ‘09
          53     43   SM-76     24       -153’     1 - Exposed   N/A     21    
  147         C&C: Exposure verified by SSS.  
Proposed Mitigation in ‘09
          54     76   EI-116     20     (-52ft)   4 - Span         19      
128.41         C&C: Exposure seen in SSS.  
Proposed Mitigation in ‘09
          55     84   HI-199     24       (-38 )   1 - Exposed         46      
347         C&C: Exposure seen in SSS. Exposure length is 350’.  
WFS Owned Pipelines (Not Mitigated)
          56     85   HI-137     24       (-48 )   3 - Uncovered         11    
  69         C&C: Verified with mulibeam, data quality too poor to verify with
SSS.  
WFS Owned Pipelines (Not Mitigated)
       

Exhibit A-3
(to Omnibus Agreement)





--------------------------------------------------------------------------------



 



EXHIBIT A

                                                                          COUNT
  Mitigation                           Height of Span                        
Exposure   Exposure       Line Size   Approximate       Above Seafloor   Number
of Mats   Exposure               Completed/ Number   Number   Area/Bock  
(Inches)   Water Depth   Exposure Type   (If Applicable)   Required   Length
(Feet)       Comments   Action?   Contractor   57     86   HI-136     24      
(-47 )   3 - Uncovered         16       108         C&C: Exposure seen in SSS.  
WFS Owned Pipelines (Not Mitigated)
          58     130   SM-98     24             1-Exposed         6       31    
    C&C: Exposure seen in SSS. Located approximately 130 feet south of exposure
54 along S-4761 Transco 24"  
NF Proposed Mitigation ‘09
          59     131   SM-76     24                       4       13        
C&C: Possible small exposure at tie-in located near "P" Platform along S-4761
Transco 24" There is some debris in the vicinity, so it may just be debris
resting in the trench.  
NF Proposed Mitigation ‘09
          60     132   EI-129     16             1-Exposed         12       74  
      C&C: Exposure seen in SSS  
NF Mitigation Still Required
          61     133   EI-129     20             1-Exposed         23       165
        C&C: Exposure verified in SSS. Looks like the crossing location was
covered at one point but the pipeline is still exposed at the tips, about 40
feet on each side. ******* (Anchor Survey is not complete) *****  
NF Proposed Mitigation ‘09
       

Exhibit A-4
(to Omnibus Agreement)





--------------------------------------------------------------------------------



 



EXHIBIT A

                                                                          COUNT
  Mitigation                           Height of Span                        
Exposure   Exposure       Line Size   Approximate       Above Seafloor   Number
of Mats   Exposure               Completed/ Number   Number   Area/Bock  
(Inches)   Water Depth   Exposure Type   (If Applicable)   Required   Length
(Feet)       Comments   Action?   Contractor   62     134   SS-32     16        
    1-Exposed         9       56         C&C: Small possible exposure. Possibly
just debris, as there is a lot of debris in the area.  
NF Mitigation Still Required
          63     137   EI-129     24             1-Exposed         26       190
        Exposure seen in SSS.  
NF Proposed Mitigation ‘09
          64     138   EI-116     12             3-Uncovered         6       80
        Exposure seen in SSS.  
NF Mitigation Still Required
          65     140   SS-113     6             1-Exposed         5       17    
    Exposure seen in SSS.  
NF Mitigation Still Required
          66     142   EI-129     6             3-Uncovered         14      
90.06         Exposure seen in SSS.  
NF Mitigation Still Required
          67     143   EI-129     6             3-Uncovered         135      
1062.23         Exposure seen in SSS, possibly cable or discarded pipeline
resting near Transco Pipeline  
NF Mitigation Still Required
                                                  1,254       14,930    
 
                EXPENSE (NOT CAPITAL) EXPOSURES FOR 2010                        
    1         14       <15’                       58            
Mitigation Still Required
  Ship Shoal Area         2         14       <15’                       49      
     
Mitigation Still Required
  Ship Shoal Area         3         14       <15’                       245    
       
Mitigation Still Required
  Ship Shoal Area         4   2     14       <15’                       126    
       
Mitigation Still Required
  Ship Shoal Area         5   3,4     14       <15’                       315  
         
Mitigation Still Required
  Ship Shoal Area         6   5     14       <15’                       262    
       
Mitigation Still Required
  Ship Shoal Area         7   6     14       <15’                       459    
       
Mitigation Still Required
  Ship Shoal Area

Exhibit A-5
(to Omnibus Agreement)





--------------------------------------------------------------------------------



 



EXHIBIT A

                                                                          COUNT
  Mitigation                           Height of Span                        
Exposure   Exposure       Line Size   Approximate       Above Seafloor   Number
of Mats   Exposure               Completed/ Number   Number   Area/Bock  
(Inches)   Water Depth   Exposure Type   (If Applicable)   Required   Length
(Feet)       Comments   Action?   Contractor         8   7     14       <15’    
                  413            
Mitigation Still Required
  Ship Shoal Area         9   8     14       <15’                       537    
       
Mitigation Still Required
  Ship Shoal Area         10   9     14       <15’                       183    
       
Mitigation Still Required
  Ship Shoal Area         11   10     14       <15’                       258  
         
Mitigation Still Required
  Ship Shoal Area         12   11     14       <15’                       209  
         
Mitigation Still Required
  Ship Shoal Area         13   13     14       <15’                       317  
         
Mitigation Still Required
  Ship Shoal Area         14   14     14       <15’                       395  
         
Mitigation Still Required
  Ship Shoal Area         15   15     14       <15’                       236  
         
Mitigation Still Required
  Ship Shoal Area         16   16     14       <15’                       228  
         
Mitigation Still Required
  Ship Shoal Area         17   17     14       <15’                       280  
         
Mitigation Still Required
  Ship Shoal Area         18   18,19     14       <15’                       781
           
Mitigation Still Required
  Ship Shoal Area                                                   5351    
 
               

Exhibit A-6
(to Omnibus Agreement)

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Department of Transportation Projects
Georgia Permit Segments
Valve Section: 115-10 to 115-20

1.   Special Permit Segment A-1: Line “A”: MP 1023.03 – 1023.67

2.   Special Permit Segment A-2: Line “A”: MP 1029.42 – 1029.56

3.   Special Permit Segment A-3: Line “A”: MP 1030.76 – 1033.66

4.   Special Permit Segment B-1: Line “B”: MP 1023.02 – 1023.67

5.   Special Permit Segment B-2: Line “B”: MP 1030.76 – 1031.16

6.   Special Permit Segment B-3: Line “B”: MP 1033.28 – 1033.67

7.   Special Permit Segment C-1: Line “C”: MP 1023.02 – 1023.67

8.   Special Permit Segment C-2: Line “C”: MP 1030.72 — 1031.15

9.   Special Permit Segment D-1: Line “D”: MP 1023.45 – 1023.60

10.   Special Permit Segment D-2: Line “D”: MP 1023.67 – 1023.69

11.   Special Permit Segment D-3: Line “D”: MP 1033.25 – 1033.59

Valve Section: 125-10 to 125-20

1.   Special Permit Segment A-1: Line “A”: MP 1095.65 – 1096.93

2.   Special Permit Segment A-2: Line “A”: MP 1102.80 – 1103.10

3.   Special Permit Segment A-3: Line “A”: MP 1103.32 – 1103.40

4.   Special Permit Segment B-1: Line “B”: MP 1095.66 – 1096.88

5.   Special Permit Segment B-2: Line “B”: MP 1102.80 – 1103.10

6.   Special Permit Segment B-3: Line “B”: MP 1103.32 – 1103.42

7.   Special Permit Segment C-1: Line “C”: MP 1095.66 – 1096.89

8.   Special Permit Segment C-2: Line “C”: MP 1102.83 – 1103.09

9.   Special Permit Segment C-3: Line “C”: MP 1103.31 – 1103.40

Exhibit B-1
(to Omnibus Agreement)





--------------------------------------------------------------------------------



 



EXHIBIT B
North Carolina Permit Segments (Downstream of Station 155):
Valve Section: 155-0 to 155-10

1.   Special Permit Segment A-1 MP 1337.838-1339.780

2.   Special Permit Segment B-1 MP 1337.838-1339.780

Exhibit B-2
(to Omnibus Agreement)





--------------------------------------------------------------------------------



 



EXHIBIT I
FORM OF AMENDMENT TO THE PARTNERSHIP AGREEMENT
(Please see attached.)

 



--------------------------------------------------------------------------------



 



Amendment No. 6
to
Amended and Restated Agreement of Limited Partnership
of Williams Partners L.P.
     This Amendment No. 6, dated February ___, 2010 (this “Amendment”), to the
Amended and Restated Agreement of Limited Partnership, dated as of August 23,
2005, as amended (the "Partnership Agreement”), of Williams Partners L.P., a
Delaware limited partnership (the "Partnership”), is entered into and
effectuated by Williams Partners GP LLC, a Delaware limited liability company
and the general partner of the Partnership (the “General Partner”), pursuant to
authority granted to it in Article XIII of the Partnership Agreement.
Capitalized terms used but not defined herein are used as defined in the
Partnership Agreement.
     WHEREAS, Section 5.6 of the Partnership Agreement provides that the
Partnership, without the approval of any Limited Partner, may, for any
Partnership purpose, at any time or from time to time, issue additional
Partnership Securities for such consideration and on such terms and conditions
as determined by the General Partner; and
     WHEREAS, Section 13.1(d) of the Partnership Agreement provides that the
General Partner, without the approval of any Partner, may amend any provision of
the Partnership Agreement to reflect a change that the General Partner
determines does not adversely affect the Limited Partners (including any
particular class of Partnership Interests as compared to other classes of
Partnership Interests) in any material respect; and
     WHEREAS, Section 13.1(g) of the Partnership Agreement provides that the
General Partner, without the approval of any Partner, may amend any provision of
the Partnership Agreement to reflect an amendment that the General Partner
determines to be necessary or appropriate in connection with the authorization
of the issuance of any class or series of Partnership Securities pursuant to
Section 5.6 of the Partnership Agreement; and
     WHEREAS, Williams Energy Services, LLC, a Delaware limited liability
company (“WES”), Williams Gas Pipeline Company, LLC, a Delaware limited
liability company (“WGP”), WGP Gulfstream Pipeline Company, L.L.C., a Delaware
limited liability company (“WGPGPC”), the General Partner (the General Partner,
together with WES, WGP and WGPGPC, the “Contributing Parties”), the Partnership
and Williams Partners Operating LLC, a Delaware limited liability company and
wholly-owned subsidiary of the Partnership (the “Operating Company”) and, for a
limited purpose, The Williams Companies, Inc., entered into that certain
Contribution Agreement (the “2010 Contribution Agreement”) dated January 15,
2010, pursuant to which the Contributing Parties will contribute membership
interests and a limited partner interest in certain Delaware limited liability
companies and a Delaware limited partnership, respectively, in exchange for
aggregate consideration that includes the issuance of Class C Units representing
a new class of Partnership Securities to be designated as “Class C Units,” with
such terms as are set forth in this Amendment; and

I-1



--------------------------------------------------------------------------------



 



     WHEREAS, the General Partner has determined that the creation of the
Class C Units will be in the best interests of the Partnership and fair and
reasonable to the Partnership’s unaffiliated Unitholders; and
     WHEREAS, the issuance of the Class C Units complies with the requirements
of the Partnership Agreement; and
     WHEREAS, acting pursuant to the power and authority granted to it:
(i) under Section 13.1(d)(i) of the Partnership Agreement, the General Partner
has determined that this Amendment to the Partnership Agreement does not
adversely affect the Limited Partners (including any particular class of
Partnership Interests as compared to other classes of Partnership Interests) in
any material respect, and (ii) under Section 13.1(g) of the Partnership
Agreement, the General Partner has determined that this Amendment to the
Partnership Agreement is necessary and appropriate in connection with the
authorization of issuance of the Class C Units;
     NOW THEREFORE, the General Partner does hereby amend the Partnership
Agreement as follows:
     1. Section 1.1 of the Partnership Agreement is hereby amended to add or
amend and restate the following definitions:
     “2010 Contribution Agreement” means that Contribution Agreement, dated as
of January 18, 2010, among Williams Gas Pipeline Company, LLC, WES, WGP
Gulfstream Pipeline Company, L.L.C., the General Partner, the Partnership, the
Operating Company, and (for purposes of certain Sections thereof only) Williams.
     “2010 Contribution General Partner Units” means the General Partner Units
issued in accordance with Section 2.2(a)(iii) of the 2010 Contribution
Agreement.
     “2010 Omnibus Agreement” means that Omnibus Agreement, dated as of [date],
among Williams and the Partnership.
     “Class C Conversion Effective Date” has the meaning assigned to such term
in Section 5.12(f).
     “Class C Unit” means a Partnership Security representing a fractional part
of the Partnership Interests of all Limited Partners and Assignees, and having
the rights and obligations specified with respect to the Class C Units in this
Agreement. The term “Class C Unit” does not refer to a Common Unit until such
Class C Unit has converted into a Common Unit pursuant to the terms hereof.
     “Debt Obligations” means, at any particular time, all of the then
indebtedness, liabilities and obligations of the Partnership arising under the
(i) $150 million senior unsecured notes outstanding that mature on June 15,
2011, (ii) $600 million of senior unsecured notes outstanding that mature on
February 1, 2017, (iii) $250 million term loan outstanding under a $450 million
senior unsecured credit agreement with Citibank, N.A. as administrative agent,
and (iv) aggregate $3.5 billion (a) senior unsecured notes outstanding that
mature on [dates] [the new

I-2



--------------------------------------------------------------------------------



 



144A offering] and (b) an unsecured credit agreement with [    ] as
administrative agent [the new credit facility], including in each case any
indebtedness, liabilities and obligations treated as that borrowing pursuant to
Treasury Regulation Section 1.163-8T or any successor provision.
     “Debt Obligation Net Losses” means an amount of Net Losses as determined
for the taxable period that if allocated to any Unitholder would cause such
Unitholder to have a deficit balance in its Capital Account at the end of such
taxable period (or an increase in any existing deficit balance in its Adjusted
Capital Account at the end of such taxable period). Any such Debt Obligation Net
Losses will be allocated to the General Partner pursuant to Section 6.1(b)(iii).
     “Debt Obligation Net Termination Losses” means an amount of Net Termination
Losses as determined for the taxable period that if allocated to any Unitholder
would cause such Unitholder to have a deficit balance in its Capital Account at
the end of such taxable period (or an increase in any existing deficit balance
in its Adjusted Capital Account at the end of such taxable period). Any such
Debt Obligation Net Termination Losses will be allocated to the General Partner
pursuant to Section 6.1(c)(ii)(C).
     “Nonrecourse Liability” has the meaning set forth in Treasury
Regulation Section 1.752-1(a)(2) (and excludes the Debt Obligations for which
the General Partner bears economic risk of loss under Treasury
Regulation 1.752-2).
     “Per Unit Capital Amount” means, as of any date of determination, the
Capital Account, stated on a per Unit basis, underlying any Unit held by a
Person other than the General Partner or any Affiliate of the General Partner
who holds Units.
     “Quarterly Devils Tower Payments” means amounts paid to the Partnership
quarterly pursuant to Article IV of the 2010 Omnibus Agreement with respect to
the amortization of deferred revenue in accordance with generally accepted
accounting principles with respect to the Devils Tower floating production
platform located in Mississippi Canyon Block 773.
     “Unit” means a Partnership Security that is designated as a “Unit” and
shall include Common Units, Class B Units, Class C Units and Subordinated Units
but shall not include (i) General Partner Units (or the General Partner Interest
represented thereby) or (ii) Incentive Distribution Rights.
     2. Section 1.1 of the Partnership Agreement is hereby further amended to
amend and restate the final sentence to the definition of “Common Unit” as
follows:
     “The term “Common Unit” does not include a Subordinated Unit, a Class B
Unit or a Class C Unit prior to its conversion into a Common Unit pursuant to
the terms hereof.”
     3. Section 4.8(c) is hereby amended to add the following sentence to the
end of Section 4.8(c):
     “The transfer of a Class C Unit that has converted into a Common Unit shall
be subject to the restrictions imposed by Section 6.10.”

I-3



--------------------------------------------------------------------------------



 



     4. Section 5.2 is hereby amended to add a new Section 5.2(e) as follows:
     “(e) Each payment by Williams or an Affiliate of Williams in satisfaction
of all or any portion of the Quarterly Devils Tower Payment shall be treated as
a Capital Contribution to the Partnership by the General Partner in the amount
of such payment.”
     5. Section 5.5(c) is hereby amended to add a new Section 5.5(c)(iii) as
follows:
     “(iii) Subject to Section 6.10, immediately prior to the transfer of a
Class C Unit or of a Class C Unit that has converted into a Common Unit pursuant
to Section 5.12(f) by a holder thereof (other than a transfer to an Affiliate
unless the General Partner elects to have this subparagraph 5.5(c)(iii) apply),
the Capital Account maintained for such Person with respect to its Class C Units
or converted Class C Units will (A) first, be allocated to the Class C Units or
converted Class C Units to be transferred in an amount equal to the product of
(x) the number of such Class C Units or converted Class C Units to be
transferred and (y) the Per Unit Capital Amount for a Common Unit, and (B)
second, any remaining balance in such Capital Account will be retained by the
transferor, regardless of whether it has retained any Class C Units or converted
Class C Units. Following any such allocation, the transferor’s Capital Account,
if any, maintained with respect to the retained Class C Units or retained
converted Class C Units, if any, will have a balance equal to the amount
allocated under clause (B) hereinabove, and the transferee’s Capital Account
established with respect to the transferred Class C Units or converted Class C
Units will have a balance equal to the amount allocated under clause
(A) hereinabove.”
     6. Article V is hereby amended to add a new Section 5.12 creating a new
class of Units as follows:
     “Section 5.12 Establishment of Class C Units.
     (a) General. The General Partner hereby designates and creates a class of
Units to be designated as “Class C Units” and consisting of a total of
203,000,000 Class C Units, and fixes the designations, preferences and relative,
participating, optional or other special rights, powers and duties of holders of
the Class C Units as set forth in this Section 5.12.
     (b) Rights of Class C Units. During the period commencing upon issuance of
the Class C Units and ending on the Class C Conversion Effective Date:
     (i) Allocations. Except as otherwise provided in this Agreement, all items
of Partnership income, gain, loss, deduction and credit shall be allocated to
the Class C Units to the same extent as such items would be so allocated if such
Class C Units were Common Units that were then Outstanding.
     (ii) Distributions. Except as otherwise provided in this Agreement, the
Class C Units shall have the right to share in partnership distributions of
Available Cash pursuant to Section 6.3 on a pro rata basis with the Common Units
(excluding distributions with respect to (A) the calendar quarter in which the
closing of the contributions contemplated by the 2010 Contribution Agreement
occurs and (B) the calendar quarter prior to the calendar quarter in which the
closing of the contributions contemplated by the 2010 Contribution Agreement
occurs), so that the

I-4



--------------------------------------------------------------------------------



 



amount of any Partnership distribution to each Common Unit will equal the amount
of such distribution to each Class C Unit. The Class C Units shall have the
right to share in Partnership distributions of Available Cash pursuant to
Section 6.3 with respect to the calendar quarter in which the closing of the
contributions contemplated by the 2010 Contribution Agreement occurs, so that
the amount of any Partnership distribution to each Class C Unit will equal
(A) the amount of such distribution to each Common Unit multiplied by (B) a
fraction, (x) the numerator of which is the number of days commencing with the
first day of the month in which the closing of the contributions contemplated by
the 2010 Contribution Agreement occurs and ending with the last day of such
calendar quarter and (y) the denominator of which is the total number of days in
such calendar quarter. In the event that the closing of the contributions
contemplated by the 2010 Contribution Agreement occurs prior to or on the record
date for a distribution by the Partnership of Available Cash pursuant to
Section 6.3 with respect to a calendar quarter prior to the calendar quarter in
which the Closing of the contributions contemplated by the 2010 Contribution
Agreement occurs, the Class C Units shall have no right to share in
distributions of Available Cash with respect to such prior calendar quarter.
     (c) Voting Rights. Prior to the Class C Conversion Effective Date, the
Class C Units shall be entitled to vote as a single class with the holders of
the Common Units on any matters on which Unitholders are entitled to vote, and
shall be entitled to vote as a separate class on any matter that adversely
affects the rights or preferences of the Class C Units in relation to other
classes of Partnership Interests (including as a result of a merger or
consolidation) or as required by law. The approval of a majority of the Class C
Units shall be required to approve any matter for which the holders of the
Class C Units are entitled to vote as a separate class. Each Class C Unit will
be entitled to the number of votes equal to the number of Common Units into
which a Class C Unit is convertible at the time of the record date for the vote
or written consent on the matter.
     (d) Certificates. The Class C Units will be evidenced by certificates in
substantially the form of Exhibit A to Amendment No. 6 to this Agreement and,
subject to Section 6.10 and the satisfaction of any applicable legal and
regulatory requirements, may be assigned or transferred in a manner identical to
the assignment and transfer of Common Units. The certificates will initially
include a restrictive legend to the effect that the Class C Units have not been
registered under the Securities Act or any state securities laws.
     (e) Registrar and Transfer Agent. The General Partner will act as registrar
and transfer agent of the Class C Units.
     (f) Conversion. Each Class C Unit shall automatically convert into one
Common Unit (subject to appropriate adjustment in the event of any split-up,
combination or similar event affecting the Common Units or other Units that
occurs prior to the conversion of the Class C Units) effective as of the first
business day following the record date for the distribution with respect to the
calendar quarter in which the closing of the contributions contemplated by the
2010 Contribution Agreement occurs (the “Class C Conversion Effective Date”)
without any further action by the holders thereof and without the approval of
any Partner. The terms of the Class C Units will be changed, automatically and
without further action, on the Class C Conversion Effective Date so that each
Class C Unit is converted into one Common Unit and, immediately thereafter, none
of the Class C Units shall be Outstanding; provided, however, that

I-5



--------------------------------------------------------------------------------



 



such converted Class C Units will remain subject to the provisions of
Sections 6.1(d)(xv) and 6.10.
     (g) Surrender of Certificates. Subject to the requirements of Section 6.10,
on or after the Class C Conversion Effective Date, each holder of Class C Units
shall promptly surrender the Class C Unit Certificates therefor, duly endorsed,
at the office of the General Partner or of any transfer agent for the Class C
Units. In the case of any such conversion, the Partnership shall, as soon as
practicable thereafter, issue and deliver at such office to such holder of
Class C Units one or more Unit Certificates, registered in the name of such
holder, for the number of Common Units to which such holder shall be entitled.
Such conversion shall be deemed to have been made as of the Class C Conversion
Effective Date whether or not the Class C Unit certificate has been surrendered
as of such date, and the Person entitled to receive the Common Units issuable
upon such conversion shall be treated for all purposes as the record holder of
such Common Units as of such date.
     7. Section 6.1(b)(ii) is hereby amended and restated in its entirety as
follows:
     “(ii) Second, 100% to the General Partner and the Unitholders, in
accordance with their respective Percentage Interests; provided, that (A) Net
Losses shall not be allocated pursuant to this Section 6.1(b)(ii) to the extent
that such allocation would cause any Unitholder to have a deficit balance in its
Adjusted Capital Account at the end of such taxable year (or increase any
existing deficit balance in its Adjusted Capital Account) and (B) Debt
Obligation Net Losses are not Nonrecourse Deductions attributable to a
Nonrecourse Liability and any such Debt Obligation Net Losses shall be allocated
to the General Partner pursuant to Section 6.1(b)(iii); and”
     8. Section 6.1(c)(ii)(B) is hereby amended and restated in its entirety as
follows:
     “(B) Second, (x) to the General Partner in accordance with its Percentage
Interest and (y) to all Unitholders holding Common Units, Pro Rata, a percentage
equal to 100% less the percentage applicable to subclause (x) of this clause
(B), until the Capital Account in respect of each Common Unit then Outstanding
has been reduced to zero; provided, that Debt Obligation Net Termination Losses
are not Nonrecourse Deductions attributable to a Nonrecourse Liability and any
such Debt Obligation Net Termination Losses shall be allocated to the General
Partner pursuant to Section 6.1(c)(ii)(C)); and”
     9. Section 6.1(d)(xiii) is hereby amended and restated in its entirety as
follows:
     “(xiii) Certain Allocations to the General Partner. (A) Any deduction or
loss attributable to the Partnership’s obligation to reimburse the General
Partner for, or incurred by the Partnership and constituting, Excess G&A
Expenses, which the General Partner has funded or agreed to fund pursuant to
Section 5.2(c) and any deduction or loss attributable to environmental losses,
costs, damages and expenses and repair and compliance costs suffered or incurred
by the Partnership Group, which the General Partner or an Affiliate (other than
a Group Member) has reimbursed or agreed to reimburse and which constitute
Environmental Indemnity Obligations, shall be allocated to the General Partner,
and (B) all or any portion of the remaining items of Partnership deduction or
loss for the taxable period, if any, shall be allocated to the General

I-6



--------------------------------------------------------------------------------



 



Partner until the aggregate amount of such items allocated to the General
Partner pursuant to this Section 6.1(d)(xiii)(B) for the current taxable year
and all previous taxable years is equal to the cumulative amount of all
Quarterly Devils Tower Payments made to the Partnership.”
     10. Section 6.1(d) is hereby amended to add a new Section 6.1(d)(xv) as
follows:
     “(xv) Class C Economic Uniformity. With respect to any taxable period in
which the Class C Conversion Effective Date occurs (and, if necessary, any
subsequent taxable period), items of Partnership gross income, gain, deduction
or loss for the taxable period shall be allocated 100% to each Limited Partner
with respect to such Limited Partner’s Class C Units that are Outstanding on the
Class C Conversion Effective Date in the proportion that the respective number
of Class C Units held by such Partner bears to the total number of Class C Units
then Outstanding, until each such Partner has been allocated the amount of gross
income, gain, deduction or loss with respect to such Partner’s Class C Units
that causes the Capital Account attributable to each Class C Unit, on a per Unit
basis, to equal the Per Unit Capital Amount for a Common Unit on the Class C
Conversion Effective Date. The purpose for this allocation is to establish
uniformity between the Capital Accounts underlying converted Class C Units and
the Capital Accounts underlying Common Units immediately prior to the conversion
of Class C Units into Common Units.
     11. Section 6.4 is hereby amended to add a new Section 6.4(d) as follows:
     “(c) Reduction in Distributions for Quarter of 2010 Contribution Agreement
Closing.
     (i) Reduction in Distributions to General Partner. Notwithstanding any
other provision of this Agreement, the amount of Available Cash otherwise
distributable to the General Partner pursuant to Section 6.3 with respect to the
calendar quarter in which the closing of the contributions contemplated by the
2010 Contribution Agreement occurs shall be reduced by the amount equal to
(A) the amount that would otherwise have been distributed with respect to the
2010 Contribution General Partner Units for such quarter multiplied by (B) a
fraction, (x) the numerator of which is the number of days commencing with the
first day of such quarter and ending on the last day of the month preceding the
month in which the closing of the contributions contemplated by the 2010
Contribution Agreement occurs and (y) the denominator of which is the total
number of days in such calendar quarter. In the event that the closing of the
contributions contemplated by the 2010 Contribution Agreement occurs prior to or
on the record date for a distribution by the Partnership of Available Cash
pursuant to Section 6.3 with respect to a calendar quarter prior to the calendar
quarter in which the Closing of the contributions contemplated by the 2010
Contribution Agreement occurs, the 2010 Contribution General Partner Units shall
not be taken into account in determining the Percentage Interest of the General
Partner or any Unitholder with respect to such prior calendar quarter and the
2010 Contribution General Partner Units shall have no right to share in
distributions of Available Cash with respect to such prior calendar quarter.
     (ii) Reduction in Distribution to Holders of Incentive Distribution Rights.
Notwithstanding any other provision of this Agreement, the amount of Available
Cash otherwise distributable to the holders of the Incentive Distribution Rights
pursuant to Section 6.3 with respect to the calendar quarter in which the
closing of the contributions contemplated by the

I-7



--------------------------------------------------------------------------------



 



2010 Contribution Agreement occurs shall be reduced by the amount equal to
(A) the excess of (x) the amount that would otherwise have been distributed to
the holders of the Incentive Distribution Rights for such quarter if this
Section 6.4(d)(ii) did not exist over (y) the amount that would have been
distributed to the holders of the Incentive Distribution Rights for such quarter
if the contributions contemplated by the 2010 Contribution Agreement had not
been made and the issuances of Class C Units and General Partner Units
contemplated by the 2010 Contribution Agreement had not occurred, multiplied by
(B) a fraction, (x) the numerator of which is the number of days commencing with
the first day of such quarter and ending on the last day of the month preceding
the month in which the closing of the contributions contemplated by the 2010
Contribution Agreement occurs and (y) the denominator of which is the total
number of days in such calendar quarter.”
     12. Article VI is hereby amended to add a new Section 6.10 as follows:
     “Section 6.10 Special Provisions Relating to the Holders of Class C Units.
A Unitholder holding a Class C Unit that has converted into a Common Unit
pursuant to Section 5.12 shall not be issued a Unit Certificate pursuant to
Sections 4.1 or 5.12(g), and shall not be permitted to transfer such Common
Units until such time as the General Partner determines, based on advice of
counsel, that the converted Class C Unit should have, as a substantive matter,
like intrinsic economic and federal income tax characteristics of an Initial
Common Unit. In connection with the condition imposed by this Section 6.10, the
General Partner shall take whatever steps are required to provide economic
uniformity to the converted Class C Units in preparation for a transfer of such
Common Units, including the application of Sections 5.5(c)(iii) and 6.1(d)(xv);
provided, however, that no such steps may be taken that would have a material
adverse effect on the Unitholders holding Common Units represented by Unit
Certificates.”
     13. Except as hereby amended, the Partnership Agreement shall remain in
full force and effect.
     14. This Amendment shall be governed by, and interpreted in accordance
with, the laws of the State of Delaware, all rights and remedies being governed
by such laws without regard to principles of conflicts of laws.
     15. Each provision of this Amendment shall be considered severable and if
for any reason any provision or provisions herein are determined to be invalid,
unenforceable or illegal under any existing or future law, such invalidity,
unenforceability or illegality shall not impair the operation of or affect those
provisions of this Amendment that are valid, enforceable and legal.
*    *    *    *    *

I-8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been executed as of the date first
written above.

            GENERAL PARTNER:

Williams Partners GP LLC
      By:           Name:   Donald R. Chappel        Title:   Chief Financial
Officer     

Signature Page to Amendment No. 6 to
Amended and Restated Agreement of Limited Partnership
of Williams Partners L.P.

 



--------------------------------------------------------------------------------



 



EXHIBIT J
FORM OF TRANSCO ADMINISTRATIVE SERVICES AGREEMENT
(Please see attached.)

 



--------------------------------------------------------------------------------



 



ADMINISTRATIVE SERVICES AGREEMENT
     This Administrative Services Agreement (“Agreement”) is effective as of
                    , 2010 (the “Effective Date”), by and between Transco
Pipeline Services LLC, a Delaware limited liability company (“Contractor”), and
Transcontinental Gas Pipe Line Company, LLC, a Delaware limited liability
company (“Transco”).
RECITALS
     A. Transco is in the business of owning and operating natural gas pipeline,
storage, and related facilities used in the transportation and storage of
natural gas in interstate commerce (the “Business”).
     B. Effective as of                     , 2010, at 11:59 p.m., Contractor
entered into a Personnel Services Agreement with Williams WPC-I, a Delaware
corporation (“WPC”), pursuant to which WPC will be the employer primarily for
payroll, benefits and administrative operations and Contractor will be the
employer primarily with respect to business operations (the “WPC Agreement”).
     C. Transco requires certain services to operate the Business and to fulfill
other general and administrative functions relating to the Business.
     D. Contractor has agreed to provide such services in accordance with the
terms of this Agreement, and Transco is willing to engage Contractor subject to
the terms and conditions of this Agreement.
AGREEMENT
     In consideration of the foregoing recitals, which are incorporated herein
by this reference, and for other good and valuable consideration, the receipt
and adequacy of which are hereby acknowledged, the parties agree as follows:
1. DEFINITIONS.
     1.1 Definitions. In addition to the terms defined above and the other terms
defined herein, as used in this Agreement, the following capitalized terms shall
have the meanings set forth below:
     “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with, the Person in question, with the
term “control” meaning the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities, by contract or otherwise.
     “Bankrupt” with respect to any Person means the Person shall generally be
unable to pay its debts as such debts become due, or shall so admit in writing
or shall make a general

J-1



--------------------------------------------------------------------------------



 



assignment for the benefit of creditors; or any proceeding shall be instituted
by or against the Person seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee, or other
similar official for it or for any substantial part of its property and, in the
case of any such proceeding instituted against it (but not instituted by it),
shall remain undismissed or unstayed for a period of 30 days; or the Person
shall take any action to authorize any of the actions set forth above.
     “Confidential Information” means non-public information about the
disclosing party’s or any of its Affiliates’ business or activities that is
proprietary and confidential, which shall include all business, financial,
technical and other information, including software (source and object code) and
programming code, of a party or its Affiliates marked or designated
“confidential” or “proprietary” or by its nature or the circumstances
surrounding its disclosure it should reasonably be regarded as confidential,
regardless of the means by which it was disclosed. Confidential Information does
not include information that (i) is in or enters the public domain without
breach of this Agreement, or (ii) the receiving party lawfully receives from a
third party without restriction on disclosure and to the receiving party’s
knowledge without breach of a nondisclosure obligation.
     “Default Rate” means an interest rate (which shall in no event be higher
than the rate permitted by applicable law) equal to the prime interest rate of
Contractor’s principal lender.
     “Funded Amount” has the meaning set forth in Section 5.1.
     “Governmental Approval” means any material consent, authorization,
certificate, permit, right-of-way grant or approval of any Governmental
Authority that is necessary for the construction, ownership, or operation of the
Business in accordance with applicable Laws.
     “Governmental Authority” means any court or tribunal in any jurisdiction or
any federal, state, tribal, municipal, or local government or other governmental
body, agency, authority, department, commission, board, bureau, instrumentality,
arbitrator, or arbitral body or any quasigovernmental or private body lawfully
exercising any regulatory or taxing authority.
     “Laws” means any applicable statute, common law, rule, regulation,
judgment, order, ordinance, writ, injunction, or decree issued or promulgated by
any Governmental Authority.
     “Payment Amount” has the meaning set forth in Section 5.1.
     “Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof, or other entity.
     “Services” has the meaning set forth in Section 2.2.
     “Subject Employees” has the meaning set forth in Section 7.3.

J-2



--------------------------------------------------------------------------------



 



     1.2 Construction. Unless a clear contrary intention appears, as used herein
(a) the singular includes the plural and vice versa, (b) reference to any
document means such document as amended from time to time, (c) “include” or
“including” means including without limiting the generality of any description
preceding such term, (d) the word “or” is not exclusive, unless otherwise
expressly stated, (e) the terms “hereof,” “herein,” “hereby,” and derivative or
similar words refer to this entire Agreement, as the same may be amended from
time to time, (f) headings are for convenience only and do not constitute a part
of this Agreement, (g) references to money refer to legal currency of the United
States of America, and (h) all accounting terms shall be interpreted and all
accounting determinations shall be made in accordance with U.S. generally
accepted accounting principles.
2. RETENTION OF CONTRACTOR; SCOPE OF SERVICES.
     2.1 Retention of Contractor. Transco engages Contractor to perform the
Services and to provide all personnel and any facilities, goods, and equipment
not otherwise provided by Transco necessary to operate the Business as provided
below, and Contractor accepts such engagement.
     2.2 Scope of Services; Performance Standards. The “Services” shall consist
of such services Transco determines may be reasonable and necessary to operate
the Business, including employees (subject to the terms and conditions of the
WPC Agreement), accounting, information technology, company development,
operations, administration, insurance, risk management, tax, audit, finance,
land, marketing, legal, and engineering, which Services may be expanded,
modified, or reduced from time to time as agreed upon by the parties. Contractor
shall perform the Services substantially in accordance with industry standards
and substantially in accordance with all applicable material Governmental
Approvals and Laws. Except as provided above, Contractor makes no
representations or warranties regarding the Services and Contractor does not
warrant or guarantee any particular outcome as a result of the Services.
     2.3 Intellectual Property.
          2.3.1 Any (i) inventions, whether patentable or not, developed or
invented, or (ii) copyrightable material (and the intangible rights of copyright
therein) developed, by Contractor or its Affiliates or its or their employees in
connection with the performance of the Services shall be the property of
Contractor except that during the term of this Agreement (A) Transco shall be
granted an irrevocable, royalty-free, nonexclusive and non-transferable right
and license to use such inventions or material, and (B) Transco shall only be
granted such a right and license to the extent such grant does not conflict
with, or result in a breach, default, or violation of a right or license to use
such inventions or material granted to Contractor by any Person other than an
Affiliate of Contractor. Notwithstanding the foregoing, Contractor shall use
commercially reasonable efforts to grant such right and license to Transco.
          2.3.2 Transco grants to Contractor and its Affiliates an irrevocable,
royalty-free, non-exclusive, and non-transferable right and license to use,
during the term of this Agreement, any intellectual property provided by Transco
to Contractor or its Affiliates, but only to the extent such use is necessary
for the performance of the Services. Contractor shall, and shall cause its
Affiliates to, utilize such intellectual property solely in connection with the
performance

J-3



--------------------------------------------------------------------------------



 



of the Services.
     2.4 Limitation of Authority. Transco shall have the exclusive authority to
appoint an independent registered public accounting firm to audit the financial
statements of Transco. Notwithstanding such right, nothing in this Agreement
shall limit Contractor’s or Contractor’s Affiliates’ right to audit the books
and records of Transco pursuant to any other agreement between the parties.
3. RELATIONSHIP; DELEGATION OF DUTY.
     3.1 Independent Contractor. The parties to this Agreement are independent
contractors, and none of the provisions of this Agreement shall be interpreted
or deemed to create any relationship between or between the parties other than
that of independent contractors. Nothing contained in this Agreement shall be
construed to create a relationship of employer and employee, master and servant,
principal and agent, or partners or joint-venturers between Transco and
Contractor, between Transco and any employee or agent of Contractor, or between
Contractor and any employee or agent of Transco. Without limiting the generality
of the foregoing, Transco shall have no right to control or direct the details,
manner, or means by which Contractor perform the Services. Under no
circumstances shall Contractor’s or Contractor’s Affiliates’ employees be
considered or deemed to be employees of Transco.
     3.2 Delegation of Duty. In the performance of its obligations under this
Agreement, Contractor may act directly or through its Affiliates, agents,
counsel (in-house or outside) or other persons, may delegate the performance of
functions and may consult with agents, counsel (in-house or outside) and other
Persons. Contractor, and any Person to whom its obligations have been delegated
including any of its Affiliates, shall be entitled to conclusively rely for all
purposes upon any notice, document, correspondence, request or directive
received by it from Transco or its Affiliates, or any officer or director of
Transco or its Affiliates, and shall not be obligated to inquire (a) as to the
authority or power of any person executing or presenting any such notice,
document, correspondence, request or directive, or (b) as to the truthfulness of
any statements set forth therein.
4. BOOKS, RECORDS AND REPORTING.
     4.1 Books and Records. Contractor shall maintain accurate books and records
regarding the performance of the Services and its calculation of the Payment
Amount, and shall maintain such books and records for the period required by
applicable accounting practices or Law.
     4.2 Audits. Transco shall have the right, upon reasonable notice, and at
all reasonable times during usual business hours, to inspect, audit, examine,
and make copies of the books and records referred to above, which right may be
exercised through any agent or employee of Transco designated in writing by it
or by an independent public accountant, engineer, attorney, or other agent so
designated. Transco shall bear all costs and expenses incurred in any
inspection, examination, or audit unless an audit determines that Transco has
been overcharged, in which case, in addition to refunding to Transco the amount
of the overcharge, Contractor shall reimburse Transco for the cost of the audit
together with interest thereon at the Default Rate from

J-4



--------------------------------------------------------------------------------



 



the time of the overcharge until refunded. Contractor shall review and respond
in a timely manner to any claims or inquiries made by Transco regarding matters
revealed by any such inspection, examination or audit.
     4.3 Reports. Contractor shall prepare and deliver to Transco any reports
provided for in this Agreement and such other reports as Transco may reasonably
request from time to time regarding the performance of the Services.
5. PAYMENT TO CONTRACTOR.
     5.1 Payment to Contractor. Contractor shall be reimbursed by Transco on a
monthly basis, or such other basis as the Contractor may determine (including on
a cash or accrual basis), for (a) all direct and indirect expenses it incurs or
payments it makes on behalf of Transco (including salary, bonus, incentive
compensation, benefits, and other amounts paid to any Person, including
Affiliates of Contractor) to perform the Services, including expenses allocated
to Transco by Affiliates of Contractor, and (b) all other expenses allocable to
the Business or otherwise incurred by Contractor in connection with operating
the Business (including expenses allocated to Contractor by its Affiliates)
(collectively, the “Payment Amount”). Contractor shall determine the expenses
that are allocable to Transco. Reimbursements pursuant to this Section shall be
in addition to any reimbursement to Contractor as a result of indemnification
pursuant to any other Section in this Agreement. Any allocation of expenses to
Transco by Affiliates of Contractor in a manner consistent with then-applicable
accounting and allocation methodologies generally permitted by the Federal
Energy Regulatory Commission (“FERC”) for rate-making purposes (or in the
absence of then-applicable methodologies permitted by the FERC, consistent with
the most-recently applicable methodologies) and past business practices shall be
deemed to be fair and reasonable to Transco. For the purpose of Contractor’s
determination of expenses under this Section 5.1, the parties agree that Transco
shall be given full credit for the amount of assets Transco previously
contributed (calculated immediately prior to the Effective Date) to fund post
retirement benefits under any plans or trusts (including any VEBA or 401(h)
account) maintained for the benefit of the employees of any Person, which
employees are engaged in the performance of the Services, as the value of such
assets may be increased or decreased due to investment results, administrative
expenses, and benefit payments (“Funded Amount”), such that no portion of the
cost of post-retirement benefits to the extent paid with the Funded Amount is
allocated or charged to Transco under this Section 5.1.
     5.2 Benefit Plans. Contractor, directly or through its Affiliates, may
adopt and participate in employee benefit plans, employee programs, and employee
practices (including COBRA obligations, paid time off payments, severance,
retiree medical, retiree life, equity related awards, bonuses, vesting of
employee benefits, retirement plans, and other employee or retiree related
payments, obligations, liabilities or benefits) (collectively, “Plans and
Practices”), in each case for the benefit of employees, former employees, and
directors of Contractor or any of its Affiliates, in respect of Services
performed, directly or indirectly, for the benefit of Transco. Contractor,
directly or through its Affiliates, has adopted and participates in (or in the
future may adopt and participate in) Plans and Practices for the benefit of
employees and former employees of Transco, the predecessor of Transco
(Transcontinental Gas Pipe Line Corporation), and their Affiliates, in respect
of services previously performed, directly or indirectly, for the

J-5



--------------------------------------------------------------------------------



 



benefit of Transco or its predecessor. Any and all expenses incurred or accrued
by Contractor or its Affiliates in connection with any such Plans and Practices
shall be reimbursed by Transco in accordance with the procedures described in
Section 5.1.
6. CONFIDENTIAL INFORMATION.
     6.1 Nondisclosure. Each of Contractor and Transco shall (a) not disclose to
any third party or use any Confidential Information disclosed to it by the other
except as necessary to carry out its obligations under this Agreement, and
(b) take all reasonable measures to maintain the confidentiality of all
Confidential Information of the other party in its possession or control, which
will in no event be less than the measures it uses to maintain the
confidentiality of its own information of similar type and importance.
     6.2 Permitted Disclosure. Notwithstanding the foregoing, each party may
disclose Confidential Information (a) to the extent required by a court of
competent jurisdiction or other governmental authority or otherwise as required
by law, including without limitation disclosure obligations imposed under the
federal securities laws, provided that such party has given the other party
prior notice of such requirement when legally permissible to permit the other
party to take such legal action to prevent the disclosure as it deems
reasonable, appropriate or necessary, or (b) to its and its Affiliates’
consultants, legal counsel, accountants, financing sources, and their advisors
including Persons performing duties pursuant to Section 3.2.
7. TERM AND TERMINATION.
     7.1 Term. Unless terminated earlier as provided below, this Agreement shall
remain in full force and effect except that (a) Contractor may terminate this
Agreement upon 60 days’ advance written notice to the other party, and
(b) Contractor or Transco may terminate this Agreement immediately upon written
notice to the other party at any time at which neither Contractor nor an
Affiliate of Contractor is the general partner of Williams Partners L.P. or its
successor in interest.
     7.2 Termination for Breach. If a party shall be in breach of any provision
of this Agreement (the “Breaching Party”), the non-breaching party
(“Non-breaching Party”) shall give the Breaching Party written notice of such
breach (the “Notice”), and, subject to the terms of this Section, the Breaching
Party shall have 30 days after receipt of the Notice within which to cure the
breach except that no Notice shall be required if (a) the breach is an
obligation to pay money, in which case the Breaching Party shall have five
business days to cure the breach; (b) the same breach occurs in any six-month
period; (c) the breach pertains to the Breaching Party’s obligations under
Section 6; or (d) a party files a petition in Bankruptcy (or is the subject of
an involuntary petition in Bankruptcy that is not dismissed within 60 days after
the effective filing date thereof). With respect to a breach of the obligations
of a Breaching Party contained in Section 6, there is no adequate remedy at law,
and the Non-Breaching Party will suffer irreparable harm as a result of such a
breach. Therefore, if a breach or threatened breach by a Breaching Party of
Section 6 occurs, the Non-Breaching Party shall be entitled to injunctive relief
restraining the breaching party from doing any act in violation thereof without
the obligation of posting a bond, cash, or otherwise.

J-6



--------------------------------------------------------------------------------



 



     7.3 Effect of Termination. If this Agreement is terminated in accordance
with Section 7.1 or 7.2, all rights and obligations under this Agreement shall
cease except for (a) obligations that expressly survive termination of this
Agreement; (b) liabilities and obligations that have accrued prior to such
termination, including the obligation to pay any amounts that have become due
and payable prior to such termination, (c) the obligation to pay any portion of
the Payment Amount that has accrued prior to such termination, even if such
portion has not become due and payable at that time, and (d) all liabilities and
other obligations attributable, or in any way related to, employees and former
employees of Transco, Contractor, and their respective Affiliates to the extent
that such employees and former employees provided Services to Transco, and the
predecessors in interest of each and the estates, heirs, personal
representatives, successors, and assigns of each such employee and former
employee (each, a “Subject Employee”) including with respect to current and
former Plans and Practices and any benefit, equity, or incentive related plans,
programs, policies, or practices of Transco or its predecessors, all of which
shall be paid when due by Transco, recognizing that the amount of some of such
liabilities and other obligations shall not be known at the time of termination
of this Agreement and the obligation to pay shall continue after such
termination..
8. RELEASE; INDEMNIFICATION; AND LIMITATION OF LIABILITY.
     8.1 Release. Transco, for itself and on behalf of its Affiliates, and the
predecessors in interest, successors, and assigns of each, releases and forever
discharges Contractor, Contractor’s Affiliates, and the successors and assigns
of each, and the officers, directors, shareholders, members, partners,
employees, contractors, and agents of each (as applicable, a “Releasee”) of and
from any and all causes of action, claims, demands, assessments, losses,
liabilities, fines, penalties, suits, damages, liabilities, liens, rights,
compensation, costs, and expenses of whatsoever kind or nature including
reasonable legal and expert fees and expenses (each, a “Damage”), whether now
known or unknown, and whether they exist now or in the future, arising from or
relating to performance of, error or delay in performance, attempting to perform
or failing to perform, any responsibilities hereunder, or any Damages related
thereto, including claims arising as a result of the express negligence of the
Releasee unless the Damage resulted from the gross negligence or willful
misconduct of the Releasee.
     8.2 Indemnification. Notwithstanding the definitions provided in Section
l.1, as used in this Subsection 8.2: (a) the term Affiliate, when used with
reference to Contractor, shall not include Transco or any of its subsidiaries,
and, when used with reference to Transco, shall not include Contractor and its
Affiliates; (b) references to Contractor and Transco, as applicable, as the
Indemnified Party, shall include their respective Affiliates, the successors and
assigns of each, and the officers, directors, shareholders, members, partners,
employees, contractors, and agents of each, and their respective successors,
assigns, and, in the case of individuals, their estates, heirs, and personal
representatives; and (c) the Subject Employees are deemed to be third parties.
          8.2.1 Indemnification Obligations. Transco, for itself and on behalf
of its Affiliates, and the predecessors in interest, successors, and assigns of
each (the “Transco Indemnifying Party”) shall indemnify Contractor (the
“Contractor Indemnified Party”) from and against all Damages sustained or
incurred as a result of or arising out of or by virtue of any claim made by a
third party against a Contractor Indemnified Party, which claim arises out of or
is

J-7



--------------------------------------------------------------------------------



 



caused by (a) a breach of this Agreement by a Transco Indemnifying Party, or
(b) any action or omission, including negligence (but excluding gross negligence
or willful misconduct) of a Contractor Indemnifying Party (as defined below) or
its employees or subcontractors in connection with Contractor’s obligations
hereunder.
          Contractor, for itself and on behalf of its Affiliates, and the
predecessors in interest, successors, and assigns of each (the “Contractor
Indemnifying Party”) shall indemnify Transco (the “Transco Indemnified Party”)
from and against all Damages sustained or incurred as a result of or arising out
of or by virtue of any claim made by a third party against a Transco Indemnified
Party, which claim arises out of or is caused by the gross negligence or willful
misconduct of a Contractor Indemnifying Party or its employees or
subcontractors.
          8.2.2 Procedure. Each of Contractor and Transco shall give the other
party prompt written notice and information in such party’s possession
concerning any claim that could result in a Damage. In performing its indemnity
obligation, the Transco Indemnifying Party or the Contractor Indemnifying Party
(as applicable, the “Indemnifying Party”) shall have the right to assume the
settlement in the defense of any suit or suits or other legal proceedings
brought to enforce all such Damages and shall pay all judgments entered in any
such suit or other legal proceedings. Except in the case where the Indemnifying
Party refuses to assume such defense in settlement, the Indemnifying Party shall
have no liability for any settlement in or compromise made without its written
consent.
     8.3 Disclaimer; Limitation of Liability. Neither party shall be responsible
for any incidental, indirect, consequential, special, punitive, or exemplary
damages. Regardless of the basis on which Transco makes a claim against
Contractor for damages, Contractor shall not be liable for any amount in excess
of the lesser of (a) the amount of any actual and direct loss or damage
incurred, or (b) the amount paid to Contractor in excess of reimbursement for
direct and indirect costs in performance of the Services. All claims against
Contractor shall be deemed waived unless made by Transco in writing and received
by Contractor within six months after completion of the Services with respect to
which the claim is being made.
9. GENERAL PROVISIONS.
     9.1 Force Majeure. A party’s obligation under this Agreement, other than an
obligation to pay money and the indemnification obligations hereunder, shall be
excused when and to the extent its performance of that obligation is prevented
due to any cause beyond the reasonable control of a party, including the
following causes (unless they are within such party’s reasonable control): acts
of God, strikes, lockouts, acts of the public enemy, wars or warlike action
(whether actual or impending), arrests and other restraints of government (civil
or military), blockades, embargoes, insurrections, riots, epidemics, landslides,
lightning, earthquakes, fires, sabotage, tornadoes, named tropical storms and
hurricanes, floods, civil disturbances, terrorism, mechanical breakdown of
machinery or equipment, explosions, confiscation or seizure by any government or
other public authority and any order of any court of competent jurisdiction,
regulatory agency or governmental body having jurisdiction. The party that is
prevented from performing its obligation by reason of one or more of the
foregoing events (the “Delayed Party”) shall promptly notify the other party of
that fact and shall exercise due diligence to end its inability to perform as
promptly as practicable. However, in no event shall a

J-8



--------------------------------------------------------------------------------



 



Delayed Party be required to settle any strike, lockout, or other labor dispute
in which it may be involved, but in the event of a strike, lockout, or other
labor dispute affecting Contractor, Contractor shall use reasonable efforts to
continue to perform the Services by utilizing its management personnel and that
of its Affiliates.
     9.2 Assignments. Except as otherwise provided herein (including
Contractor’s right to delegate performance of the Services under Section 3.2),
neither party shall sell, assign, or transfer any of its rights, or delegate any
of its obligations, under this Agreement to any Person without the prior consent
of the other party except that such prior consent shall not be required if such
sale, assignment, or transfer is to an Affiliate of a party or in connection
with a merger, consolidation, or the sale of substantially all of its assets.
     9.3 Notices. All notices and other communications that are required or
permitted to be given to a party under this Agreement shall be sufficient in all
respects if given in writing and delivered in person, by electronic mail, by
facsimile, by overnight courier, or by certified mail, postage prepaid, return
receipt requested, to the receiving party at the following address:

         
 
       If to Transco:   Transcontinental Gas Pipe Line Company, LLC
2800 Post Oak Blvd.
Houston, TX 77056
Attention: General Counsel
Facsimile: 713-215-2229
E-Mail: Randall.R.Conklin@Williams.com
 
       
 
       If to Contractor:   Transco Pipeline Services Company LLC
2800 Post Oak Blvd.
Houston, TX 77056
Attention: Senior Vice President
Facsimile: 713-215-4269
E-Mail: Phil.Wright@Williams.com

or to such other address as such party may have given to the other by notice
pursuant to this Section. Notice shall be deemed given on the date of delivery,
in the case of personal delivery, electronic mail, or facsimile, or on the
delivery or refusal date, as specified on the return receipt in the case of
certified mail or on the tracking report in the case of overnight courier.
     9.4 Further Assurances. The parties shall execute and deliver all
documents, provide all information and take or refrain from taking action as may
be necessary or appropriate to achieve the purposes of this Agreement.
     9.5 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their heirs, executors, administrators,
successors, legal representatives, and permitted assigns.
     9.6 Invalidity of Provisions. If any provision of this Agreement is or
becomes invalid, illegal, or unenforceable in any respect, the validity,
legality, and enforceability of the remaining provisions contained herein shall
not be affected thereby.

J-9



--------------------------------------------------------------------------------



 



     9.7 Third Party Beneficiaries. None of the provisions of this Agreement
shall be for the benefit of, or shall be enforceable by, any Person not a party
to this Agreement.
     9.8 Waiver. No failure by any party to insist upon the strict performance
of any covenant, duty, agreement, or condition of this Agreement or to exercise
any right or remedy consequent upon a breach thereof shall constitute waiver of
any such breach of any other covenant, duty, agreement or condition.
     9.9 Applicable Law. This Agreement shall be construed in accordance with
and governed by the laws of the State of Oklahoma, without regard to the
principles of conflicts of law. The proper venue for any lawsuit shall only
exist in Tulsa, Oklahoma.
     9.10 Attorneys’ Fees. If a party shall commence any action or proceeding
against another party in order to enforce the provisions of this Agreement or to
recover damages as a result of the alleged breach of any of the provisions of
this Agreement, the prevailing party shall be entitled to recover from the other
party all reasonable costs in connection therewith, including reasonable
attorneys’ fees.
     9.11 Survival of Terms and Conditions. The terms and condition of this
Agreement shall survive the expiration or termination of this Agreement to the
full extent necessary for their enforcement and for the protection of the party
in whose favor they operate, including the terms and conditions contained in
Sections 2.3, 5.1, 5.2, 6.1, 6.2, 7.3, 8.1 through 8.3, and 9.2 through 9.12.
     9.12 Integration; Amendments. This Agreement constitutes the entire
Agreement among the parties hereto pertaining to the subject matter hereof and
supersedes all prior agreements and understandings pertaining thereto. This
Agreement may be amended or restated only by a written instrument executed by
both parties.
     9.13 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument. A facsimile or electronic signature to
this Agreement shall be deemed an original and binding upon the party against
whom enforcement is sought.
[See signature page(s) attached]

J-10



--------------------------------------------------------------------------------



 



The parties have executed this Administrative Services Agreement on, and
effective as of                     , the Effective Date.

            Transcontinental Gas Pipe Line Company, LLC
      By:       Name: Phillip D. Wright      Title: Senior Vice President       
Transco Pipeline Services Company LLC
      By:        Name: Phillip D. Wright      Title: Senior Vice President   

Signature Page to Administrative Services Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT K
FORM OF SECONDMENT AGREEMENT
(Please see attached.)

 



--------------------------------------------------------------------------------



 



SECONDMENT AGREEMENT
     This Secondment Agreement (the “Agreement”), dated as of [date] (the
“Effective Date”), is entered into between The Williams Companies, Inc., a
Delaware corporation (“Williams”), Williams Partners L.P., a Delaware limited
partnership (“WPZ”), and Williams Partners GP LLC, a Delaware limited liability
company (the “General Partner”) and the general partner of WPZ. The above-named
entities are sometimes referred to in this Agreement each as a “Party” and
collectively as the “Parties.” WPZ and the General Partner are sometimes
collectively referred to as the “Partnership Entities.”
RECITALS:
     A. WPZ and its subsidiaries own and operate assets that include natural gas
gathering, processing, treating and/or production handling facilities (the
“Midstream Business”).
     B. Williams will cause its affiliates (the “Williams Entities”) to provide
certain personnel necessary to operate, manage, maintain and report the
operating results of the Midstream Business;
     C. All management powers over the business and affairs of WPZ are
exclusively vested in the General Partner, and the General Partner is required
to conduct, direct and exercise full control over all activities of WPZ,
including, among other things, providing various operational and maintenance
resources and services;
     D. In connection with the provision of services with respect to the
Midstream Business conducted by [identify specific midstream entit(ies)] (each,
a “Midstream Entity”), Williams desires to second to the General Partner certain
personnel employed or contracted by the Williams Entities;
AGREEMENT:
     NOW, THEREFORE, in consideration of the premises and the covenants,
conditions and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereby agree as follows:
SECTION 1
SECONDMENT
     1.1 Seconded Employees.
     (a) Subject to the terms of this Agreement, Williams agrees to cause the
Williams Entities to second to the General Partner, and the General Partner
agrees to accept the secondment of, those certain specifically identified
individuals (each, a “Seconded Employee” and collectively, the "Seconded
Employees”) listed on Exhibit A (the “Seconded Employee Schedule”) for the
purpose of performing job functions related to the assets owned by the Midstream
Entities (the “Secondment”).

K-1



--------------------------------------------------------------------------------



 



     (b) The Seconded Employees will remain at all times employees of the
Williams Entities but, in addition, they will also be temporary employees of the
General Partner during the Period of Secondment (as defined below). At all times
during the Period of Secondment, the Williams Entities shall instruct each
Seconded Employee to comply with all lawful instructions from the General
Partner regarding the performance of the Secondment Services (as defined in
Section 2 below) and the Seconded Employees shall work under the direction,
supervision and control of an officer of the General Partner as regards the
performance of the activities under this Agreement. Williams will retain the
right to cause the Williams Entities to hire or discharge the Seconded Employees
but, subject to the provisions in Section 1.2 or elsewhere in this Agreement,
will not have the right to cause the Williams Entities to terminate the
Secondment to the General Partner or otherwise exercise direction, supervision
or control over the Seconded Employees regarding the performance of the
activities that are part of the Secondment Services. For each Seconded Employee,
the “Period of Secondment” shall be that period of time as set forth in
Section 1.2.
     (c) The Seconded Employee Schedule sets forth the names of the Seconded
Employees seconded by the Williams Entities, the job functions of the Seconded
Employees, the starting date for the Period of Secondment for each Seconded
Employee, and the names of those Seconded Employees who also provide services to
Williams Entities in connection with its operations (“Shared Seconded
Employees”). Except for those designated as “Shared Seconded Employees” on the
Seconded Employee Schedule, each Seconded Employee shall have no actual or
apparent authority to act on behalf of the Williams Entities during the Period
of Secondment. Individuals may be added or removed from the Seconded Employee
Schedule from time to time by the execution by the Parties of a completed
"Addition/Removal/Change of Responsibility of Seconded Employee” form, the form
of which is attached to this Agreement as Exhibit B, which will be fully binding
on the Parties for all purposes under this Agreement. Those rights and
obligations of the Parties under this Agreement that relate to individuals who
were on the Seconded Employee Schedule but then later removed from the Seconded
Employee Schedule, which rights and obligations accrued before the removal of
such individual, will survive the removal of such individual from the Seconded
Employee Schedule to the extent necessary to enforce such rights and
obligations.
     1.2 Period of Secondment. Williams will cause the Williams Entities to
second to the General Partner each Seconded Employee on the start date set forth
on the Seconded Employee Schedule and continue to second, during the period (and
only during the period) that the Seconded Employee is performing services for
the General Partner, until the earliest of:
     (a) the end of the term of this Agreement;
     (b) the end date, if any, set forth for the Seconded Employee on the
Seconded Employee Schedule (or another end date for such Seconded Employee as
mutually agreed in writing by the Parties) (the “End Date”);
     (c) a withdrawal, departure, resignation or termination of such Seconded
Employee under Section 1.3;

K-2



--------------------------------------------------------------------------------



 



     (d) the date on which a Williams Entity ceases to own a majority of the
issued and outstanding voting equity of the General Partner and the General
Partner has entered into satisfactory arrangements which it determines, in good
faith, will provide it with suitable qualified and experienced full-time or
seconded employees necessary to operate, manage, and maintain the assets of the
Midstream Entities; and
     (e) a termination of Secondment for such Seconded Employee under
Section 1.4.
     At the end of the Period of Secondment for any Seconded Employee, such
Seconded Employee will no longer be subject to the direction of the General
Partner with regard to the Seconded Employee’s day-to-day activities.
     1.3 Withdrawal, Departure or Resignation. Williams will use reasonable
efforts to cause the Williams Entities to prevent any early withdrawal,
departure, resignation or termination of any Seconded Employee prior to the End
Date for such Seconded Employee’s Period of Secondment. If any Seconded Employee
tenders his resignation to a Williams Entity as an employee of such Williams
Entity or a Williams Entity terminates or suspends the employment of any
Seconded Employee as an employee of such Williams Entity, Williams will promptly
notify the General Partner. During the Period of Secondment for any Seconded
Employee, Williams will cause the Williams Entities to not voluntarily withdraw
any Seconded Employee except with the written consent of the General Partner
(which may be through the execution of a completed Addition/Removal/Change of
Responsibility of Seconded Employee form), such consent not to be unreasonably
withheld. Nothing in this Agreement shall abridge, restrict or limit in any
manner Williams’ legal right to end a Seconded Employee’s employment with
Williams and the Williams Entities just as if the Secondment had not occurred.
Nothing in this Agreement shall be construed to be a guarantee of a Seconded
Employee’s employment with any of Williams or a Williams Entity for any amount
of time, including without limitation the time covered by any Period of
Secondment. Williams will indemnify, defend and hold harmless the General
Partner and its directors, officers and employees against any and all costs,
expenses (including reasonable attorneys’ fees), claims, demands, losses,
liabilities, obligations, actions, lawsuits and other proceedings, judgments and
awards (each, a “Loss” and collectively, the "Losses”) arising out of or in any
way connected with or related to the termination of employment with a Williams
Entity of any Seconded Employee by that Williams Entity without the consent of
THE GENERAL PARTNER, WHICH SHALL NOT BE UNREASONABLY WITHHELD, EVEN THOUGH SUCH
LOSS MAY BE CAUSED IN PART BY THE NEGLIGENCE OF ONE OR MORE OF THE PARTNERSHIP
ENTITIES, except to the extent that such Losses (i) arise solely out of or
result solely from the negligence, gross negligence or willful misconduct of any
of the Partnership Entities, or (ii) arise in connection with the termination of
a Seconded Employee for cause. The General Partner and WPZ shall each indemnify,
defend and hold harmless Williams, the Williams Entities and each of their
directors, officers and employees against any and all Losses arising our of or
in any way connected with or related to the resignation of a Seconded Employee
that ends such Seconded Employee’s Period of Secondment or the exercise by the
General Partner of its supervision and control of the day-to-day activities of a
Seconded Employee, EVEN THOUGH SUCH LOSS MAY BE CAUSED IN PART BY THE NEGLIGENCE
OF ONE OR MORE OF WILLIAMS OR A WILLIAMS ENTITY, except to the extent that such
Losses arise solely out of or result solely from the

K-3



--------------------------------------------------------------------------------



 



negligence, gross negligence or willful misconduct of any of Williams or any of
the Williams Entities. Upon the termination of employment, the Seconded Employee
will cease performing services for the General Partner.
     1.4 Termination of Secondment. The General Partner will have the right to
terminate the Secondment to it of any Seconded Employee for any reason at any
time. Subject to Sections 1.2 and 1.3, Williams will not have the right to cause
any Williams Entity to terminate the Secondment to the General Partner of any
Seconded Employee. Upon the termination of a Secondment, the Seconded Employee
will cease performing services for the General Partner pursuant to the terms of
this Agreement. At no time will the General Partner have the right to terminate
the employment with the Williams Entities of the Seconded Employees.
     1.5 Supervision. During the Period of Secondment, the General Partner
shall:
     (a) be ultimately and fully responsible for the daily work assignments of
the Seconded Employee (and with respect to Shared Seconded Employees during
those times that the Shared Seconded Employees are performing services for the
General Partner hereunder), including supervision of their day-to-day work
activities and performance consistent with the terms stated in Section 1.1 and
the job functions set forth in the Seconded Employee Schedule;
     (b) set the hours of work and the holidays and vacation schedules (other
than with respect to Shared Seconded Employees, as to which the General Partner
and Williams shall jointly determine) for the Seconded Employee, so long as such
determinations are not inconsistent with Williams’ vacation and personal absence
policies and other applicable policies; and
     (c) have the right to determine training which will be received by the
Seconded Employee.
     In the course and scope of performing any Seconded Employee’s job
functions, the Seconded Employee will be integrated into the organization of the
General Partner, will report into the General Partner’s management structure,
and will be under the direct management and supervision of the General Partner.
The General Partner shall designate one of its officers, who does not also
provide services to Williams in connection with Williams’ exploration and
production operations, to be responsible for the supervisory function set forth
in this Section 1.5 on behalf of the General Partner.
     1.6 Seconded Employee Qualifications; Approval. Williams will cause the
Williams Entities to provide such suitably qualified and experienced Seconded
Employees as it is able to make available to the General Partner, and the
General Partner will have the right to approve or reject each such Seconded
Employee.

K-4



--------------------------------------------------------------------------------



 



SECTION 2
SECONDMENT SERVICES
     2.1 Secondment Services. Williams shall cause the Williams Entities to
second Seconded Employees to the General Partner to provide the General Partner
with certain personnel necessary for WPZ to operate, manage, maintain and report
the operating results of the assets owned by the Midstream Entities (the
“Secondment Services”).
     2.2 Cancellation or Reduction of Secondment Services. The General Partner
may terminate or reduce the level of any of the Secondment Services on 30 days’
prior written notice to Williams.
     2.3 Workers’ Compensation. At all times, Williams will cause the Williams
Entities to maintain workers’ compensation insurance (either through an
insurance company or self-insured arrangement) applicable to the Seconded
Employees. Williams will cause the Williams Entities to name the General Partner
as an also insured employer under such insurance policy. Prior to being assigned
any duties by the General Partner, each Seconded Employee must sign an
acknowledgement that the Seconded Employee is an employee during the Secondment
Period of both the Williams Entities and the General Partner and that for any
work place injury, the Seconded Employee’s sole remedy will be under such
Williams Entity’s workers’ compensation insurance policy. Notwithstanding the
foregoing, nothing herein shall preclude a Seconded Employee from participating
in benefit programs generally available to employees of Williams Entities to
which they are otherwise eligible and shall not imply that any Seconded Employee
is entitled to any employee benefits from the General Partner or any of the
Partnership Entities.
SECTION 3
SERVICES REIMBURSEMENT
     WPZ hereby agrees to reimburse the General Partner on a monthly basis, or
such other basis as the General Partner may determine, in accordance with the
reimbursement provisions of Section 7.4 of the Amended and Restated Agreement of
Limited Partnership of WPZ, dated as of August 23, 2005, as amended or restated
from time to time, for the amount of all direct and indirect expenses the
General Partner determines are paid or incurred on behalf of the Midstream
Entities by the General Partner and the Williams Entities (without duplication)
in connection with the performance of the Secondment Services during the
preceding month (the “Services Reimbursement”). The General Partner shall in
turn promptly pay over to Williams or its designee that portion of the Services
Reimbursement that is Seconded Employee Expenses (as defined in Section 4
below).
SECTION 4
COMPENSATION AND EXPENSES OF SECONDED EMPLOYEES
     Williams and the Williams Entities shall be solely responsible for
establishing the terms of and paying all salary or other payments (included but
not limited to all other compensation, all benefits and any expense
reimbursements) required to be made to the Seconded Employees pursuant to the
terms and conditions of the Seconded Employees’ employment with Williams

K-5



--------------------------------------------------------------------------------



 



and the Williams Entities, and all administrative expenses associated with the
payment and delivery of such Seconded Employees’ compensation and benefits,
including federal and state income tax withholding, payroll taxes, and the like,
and the related reporting and administration of payroll. In addition, Williams
and the Williams Entities shall be solely responsible for providing any health
insurance, disability insurance, life insurance, workers’ compensation coverage
(as described in greater detail in Section 2.3), unemployment insurance,
participation in and contributions to any pension or profit-sharing plans in
which a Seconded Employee is eligible to participate by virtue of employment
with a Williams Entity and all other direct and indirect costs attributable to
such Seconded Employee’s compensation and benefits relating to such Seconded
Employee’s employment with a Williams Entity. Collectively such costs and
expenses incurred by Williams and the Williams Entities for the Seconded
Employees shall be referred to as the “Seconded Employee Expenses” and shall be
included with the definition of Services Reimbursement, which obligation to
reimburse shall be the primary legal responsibility of the General Partner. No
Seconded Employee will be entitled to additional compensation or benefits from
the Partnership Entities as a result of the performance of services pursuant to
this Agreement. Williams agrees to indemnify and hold the General Partner
harmless from any and all Losses incurred by the Partnership Entities, or any of
the Midstream Entities related to Williams’ failure to carry out its
responsibilities for the payment of the Seconded Employee Expenses as set forth
above, except to the extent that such Losses arise solely out of or result
solely from the negligence, gross negligence or willful misconduct of any of the
Partnership Entities or the Midstream Entities.
SECTION 5
TERM
     The term of this Agreement will commence on the Effective Date and will
continue for an initial period of [10] years. Upon the expiration of the initial
[10] year period, the term of this Agreement shall automatically extend for an
additional 12 month period, unless either Party provides at least 180 days’
prior written notice to the other Party, prior to the expiration of such initial
period, that the Party wishes for this Agreement to expire at the end of the
initial [10] year period. After the initial 12 month renewal period, the term of
this Agreement shall automatically extend for additional 12 month periods,
unless either Party provides prior written notice, at least 180 days prior to
the expiration of the applicable 12 month period, that the Party wishes for this
Agreement to expire at the end of such 12 month period. Upon proper notice by a
Party to the other Party, in accordance with this Section 5, that the Party
wishes for this Agreement to expire on the expiration of the applicable [10]
year or 12 month period, this Agreement shall not automatically extend, but
shall instead expire upon the expiration of the applicable [10] year or 12 month
period and only those provisions that, by their terms, expressly survive this
Agreement shall so survive. Notwithstanding the foregoing, the General Partner
may terminate this Agreement at any time, upon 180 days prior written notice to
Williams, and only those provisions that, by their terms, expressly survive this
Agreement shall so survive. Furthermore, this Agreement shall terminate on the
date the conditions set forth in Section 1.2(d) are satisfied.

K-6



--------------------------------------------------------------------------------



 



SECTION 6
GENERAL PROVISIONS
     6.1 Force Majeure. A party’s obligation under this Agreement, other than an
obligation to pay money and the indemnification obligations hereunder, shall be
excused when and to the extent its performance of that obligation is prevented
due to any cause beyond the reasonable control of a party, including the
following causes (unless they are within such party’s reasonable control): acts
of God, strikes, lockouts, acts of the public enemy, wars or warlike action
(whether actual or impending), arrests and other restraints of government (civil
or military), blockades, embargoes, insurrections, riots, epidemics, landslides,
lightning, earthquakes, fires, sabotage, tornadoes, named tropical storms and
hurricanes, floods, civil disturbances, terrorism, mechanical breakdown of
machinery or equipment, explosions, confiscation or seizure by any government or
other public authority and any order of any court of competent jurisdiction,
regulatory agency or governmental body having jurisdiction. The party that is
prevented from performing its obligation by reason of one or more of the
foregoing events (the "Delayed Party”) shall promptly notify the other party of
that fact and shall exercise due diligence to end its inability to perform as
promptly as practicable. However, in no event shall a Delayed Party be required
to settle any strike, lockout, or other labor dispute in which it may be
involved, but in the event of a strike, lockout, or other labor dispute
affecting the Williams Entities, the Williams Entities shall use reasonable
efforts to continue to perform the Secondment Services by utilizing its
management personnel and that of its Affiliates (as defined in Section 6.8
below).
     6.2 Assignments. Except as otherwise provided herein, no Party shall sell,
assign, or transfer any of its rights, or delegate any of its obligations, under
this Agreement to any person without the prior consent of the other Parties
except that such prior consent shall not be required if such sale, assignment,
or transfer is to an Affiliate of a Party or in connection with a merger,
consolidation, or the sale of all or substantially all of the assets of a Party.
Each of the Parties hereto specifically intends that each entity comprising the
Williams Entities, the Affiliates of WPZ controlled by WPZ (the “WPZ Entities”),
and the Midstream Entities, as applicable, whether or not a Party to this
Agreement, shall be entitled to assert rights and remedies hereunder as
third-party beneficiaries hereto with respect to those provisions of this
Agreement affording a right, benefit or privilege to any such entity. Other than
as set forth in the preceding sentence, nothing in this Agreement, whether
express or implied, is intended or shall be construed to confer, directly or
indirectly, upon or give to any person (including any Seconded Employee) other
than the Parties, any legal or equitable right, remedy or claim under or in
respect of this Agreement or any covenant, condition or other provision
contained herein.
     6.3 Notices. All notices and other communications that are required or
permitted to be given to a party under this Agreement shall be sufficient in all
respects if given in writing and delivered in person, by electronic mail, by
facsimile, by overnight courier, or by certified mail, postage prepaid, return
receipt requested, to the receiving party at the following address:

         
 
       If to Williams:   The Williams Companies, Inc.
One Williams Center
Tulsa, Oklahoma 74172
Attn: General Counsel


K-7



--------------------------------------------------------------------------------



 



         
 
      Telecopy: (918) 573-5942
 
       
 
       If to WPZ:   Williams Partners L.P.
One Williams Center
Tulsa, Oklahoma 74172
Attn: General Counsel and Conflicts Committee Chair
Telecopy: (918) 573-5942
 
       
 
       If to General Partner:   Williams Partners GP LLC
One Williams Center
Tulsa, Oklahoma 74172
Attn: Chief Financial Officer
Telecopy: (918) 573-0871

or to such other address as such party may have given to the other by notice
pursuant to this Section. Notice shall be deemed given on the date of delivery,
in the case of personal delivery, electronic mail, or facsimile, or on the
delivery or refusal date, as specified on the return receipt in the case of
certified mail or on the tracking report in the case of overnight courier.
     6.4 Further Assurances. The parties shall execute and deliver all
documents, provide all information and take or refrain from taking action as may
be necessary or appropriate to achieve the purposes of this Agreement.
     6.5 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their heirs, executors, administrators,
successors, legal representatives, and permitted assigns.
     6.6 Invalidity of Provisions. If any provision of this Agreement is or
becomes invalid, illegal, or unenforceable in any respect, the validity,
legality, and enforceability of the remaining provisions contained herein shall
not be affected thereby.
     6.7 Legal Compliance. The Parties acknowledge and agree that this
Agreement, and all services provided under this Agreement, are intended to
comply with any and all laws and legal obligations and that this Agreement
should be construed and interpreted with this purpose in mind. In this regard,
the Parties specifically agree as follows:
     (a) The Parties will comply with all equal employment opportunity
requirements and other applicable employment laws. Where a joint or combined
action is required by the law in order to comply with an employment obligation,
the parties will cooperate fully and in good faith to comply with the applicable
obligation.
     (b) The General Partner acknowledges and agrees that Seconded Employees may
utilize the complaint reporting and resolution process of Williams and agrees to
cooperate in the investigation and resolution of any complaint that may be made.
     (c) The Parties agree that they will adhere to the Fair Labor Standards Act
of 1938, as amended, any comparable state law and any law regulating the payment
of wages or

K-8



--------------------------------------------------------------------------------



 



compensation. The General Partner is solely responsible for ensuring that
non-exempt Seconded Employees accurately record their hours and time worked.
     6.8 Relationship of the Parties. Nothing in this Agreement shall cause any
of Williams, the Williams Entities or the Partnership Entities to become members
of any other partnership, joint venture, association, syndicate or other entity.
Nothing in this Agreement shall cause any Partnership Entity to be considered a
Williams Entity, and vice versa. “Affiliate” means, with respect to any person,
any other person that directly or indirectly through one or more intermediaries
controls, is controlled by or is under common control with, the person in
question, with the term “control” meaning the possession, direct or indirect, of
the power to direct or cause the direction of the management and policies of a
person, whether through ownership of voting securities, by contract or
otherwise.
     6.9 Waiver. No failure by any party to insist upon the strict performance
of any covenant, duty, agreement, or condition of this Agreement or to exercise
any right or remedy consequent upon a breach thereof shall constitute waiver of
any such breach of any other covenant, duty, agreement or condition.
     6.10 Applicable Law. This Agreement shall be construed in accordance with
and governed by the laws of the State of Oklahoma, without regard to the
principles of conflicts of law. The proper venue for any lawsuit shall only
exist in Tulsa, Oklahoma.
     6.11 Attorneys’ Fees. If a party shall commence any action or proceeding
against another party in order to enforce the provisions of this Agreement or to
recover damages as a result of the alleged breach of any of the provisions of
this Agreement, the prevailing party shall be entitled to recover from the other
party all reasonable costs in connection therewith, including reasonable
attorneys’ fees.
     6.12 Survival of Terms and Conditions. The terms and condition of this
Agreement shall survive the expiration or termination of this Agreement to the
full extent necessary for their enforcement and for the protection of the party
in whose favor they operate.
     6.13 Integration; Amendments. This Agreement constitutes the entire
Agreement among the parties hereto pertaining to the subject matter hereof and
supersedes all prior agreements and understandings pertaining thereto. This
Agreement may be amended or modified from time to time only by the written
agreement of all the Parties; provided, however, that the General Partner may
not, without the prior approval of the Conflicts Committee of the Board of
Directors of the General Partner, agree to any amendment or modification of this
Agreement that, in the reasonable discretion of the General Partner, will have
an adverse effect on the holders of common units of WPZ.
     6.14 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument. A facsimile or electronic signature to
this Agreement shall be deemed an original and binding upon the party against
whom enforcement is sought.

K-9



--------------------------------------------------------------------------------



 



     The parties have executed this Secondment Agreement on, and effective as of
                    , the Effective Date.

            The Williams Companies, Inc.
      By:       Name:  Donald R. Chappel      Title: Chief Financial Officer   
    Williams Partners L.P.
      By: Williams Partners GP LLC, its general partner             By:      
Name:  Donald R. Chappel      Title: Chief Financial Officer        Williams
Partners GP LLC
      By:       Name:  Donald R. Chappel      Title: Chief Financial Officer   

Signature Page to Secondment Agreement

 



--------------------------------------------------------------------------------



 



Exhibit A
Seconded Employee Schedule
This Exhibit A is attached to the Secondment Agreement (the “Agreement”) dated
[date] by and between The Williams Companies, Inc., Williams Partners L.P. and
Williams Partners GP LLC. All defined terms used herein shall have the same
meaning as set forth in the Agreement. All information must be filled in for
this form to be valid.

          Name of Seconded         Employee   Title and Job Function   Start
Date          

Exhibit A-1
(to Secondment Agreement)

 



--------------------------------------------------------------------------------



 



Exhibit B
Addition/Removal/Change of Responsibility of Seconded Employee
Exhibit B-1
(to Secondment Agreement)

 